Exhibit 10.22

AMENDED AND RESTATED
REVOLVING SECURED CREDIT AND GUARANTY AGREEMENT

 

among

 

SL GREEN OPERATING PARTNERSHIP, L. P.,

 

As Borrower,

 

SL GREEN REALTY CORP.

 

AND ITS SUBSIDIARIES PARTY HERETO,

 

As Guarantors,

 

THE LENDERS PARTY HERETO,

 

As Lenders,

 

FLEET NATIONAL BANK,

 

As Administrative Agent for the Lenders

 

and As Collateral Agent for the Secured Parties,

 

WACHOVIA BANK NATIONAL ASSOCIATION,

 

As Syndication Agent for the Lenders,

 

SOVEREIGN BANK,

 

As Documentation Agent for the Lenders

 

FLEET SECURITIES, INC. and

WACHOVIA CAPITAL MARKETS LLC,

 

As Co-Arrangers

 

 

Effective Date: December 16, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

 

§1.1.

Definitions.

 

§1.2.

Rules of Interpretation.

 

 

 

 

§2.

REVOLVING SECURED CREDIT FACILITY

 

§2.1.

Commitment to Lend; Limitation on Total Commitment.

 

§2.2.

Changes in Total Commitment.

 

§2.3.

The Notes.

 

§2.4.

Interest on Loans.

 

§2.5.

Requests for Loans.

 

§2.6.

Conversion Options.

 

§2.7.

Funds for Loans.

 

 

 

 

§3.

REPAYMENT OF THE LOANS

 

§3.1.

Maturity.

 

§3.2.

Mandatory Repayments of Loan.

 

§3.3.

Optional Repayments of Loans.

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

 

§4.2.

Commitment Fee.

 

§4.3.

Funds for Payments.

 

§4.4.

Computations.

 

§4.5.

Additional Costs, Etc.

 

§4.6.

Capital Adequacy.

 

§4.7.

Certificate.

 

§4.8.

Indemnity.

 

§4.9.

Interest on Overdue Amounts.

 

§4.10.

Inability to Determine LIBOR Rate.

 

§4.11.

Illegality.

 

§4.12.

Replacement of Lenders.

 

 

 

 

§5.

STRUCTURED FINANCE COLLATERAL ASSETS; NO LIMITATION ON RECOURSE

 

 

 

 

§5.1.

Structured Finance Collateral Assets.

 

§5.2.

Waivers by Requisite Lenders.

 

§5.3.

Rejection of Structured Finance Collateral Assets.

 

§5.4.

Change in Circumstances.

 

§5.5.

No Limitation on Recourse.

 

§5.6.

Additional Guarantors.

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES.

 

§6.1.

Authority; Etc.

 

§6.2.

Governmental Approvals.

 

 

i

--------------------------------------------------------------------------------


 

§6.3.

Title to Properties.

 

§6.4.

Financial Statements.

 

§6.5.

No Material Changes, Etc.

 

§6.6.

Franchises, Patents, Copyrights, Etc.

 

§6.7.

Litigation.

 

§6.8.

No Materially Adverse Contracts, Etc.

 

§6.9.

Compliance With Other Instruments, Laws, Etc.

 

§6.10.

Tax Status.

 

§6.11.

Event of Default. No Default or Event of Default has occurred and is continuing
hereunder.

 

§6.12.

Investment Company Act.

 

§6.13.

Absence of Financing Statements, Etc.

 

§6.14.

Status of the Company.

 

§6.15.

Certain Transactions.

 

§6.16.

Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.

 

§6.17.

Regulations U and X.

 

§6.18.

Environmental Compliance.

 

§6.19.

Subsidiaries and Affiliates.

 

§6.20.

Loan Documents.

 

§6.22.

Indebtedness.

 

 

 

 

§7.

AFFIRMATIVE COVENANTS OF THE BORROWER.

 

§7.1.

Punctual Payment.

 

§7.2.

Maintenance of Office.

 

§7.3.

Records and Accounts.

 

§7.4.

Financial Statements, Certificates and Information.

 

§7.5.

Notices.

 

§7.6.

Existence; Maintenance of REIT Status; Maintenance of Properties.

 

§7.7.

Insurance.

 

§7.8.

Taxes.

 

§7.9.

Inspection of Properties and Books.

 

§7.10.

Compliance with Laws, Contracts, Licenses, and Permits.

 

§7.11.

Use of Proceeds.

 

§7.13.

Notices of Significant Transactions.

 

§7.14.

Further Assurance.

 

§7.15.

Environmental Indemnification.

 

§7.16.

Response Actions.

 

§7.17.

Employee Benefit Plans.

 

§7.18.

Required Interest Rate Contracts.

 

§7.19.

Forward Equity Contracts.

 

§7.21.

Other Facilities

 

 

 

 

§8.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER.

 

§8.1

[Intentionally Omitted].

 

§8.2.

Restrictions on Investments.

 

§8.3.

Merger, Consolidation and Other Fundamental Changes.

 

 

ii

--------------------------------------------------------------------------------


 

§8.4.

Sale of Collateral.

 

§8.5.

Compliance with Environmental Laws.

 

§8.6.

Distributions.

 

§8.7.

Preferred Distributions.

 

§8.8.

Preferred Redemptions.

 

 

 

 

§9.

FINANCIAL COVENANTS OF THE BORROWER.

 

§9.2.

Minimum Debt Service Coverage.

 

§9.3.

Total Debt to Total Assets.

 

§9.4.

Minimum Tangible Net Worth.

 

§9.5.

Adjusted EBITDA to Fixed Charges.

 

§9.6.

Aggregate Occupancy Rate .

 

§9.7.

Value of All Unencumbered Assets

 

§9.9.

Amendments and Modifications to §9.

 

 

 

 

§10.

CONDITIONS TO EFFECTIVENESS.

 

§10.1.

Loan Documents.

 

§10.2.

Certified Copies of Organization Documents; Good Standing Certificates .

 

§10.3.

By-laws; Resolutions.

 

§10.4.

Incumbency Certificate; Authorized Signers.

 

§10.5.

Title Insurance; Lien Searches.

 

§10.6.

Opinions of Counsel Concerning Organization, Loan Documents and Collateral.

 

§10.7.

Payment of Fees.

 

§10.8.

Existing Agreement.

 

 

 

 

§11.

CONDITIONS TO ALL CREDIT ADVANCES.

 

§11.1.

Representations True; No Event of Default; Compliance Certificate.

 

§11.2.

No Legal Impediment.

 

§11.3.

Proceedings and Documents.

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC

 

§12.1.

Events of Default and Acceleration.

 

§12.2.

Termination of Commitments.

 

§12.3.

Remedies.

 

§12.4.

Distribution of Enforcement Proceeds.

 

 

 

 

§13.

SETOFF.

 

 

 

 

§14.

THE AGENT

 

§14.1.

Authorization.

 

§14.2.

Employees and Agents.

 

§14.3.

No Liability to Lenders.

 

§14.4.

No Representations.

 

§14.5.

Payments.

 

§14.6.

Holders of Notes.

 

 

iii

--------------------------------------------------------------------------------


 

§14.7.

Indemnity.

 

§14.8.

Agent as Lender.

 

§14.9.

Resignation.

 

§14.10.

Notification of Defaults and Events of Default and other Notices.

 

§14.11.

Duties in the Case of Enforcement.

 

§14.12.

Mandatory Resignation of Agent.

 

§14.13.

Matters as to Borrower.

 

§14.14.

Concerning the Collateral and the Collateral Documents.

 

 

 

 

§16.

INDEMNIFICATION.

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC.

 

 

 

 

§18.

GUARANTY.

 

§18.1.

Guaranty.

 

§18.2.

Obligations Unconditional.

 

§18.3.

Modifications.

 

§18.4.

Waiver of Rights.

 

§18.5.

Reinstatement.

 

§18.6.

Remedies.

 

§18.7.

Limitation of Guaranty.

 

§18.8.

Release of Guaranty.

 

 

 

 

§19.

ASSIGNMENT; PARTICIPATIONS; ETC.

 

§19.1.

Conditions to Assignment by Lenders.

 

§19.2.

Certain Representations and Warranties; Limitations; Covenants.

 

§19.3

Register.

 

§19.4.

New Notes.

 

§19.5.

Participations.

 

§19.6.

Pledge by Lender.

 

§19.7.

No Assignment by Borrower.

 

§19.8.

Disclosure.

 

 

 

 

§22.

HEADINGS.

 

 

 

 

§23.

COUNTERPARTS.

 

 

 

 

§24.

ENTIRE AGREEMENT.

 

 

 

 

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

 

 

 

§26.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

 

 

 

§27.

SEVERABILITY.

 

 

 

 

§28.

ACKNOWLEDGMENTS.

 

 

iv

--------------------------------------------------------------------------------


 

§29.

CONSENT TO AMENDMENT AND RESTATEMENT; TRANSITIONAL ARRANGEMENTS.

 

 

 

 

§29.1.

Existing Credit Agreement Superseded.

 

§29.3.

Interest and Fees under the Existing Agreement.

 

 

v

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Loan Request

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Amended and Restated Pledge and Security Agreement

Exhibit E

 

Form of Assignment and Acceptance

 

 

 

Schedule 1

 

Lenders; Domestic and LIBOR Lending Offices

Schedule 1.1

 

Structured Finance Collateral Assets

Schedule 1.2

 

Commitments and Commitment Percentages

Schedule 1.3

 

Related Companies, Unconsolidated Entities and Guarantors

Schedule 1.4.

 

[INTENTIONALLY OMITTED]

Schedule 6.3

 

Title to Properties

Schedule 6.7

 

Litigation

Schedule 6.15

 

Insider Transactions

Schedule 6.16

 

Employee Benefit Plans

Schedule 6.18

 

Environmental Matters

Schedule 6.19

 

Company Assets

Schedule 6.21

 

Building Structural Defects, etc.

Schedule 6.22

 

Indebtedness

Schedule 8.2(d)

 

Investments

Schedule 8.2(h)

 

As-Is Value Capitalization Rates

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING SECURED CREDIT AND GUARANTY AGREEMENT is
made as of the     16th day of December, 2003, by and among (i) SL GREEN
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”),
(ii) SL GREEN REALTY CORP., a Maryland corporation (the “Company”, and a
“Guarantor”, as such term is defined herein), (iii) each of the direct and
indirect Subsidiaries of the Borrower or the Company that is a signatory hereto
under the caption “Guarantors” on the signature pages hereto or from time to
time hereafter as a “Guarantor”, (iv) each of the financial institutions that is
a signatory hereto under the caption “Lenders” on the signature pages hereto or
that, pursuant to §19 hereof, shall become a “Lender” (individually, a “Lender”
and, collectively, the “Lenders”),  (v) FLEET NATIONAL BANK,  a national banking
association, as administrative agent for the Lenders hereunder and as collateral
agent for the Secured Parties under the Collateral Documents (in such
capacities, the “Agent”), (vi) WACHOVIA BANK NATIONAL ASSOCIATION (f/k/a FIRST
UNION NATIONAL BANK), as syndication agent for the Lenders hereunder, and (vii)
SOVEREIGN BANK, as documentation agent for the Lenders hereunder.

 

WHEREAS, pursuant to that certain Revolving Secured Credit and Guaranty
Agreement, dated as of December 20, 2001, among the Borrower, the Guarantors
signatory thereto (the “Existing Guarantors”), the lenders signatory thereto
(the “Existing Lenders”), Fleet National Bank, as administrative agent, First
Union National Bank (n/k/a Wachovia Bank National Association), as syndication
agent, and Sovereign Bank, as documentation agent (as amended from time to time,
the “Existing Credit Agreement”), the Existing Lenders have agreed to make
available to the Borrower secured revolving loans in an aggregate amount not to
exceed $75,000,000; and

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to, among other things, extend the maturity of the facility and
substitute the Lenders for the Existing Lenders as Lenders under this Agreement;

 

NOW, THEREFORE, to accomplish these purposes, the Agent, the Borrower, the
Guarantors and the Lenders hereby agree that the Existing Credit Agreement shall
be and hereby is amended and restated in its entirety, as follows:


 


§1.                                DEFINITIONS AND RULES OF INTERPRETATION


 


§1.1.                       DEFINITIONS.  THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH IN THIS §L OR ELSEWHERE IN THE PROVISIONS OF THIS AGREEMENT
REFERRED TO BELOW:

 

Adjusted EBITDA.  For any Person for any period, EBITDA minus (i) the aggregate
Minimum Capital Expenditure Reserves for all Real Estate Assets for such period
and (ii) straight line rent adjustments for the applicable period.

 

Adjusted Net Operating Income.  For any Real Estate Asset,  as of any date of
determination, Net Operating Income for the three (3) month period immediately
preceding the

 

--------------------------------------------------------------------------------


 

date of determination,  minus Minimum Capital Expenditures Reserves for such
Real Estate Asset for such period, and minus the Minimum Management Fees for
such Real Estate Asset for such period; provided, however, that for any Real
Estate Asset acquired less than three (3) months prior to such date of
determination, such Real Estate Asset’s Net Operating Income shall be its pro
forma Net Operating Income (as approved by the Agent) for the entire fiscal
quarter in which acquired.

 

Adjusted Unsecured Debt.  The sum of Unsecured Indebtedness plus any Obligations
outstanding, whether principal, interest, fees or otherwise.

 

Adjusted Unencumbered Asset Value.  When determined as of the end of any fiscal
quarter, the sum of (i) the Value of all Unencumbered Assets plus (ii) 75% of
the aggregate amount of Structured Finance Collateral Asset Values for all
Structured Finance Collateral Assets.

 

Affiliated Lenders.  Any commercial bank or financial institution which is (i)
the parent corporation of any of the Lenders, (ii) a wholly-owned subsidiary of
any of the Lenders or (iii) a wholly-owned subsidiary of the parent corporation
of any of the Lenders.

 

Agent.  Fleet National Bank acting in its capacities as sole administrative
agent for the Lenders and as collateral agent for the Secured Parties pursuant
to the Collateral Documents, or any sole successor administrative agent and
collateral agent appointed pursuant to §14 hereof.

 

Agent’s Head Office.  The Agent’s head office located at 100 Federal Street,
Boston, Massachusetts 02110, or at such other location in the United States as
the Agent may designate from time to time.

 

Aggregate Occupancy Rate.  With respect to the Unencumbered Assets at any time,
the ratio, as of such date, expressed as a percentage, of  (i) the summation of
the amounts arrived at by multiplying (a) the Occupancy Rate of each
Unencumbered Asset by (b) the net rentable area of such Unencumbered Asset,
divided by (ii) the aggregate net rentable area of all such Unencumbered Assets.

 

Agreement. This Amended and Restated Revolving Secured Credit and Guaranty
Agreement, including the Schedules and Exhibits hereto.

 

Applicable LIBOR Margin. One hundred forty (140) basis points.

 

As-Is Value.  For any Real Estate Asset set forth on Schedule 8.2(h) (as such
Schedule shall be amended or supplemented from time to time), the “as-is” value
of such Real Estate Asset as determined by a FIRREA compliant MAI appraisal
supplied by Borrower which is less than one year old from the date of such
determination and which is acceptable to the Agent and the Borrower; provided,
however, that for any Real Estate Asset for which no such appraisal is
available, “As-Is Value” shall be the value determined by dividing the Adjusted
Net Operating Income for the immediately preceding fiscal quarter, annualized,
for such Real Estate Asset by the capitalization rate (which shall in no event
exceed 9.0%) set forth for such Real Estate Asset on Schedule 8.2(h) (as such
Schedule shall be amended or supplemented from time to time).

 

2

--------------------------------------------------------------------------------


 

Assignment and Acceptance. See §19.

 

Bankruptcy Code.  Title 11 of the United States Code, 11 U.S.C. §§ 1101 et seq.,
as the same may be amended from time to time.

 

Base Rate. The higher of (a) the annual rate of interest announced from time to
time by Fleet National Bank (“Fleet”) at Fleet’s Head Office as its “base rate”,
and (b) one half of one percent (½%) above the overnight federal funds effective
rate as published by the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

Base Rate Loans.  Those Loans bearing interest calculated by reference to the
Base Rate.

 

Borrower.  As defined in the preamble hereto.

 

Borrowing Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.6.

 

Buildings.  The buildings, structures and other improvements now or hereafter
located on the Unencumbered Assets.

 

Business Day.  Any day on which banking institutions in Boston, Massachusetts,
are open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a Eurodollar Business Day.

 

Capitalized Leases.  Leases under which the discounted future rental payment
obligations are required to be capitalized on the balance sheet of the Borrower
in accordance with Generally Accepted Accounting Principles.

 

CERCLA. See §6.18.

 

Co-Arrangers.  Fleet Securities, Inc. and Wachovia Securities, Inc. or any of
the respective successors thereto.

 

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Collateral.  “Collateral” as defined in the Pledge and Security Agreement, or as
such term is defined in any other Collateral Document.

 

Collateral Documents.  The Pledge and Security Agreement and any other documents
executed and delivered by the Borrower or a Guarantor granting a lien on its
property to secure payment of the Obligations.

 

Commitment.  With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s commitment to make Loans
to the Borrower.

 

Commitment Percentage.  With respect to each Lender, the percentage set forth
from time to time on Schedule 1.2 hereto as such Lender’s percentage of the
Total Commitment.

 

Company. As defined in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

Compliance Certificate.  See §2.5(a).

 

Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.6.

 

Default.  See §12.1.

 

Delinquent Lender.  See §14.5(c).

 

Distribution.  The declaration or payment of any dividend or distribution of
cash or cash equivalents to the holders of common shares of beneficial interest
in the Company or the holders of common units of limited partnership interest in
the Borrower, or any distribution to any officer, employee or director of the
Borrower or the Company, other than employee compensation.

 

Dollars or $.  Lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

EBITDA.  With respect to any Person for any period, earnings (or losses) before
interest and taxes of such Person and its Subsidiaries for such period plus, to
the extent deducted in computing such earnings (or losses) before interest
(including, without limitation, the interest portion of payments made under
Capitalized Leases) and taxes, depreciation and amortization expense and other
non-cash charges, all as determined on a consolidated basis with respect to such
Person and its Subsidiaries in accordance with Generally Accepted Accounting
Principles; provided, however, EBITDA shall exclude earnings or losses resulting
from (i) cumulative changes in accounting practices, (ii) discontinued
operations (except as noted below), (iii) extraordinary items, (iv) net income
or net losses of any entity acquired in a pooling of interest transaction for
the period prior to the acquisition, (v) net income or net losses, before
depreciation and amortization, of a Subsidiary that is unavailable to such
Person, (vi) net income or net losses not readily convertible into Dollars or
remittable to the United States, (vii) gains and losses from the sale of assets,
and (viii) net income or net losses, before depreciation and amortization,  from
corporations, partnerships, associations, joint ventures or other entities in
which such Person or any Subsidiary or consolidated entity thereof has a
minority interest and in which none of such Person or any Subsidiary or
consolidated entity thereof has control, except to the extent actually received,
provided, however, that EBITDA shall include earnings and losses from any Real
Estate Asset which has been identified for sale and would otherwise qualify as a
discontinued operation under Generally Accepted Accounting Principles, until
sold or otherwise disposed of.

 

Effective Date.  The date upon which this Agreement shall become effective
pursuant to §10.  Unless the Agent notifies the Borrower and the Lenders on the
date hereof that some other date is the Effective Date, the Effective Date shall
be the date set forth on the first page of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $5,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with Generally Accepted Accounting Principles; (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), and
having total assets in excess of $5,000,000,000, provided that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; (d) the central
bank of any country which is a member of the OECD; (e) a finance company,
insurance company or other financial institution (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $5,000,000,000, and (f) any Lender or
Affiliated Lender.  Notwithstanding anything to the contrary, the term Eligible
Assignee shall exclude any Person controlling, controlled by or under common
control with, the Borrower or the Company.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3 (3)
of ERISA currently maintained or contributed to by the Borrower or any Guarantor
or any ERISA Affiliate, other than a Multiemployer Plan.

 

Environmental Laws.  See §6.18(a).

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414(b) or (c)  of the Code.

 

ERISA Event.  Any of the following:

 

(i) a “reportable event” within the meaning of Section 4043 of ERISA and the
regulations issued thereunder with respect to any Guaranteed Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation),

 

(ii) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Guaranteed Pension Plan (whether or not waived in accordance
with Section 412(d) of the Code) or the failure to make by its due date a
required installment under Section 412 (m) of the Code with respect to any
Guaranteed Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan,

 

(iii) the provision by the administrator of any Guaranteed Pension Plan pursuant
to Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA,

 

(iv) the withdrawal by the Borrower or any Guarantor or any of their ERISA
Affiliates from any Guaranteed Pension Plan with two or more contributing
sponsors or

 

5

--------------------------------------------------------------------------------


 

the termination of any such Guaranteed Pension Plan resulting in liability
pursuant to Section 4063 or 4064 of ERISA in excess of $5,000,000.00,

 

(v) the institution by the PBGC of proceedings to terminate any Guaranteed
Pension Plan, or the occurrence of any event or condition which might reasonably
be expected to constitute grounds under ERISA for the involuntary termination
of, or the appointment of a trustee to administer, any Guaranteed Pension Plan,

 

(vi) the imposition of liability on the Borrower or any Guarantor or any of
their ERISA Affiliates in excess of $5,000,000.00 pursuant to Section 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA,

 

(vii) the withdrawal by the Borrower or any Guarantor or any of their ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Section
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor in excess of $5,000,000.00, or the receipt by the Borrower or
any Guarantor or any of their ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA, if such event could reasonably be expected to result in
liability being imposed on Borrower or any of its ERISA Affiliates in excess of
$5,000,000.00,

 

(viii) the occurrence of an act or omission which could give rise to the
imposition on the Borrower or any Guarantor or any of their ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409 or 502(c), (i) or (1) or 4071 of ERISA in excess of $5,000,000 in
respect of any Employee Benefit Plan,

 

(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrower or any Guarantor or any of their ERISA
Affiliates in connection with any such Employee Benefit Plan,

 

(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Benefit Plan intended to be qualified under Section
401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure
of any trust forming part of any Guaranteed Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Code, or

 

(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Code or pursuant to ERISA with respect to any Guaranteed Pension Plan.

 

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
maximum rate (expressed as a decimal) at which any of the Lenders would be
required to maintain reserves under Regulation D of the Board of Governors of
the Federal Reserve System (or any successor or similar regulations relating to
such reserve requirements) against “Eurocurrency Liabilities” (as that term is
used in Regulation D) , if such liabilities were

 

6

--------------------------------------------------------------------------------


 

outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

 

Eurodollar Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Agent in its sole
discretion acting in good faith.

 

Event of Default.  See §12.1.

 

Existing Credit Agreement.  As defined in the recitals thereto.

 

Facility.  The secured revolving line of credit facility provided to the
Borrower pursuant to this Agreement.

 

Fixed Charges.  With respect to any fiscal period of any Person, an amount equal
to the sum of (i) Interest Expense, (ii) regularly scheduled installments of
principal payable with respect to all Indebtedness of such Person, other than
balloon payments of principal at maturity, (iii) scheduled cash lease payments
or obligations with respect to Capitalized Leases of such Person plus (iv) in
the cases of the Company and the Borrower, all dividend payments due to the
holders of any preferred shares of beneficial interest of the Company and all
distributions due to the holders of any preferred limited partnership interests
in the Borrower.

 

Fixed Rate Prepayment Fee.  See §3.3.

 

Forward Purchase Contract.  With respect to any Person, a purchase agreement
entered into by such Person for the fee or leasehold purchase of an office
property to be constructed.

 

Funds From Operations.  Consolidated net income (loss) of the Company and its
Subsidiaries before extraordinary items, computed in accordance with Generally
Accepted Accounting Principles, plus, to the extent deducted in determining net
income (loss) and without duplication, (i) gains (or losses) from debt
restructuring and sales of property (or adjustments to basis of properties or
other assets), (ii) non-recurring charges, (iii) provisions for losses, (iv)
real estate related depreciation, amortization and other non-cash charges
(excluding amortization of financing costs), and (v) amortization of
organizational expenses minus, to the extent included in net income (loss) and
without duplication, (a) non-recurring income (loss) and (b) equity income
(loss) from unconsolidated partnerships and joint ventures less the
proportionate share of Funds From Operations of such partnerships and joint
ventures, which adjustments shall be calculated on a consistent basis.

 

Generally Accepted Accounting Principles.  Principles that are (a) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time and (b) consistently
applied with past financial statements of the Person in question adopting the
same principles; provided that a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in
Generally Accepted Accounting Principles) as to financial statements in which
such principles have been properly applied.

 

7

--------------------------------------------------------------------------------


 

Ground Lease.  A ground lease granting a leasehold interest in land and/or the
improvements thereon.

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

Guaranteed Obligations.  Collectively,

 

(i)                                     the payment, as and when due, or by
stated maturity, acceleration, or otherwise, of the Notes and all other amounts
due and payable under the other Loan Documents to the Agent and the Lenders at
such times and in the manner provided for in the Loan Documents, including
interest accruing from and after the date of the commencement of a bankruptcy
case against the Borrower or a Guarantor, and

 

(ii)                                  the payment of all other obligations of
the Borrower under the Loan Documents that can be performed by the payment of
monies, either to the Agent and the Lenders directly or by reimbursement of
advances by them, including, without limitation, the payment of income and other
taxes by the Borrower.

 

Guarantor. Each of the Company, any direct or indirect Subsidiary of the
Borrower or the Company owning any interest in a Structured Finance Collateral
Asset, and any other Subsidiaries of the Borrower or the Company  which execute
and deliver this Agreement as a Guarantor.

 

Guaranty. See §18.1.

 

Hazardous Materials. See §6.18(a).

 

Indebtedness.  For any Person, without duplication, (i)(a) all indebtedness of
such Person for borrowed money and (b) all obligations of such Person to pay a
deferred purchase price for property or services, including, but not limited to,
obligations under Forward Purchase Contracts, having met all conditions of
repayment thereof but for the passage of time, (ii) all indebtedness of such
Person evidenced by a note, bond, debenture or similar instrument, (iii) the
outstanding undrawn amount of all letters of credit issued for the account or
upon the application of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (iv) all indebtedness of any other person or entity
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed, (v) indebtedness of others guaranteed by such
Person (including, without limitation, indebtedness of a partnership for which
such Person, if a general partner, would be liable as a matter of law or
contractually), but only to the extent of the specific amount guaranteed as a
matter of contract or law, provided that for purposes of this definition the
term “guarantee” shall not include the guarantee of customary non-recourse
carve-outs (including, but not limited to, claims for fraud, misrepresentation,
or environmental law violations), (vi) all payment obligations of such Person
under any Interest Rate Contracts and currency swaps and similar agreements, to
the extent such liabilities are material and are reported or are required under
Generally Accepted Accounting Principles to be reported by such Person in its
financial statements, (vii) all indebtedness and liabilities of such

 

8

--------------------------------------------------------------------------------


 

Person secured by any Lien or mortgage on any property of such Person, whether
or not the same would be classified as a liability on a balance sheet, (viii)
the liability of such Person in respect of banker’s acceptances and the
estimated liability under any participating mortgage, convertible mortgage or
similar arrangement, (ix) the aggregate principal amount of rentals or other
consideration payable by such Person in accordance with Generally Accepted
Accounting Principles over the remaining unexpired term of all Capitalized
Leases of such Person, (x) all outstanding monetary judgments or decrees by a
court or courts of competent jurisdiction entered against such Person, (xi) all
convertible debt and subordinated debt owed by such Person, (xii) all preferred
partnership interests and preferred stock issued by such Person that, in either
case, are redeemable prior to the Maturity Date for cash on a mandatory basis, a
cash equivalent, a note receivable or similar instrument or are convertible
prior to the Maturity Date on a mandatory basis to Indebtedness as defined
herein, (xiii) all customary trade payables and accrued expenses more than sixty
(60) days past due, (xiv) expected amortization of tenant costs and leasing
commissions over such Person’s next twelve succeeding fiscal months, and (xv)
all obligations, liabilities, reserves and any other items which are listed as a
liability on a balance sheet of such Person determined on a consolidated basis
in accordance with Generally Accepted Accounting Principles, but excluding all
general contingency reserves and reserves for deferred income taxes and
investment credit, and excluding debt covered by escrows and security deposits
fully funded by cash or cash equivalents.

 

Interest Expense.  For any Person for any Period, with respect to all
Indebtedness of such Person, an amount equal to the sum of the following with
respect to all Indebtedness of such Person: (i) total interest expense, accrued
in accordance with Generally Accepted Accounting Principles, plus (ii) all
capitalized interest determined in accordance with Generally Accepted Accounting
Principles, but only to the extent that such capitalized interest is not covered
by an interest reserve established under a loan facility (such as capitalized
construction interest provided for in a construction loan).

 

Interest Payment Date.  As to any Base Rate Loan or LIBOR Rate Loan, the first
day of each calendar month.

 

Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Borrowing Date of such Loan and ending on the last day of one
of the following periods, as selected by the Borrower in a Loan Request: (i) for
any Base Rate Loan, the day on which such Base Rate Loan is paid in full or
converted to a LIBOR Rate Loan; and (ii) for any LIBOR Rate Loan, 7 days (but
only to the extent available in the Eurodollar market to all Lenders), 1, 2, or
3 months; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by the Borrower in a Conversion
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a Eurodollar Business Day, that Interest Period shall be
extended to the next succeeding Eurodollar Business Day unless the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;

 

9

--------------------------------------------------------------------------------


 

(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

 

(C) if the Borrower shall fail to give notice as provided in §2.6, the Borrower
shall be deemed to have requested a conversion of the affected LIBOR Rate Loan
to a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

 

(D) any Interest Period relating to any LIBOR Rate Loan that begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Eurodollar Business Day of a calendar month;

 

(E) no more than four (4) Interest Periods relating to LIBOR Rate Loans may be
outstanding at any one time; and

 

(F) the Borrower may not select any Interest Period relating to any LIBOR Rate
Loan that would extend beyond the Maturity Date.

 

Interest Rate Contracts.  Interest rate swap, cap, collar or similar agreements
providing for interest rate protection.

 

Investments.  In any Person, any loan, advance, or extension of credit to or for
the account of, any guaranty, endorsement (other than for collection in the
ordinary course of business) or other direct or indirect contingent liability in
connection with the obligations, capital interests or equity distributions of,
any ownership, purchase or acquisition of any capital interests, business,
assets, obligations or securities of, or any other interest in  or capital
contribution to, such Person.

 

Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in the Buildings located on the Unencumbered
Assets by persons other than the owner thereof.

 

Lenders.  As defined in the preamble hereto.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the quotient (rounded upwards to the nearest 1/1000 of one
percent) of (a) the rate per annum for deposits in Dollars in the London
interbank market for a period equal in length to such Interest Period which
appears on Telerate Page 3750 as of 11:00 a.m. (London, England time)  two
Eurodollar Business Days prior to the beginning of such Interest Period, divided
by (b) a number equal to 1.00 minus the Eurocurrency Reserve Rate. Each
determination of the LIBOR Rate applicable to the particular Interest Period
selected by the Borrower shall be made by the Agent and shall be conclusive and
binding upon the Borrower absent manifest error.

 

LIBOR Rate Loans.  Loans bearing interest calculated by reference to the LIBOR
Rate.

 

10

--------------------------------------------------------------------------------


 

Lien.  Any lien, encumbrance, mortgage, deed of trust, pledge, restriction or
other security interest.  If title to any Real Estate Asset is held by a
Subsidiary of Borrower or an Unconsolidated Entity then any pledge or assignment
of Borrower’s stock, partnership interest, limited liability company interest or
other ownership interest in such Subsidiary or Unconsolidated Entity shall be
deemed to be a Lien on the Real Estate Assets owned by such Subsidiary or
Unconsolidated Entity.

 

Loan Documents. This Agreement, the Notes, the Collateral Documents, and any and
all other agreements, documents and instruments now or hereafter evidencing,
securing or otherwise relating to the Loans.

 

Loan Request.  See §2.5.

 

Loans.  Loans made or to be made by the Lenders to the Borrower pursuant to §2.1
and §2.5.

 

Majority Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least fifty-one percent (51%) of the Total Commitment  provided
that the Commitments of any Delinquent Lenders shall be disregarded when
determining the Majority Lenders.

 

Material Adverse Effect.  Any condition which has a material adverse effect on
(i) the business, operations, properties, assets or condition (financial or
otherwise) of the Borrower, the Company, or any other Guarantor, taken as a
whole, or (ii) the ability of the Borrower, the Company or any other Guarantor
to perform its obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the remedies or material rights
of the Agent or the Lenders thereunder.

 

Maturity Date.  December 20, 2004, or such earlier date on which the Loans shall
become due and payable pursuant to the terms hereof.

 

Maximum Credit Amount. As of any date of determination, the lesser of

 

(i) the Total Commitment and

 

(ii) the sum of

 

(A) 50% of the aggregate Structured Finance Collateral Asset Values of all
Structured Finance Collateral Assets that are 100% beneficially owned by the
Borrower and/or any Guarantor plus

 

(B) the lesser of (x) $37,500,000 and (y) 25% of the aggregate Structured
Finance Collateral Asset Values of all Structured Finance Collateral Assets that
are less than 100% beneficially owned by the Borrower and/or any Guarantor.

 

Minimum Capital Expenditure Reserves.  For any Real Estate Asset, $0.40 per net
rentable square foot of such Real Estate Asset per annum, or, for any shorter
period, such amount multiplied by a fraction the numerator of which is the
length of the applicable period in months (or portions thereof) and the
denominator of which is 12.

 

11

--------------------------------------------------------------------------------


 

Minimum Management Fees.  Shall mean the greater of (i) three percent (3%) of
Rents from the related Real Estate Asset for the three (3) month period
immediately preceding the calculation, and (ii) the actual management fees paid
by the Borrower and the Related Companies with respect to such Real Estate Asset
during such three (3) month period.

 

Mortgage.  Any mortgage, deed of trust, or other security instrument that
creates a Lien on a class B (or better) office property (including the
development of same) located in the greater New York City area or assets related
thereto to secure Indebtedness.

 

Mortgage Loan.  Any Indebtedness the payment or performance of which is secured
by a Mortgage.

 

Mortgage Note.  Any instrument, document or agreement evidencing a Mortgage
Loan.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA contributed to by the Borrower or any Guarantor or any of their ERISA
Affiliates.

 

Net Offering Proceeds.  All cash proceeds received after  the Effective Date by
the Borrower or the Company as a result of the sale of common, preferred or
other classes of stock of the Company or the issuance of limited partnership
interests in the Borrower less customary costs and discounts of issuance paid by
Company or Borrower in connection therewith.

 

Net Operating Income.  With respect to any Real Estate Asset, for the period of
determination, the Rents derived from the customary operation of such Real
Estate Asset, less operating expenses attributable to such Real Estate Asset,
and shall include only the sum of (i) the Rents received or expected to be
received, and earned in accordance with Generally Accepted Accounting
Principles, pursuant to Leases in place, plus (ii) other income actually
received and earned in accordance with Generally Accepted Accounting Principles
with respect to such Real Estate Asset, plus (iii) rent loss or business
interruption insurance proceeds received or expected to be received during or
relating to such period due to a casualty that has occurred prior to the date of
calculation plus (iv) parking or other income, less operating expenses actually
paid or payable on an accrual basis in accordance with Generally Accepted
Accounting Principles attributable to such Real Estate Asset during such period,
as set forth on operating statements and schedules reasonably satisfactory to
Agent.  Net Operating Income shall be calculated in accordance with customary
accounting principles applicable to real estate.  Notwithstanding the
foregoing,  Net Operating Income shall not include (i) any condemnation or
insurance proceeds (excluding rent loss or business interruption insurance
proceeds as described above), (ii) any proceeds resulting from the sale,
exchange, transfer, financing or refinancing of all or any portion of the Real
Estate Asset for which it is to be determined, (iii) amounts received from
tenants as security deposits unless actually applied toward the payment of rent
or additional rent in accordance with the terms of such tenant’s lease, (iv)
interest income and (v) any type of income otherwise included in Net Operating
Income but paid directly by any tenant to a Person other than Borrower or a
Guarantor or other Related Company or their respective agents or
representatives.

 

Notes.  See §2.3.

 

12

--------------------------------------------------------------------------------


 

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders and the Agent, individually or collectively,
under this Agreement, the other Loan Documents or in respect of any of the Loans
or the Notes or other instruments at any time evidencing any thereof, whether
existing on the date of this Agreement or arising or incurred hereafter, direct
or indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law of otherwise.

 

Outstanding Obligations.  As of any date of determination, the sum of the
outstanding principal amount of the Loans.

 

Occupancy Rate.   With respect to an Unencumbered Asset at any time, the ratio,
as of such date, expressed as a percentage, of (i) the net rentable area of such
Unencumbered Asset leased to tenants paying rent pursuant to, and to the extent
required under, Leases other than Leases which are in material default, to (ii)
the net rentable area of such Unencumbered Asset.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Developments.  The construction of any new buildings or the
construction of additions expanding existing buildings or the rehabilitation of
existing buildings (other than normal refurbishing of common areas and tenant
fit up work when one tenant leases space previously occupied by another tenant)
relating to any Real Estate Assets of the Borrower, any Guarantor or any of the
other Related Companies, including (but not limited to) Forward Purchase
Contracts, having met all conditions of payment thereof but for the passage of
time, and each Permitted Development shall be counted for purposes of §8.2 from
the time of commencement of the applicable construction work until a final
certificate of occupancy has been issued with respect to such project in the
amount of the total projected cost of such project.

 

Permitted Investments Cap.  See §8.2.

 

Permitted Liens.  The following Liens, security interests and other
encumbrances:

 

(i)  liens to secure taxes, assessments and other governmental charges in
respect of obligations not overdue, the Indebtedness with respect to which is
permitted hereunder;

 

(ii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(iii) liens in respect of judgments or awards, the Indebtedness with respect to
which is permitted hereunder;

 

(iv) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens which are either covered by a full indemnity from a creditworthy
indemnitor or have been in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue, the Indebtedness with
respect to which is permitted hereunder; and

 

13

--------------------------------------------------------------------------------


 

(v) encumbrances consisting of easements, rights of way, Leases, covenants,
restrictions on the use of real property and defects and irregularities in the
title thereto; and other minor liens or encumbrances none of which in the
opinion of the Borrower interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, and which
matters (x) do not individually or in the aggregate have a materially adverse
effect on the value of the Unencumbered Asset and (y) do not make title to such
property unmarketable by the conveyancing standards in effect where such
property is located.

 

Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Pledge and Security Agreement.  The amended and restated pledge and security
agreement, in substantially the form of Exhibit D hereto, executed by each
Person pledging an interest in the Collateral and delivered to the Agent, as
collateral agent for the Secured Parties, on or before the Effective Date.

 

Preferred Distribution.  The declaration or payment of any dividend or
distribution of cash or cash equivalents to the holders of preferred shares of
beneficial interest in the Company or the holders of preferred  units of limited
partnership interest of the Borrower.

 

Prepayment Date.  See §3.3.

 

Properties.  All Real Estate Assets, Real Estate, and all other assets,
including, without limitation, intangibles and personalty owned by the Borrower
or any Guarantor or any of the Related Companies.

 

Real Estate.  All real property at any time owned, leased (as lessee or
sublessee) or operated by the Borrower, any Guarantor, or any of the Related
Companies or any Unconsolidated Entity.

 

Real Estate Assets.  Those fixed and tangible properties consisting of land,
buildings and/or other improvements owned by the Borrower, by any Guarantor, by
any of the Related Companies or by any Unconsolidated Entity at the relevant
time of reference thereto, including but not limited to the Unencumbered Assets,
but excluding all leaseholds other than leaseholds under Ground Leases which
either have an unexpired term (including unexercised renewals options
exercisable at the option of the lessee) of at least 20 years or contain a
purchase option for nominal consideration.

 

Real Estate Effective Control Assets.  Those Investments in mortgages and
mortgage participations owned by the Borrower or by any Guarantor as to which
the Borrower has demonstrated to the Agent, in the Agent’s discretion, that
Borrower or a Guarantor has control of the decision-making functions of
management and leasing of such mortgaged properties, has control of the economic
benefits of such mortgaged properties, and holds an option to purchase such
mortgaged properties.

 

14

--------------------------------------------------------------------------------


 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness.  All Indebtedness except Indebtedness with respect to
which recourse for payment is contractually limited (except for customary
exclusions) to specific assets encumbered by a lien securing such Indebtedness.

 

Register.  See §19.3.

 

Related Companies.  The entities listed and described on Schedule 1.3 hereto, or
after the Effective Date, any entity whose financial statements are consolidated
or combined with the Company’s pursuant to Generally Accepted Accounting
Principles, or any ERISA Affiliate.

 

Release.  A release, spillage, leaking, pumping, pouring, emitting, emptying,
discharge, injection, escape, disposal or dumping of Hazardous Material.

 

Rents.  All rents, issues, profits, royalties, receipts, revenues, accounts
receivable, and income, including fixed, additional and percentage rents,
occupancy charges, operating expense reimbursements, reimbursements for
increases in taxes, sums paid by tenants to the Borrower or the Related
Companies to reimburse the Borrower or the Related Companies for amounts
originally paid or to be paid by the Borrower or the Related Companies or their
respective agents or affiliates for which such tenants were liable, as, for
example, tenant improvements costs in excess of any work letter, lease takeover
costs, moving expenses and tax and operating expense pass-throughs for which a
tenant is solely liable, parking income, recoveries for common area maintenance
expense, tax, insurance, utility and service charges and contributions, proceeds
of sale of electricity, gas, heating, air-conditioning and other utilities and
services, deficiency rents and liquidated damages, and other benefits.

 

Requisite Lenders.  As of any date, the Lenders whose aggregate Commitments
constitute at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment  provided that the Commitments of any Delinquent Lenders shall be
disregarded when determining the Requisite Lenders.

 

Responsible Officer.  With respect to the Company, any one of its Chairman,
President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Treasurer, Executive Vice Presidents or Senior Vice Presidents.

 

Secured Parties.  The Lenders and the Agent, as collateral agent for the benefit
of the Lenders.

 

Structured Finance Collateral Asset.  Each Structured Finance Investment set
forth on Schedule 1.1, as such Schedule may be amended or supplemented from time
to time, and any other Structured Finance Investment which at the date of
determination, (i) is beneficially owned in whole or in part by Borrower or one
of the Guarantors; (ii) is unencumbered by any Liens; (iii) (A) if a Mortgage
Loan, is not greater than ninety (90) days past due, (B) if a loan secured by
partnership or membership interests or a membership agreement, is not greater
than ninety (90) days past due, or (C) if a preferred equity Investment, there
are no dividends in arrears for a

 

15

--------------------------------------------------------------------------------


 

period of more than ninety (90) days; (iv) is pledged to the Agent for the
benefit of the Lenders as Collateral to secure the Obligations, and (v) is
approved as a “Structured Finance Collateral Asset” by both (x) the Requisite
Lenders in their sole discretion and (y) each of Fleet National Bank, Wachovia
Bank National Association, and Sovereign Bank, to the extent each of them shall
be as of such date of determination a Lender holding a Commitment of at least
$15,000,000, in each case in their sole respective discretion (which shall not
be unreasonably delayed).  Each asset which satisfies the conditions set forth
in this definition shall be deemed to be a Structured Finance Collateral Asset
only during such periods of time as Borrower has included the same on the list
of Structured Finance Collateral Assets attached to the most recent Compliance
Certificate delivered hereunder.

 

Structured Finance Collateral Asset Value.  With respect to any Structured
Finance Collateral Asset, when determined as of the last day of any fiscal
quarter, the product of (A) the percentage (stated as a fraction) of Borrower’s
or the Guarantors’ aggregate beneficial ownership interest in the Structured
Finance Collateral Asset times (B) the lesser of (i) the stated face value of
Structured Finance Collateral Asset (taking into account principal
amortization), (ii) the purchase price paid for the Structured Finance
Collateral Asset by the Borrower and/or the Guarantors, and (iii) the book value
of the Structured Finance Collateral Asset as determined by Generally Accepted
Accounting Principles.

 

Structured Finance Investment. Any of the following Investments in (or in
entities whose Investments are primarily in): (i) Mortgages, Mortgage Loans, and
Mortgage Notes, (ii) mezzanine or bridge financing loans secured by partnership
or equivalent equity interests in the borrower thereof or (iii) a preferred
equity Investments (including preferred limited partnership or limited liability
company interests) (including, but not limited to, single-asset or limited-asset
collateralized mortgage backed securities and in entities owning (or leasing
pursuant to a Ground Lease) class B (or better) office properties located in the
greater New York, New York area, but subject in all cases to the Lenders’
approval as set forth in clause (v) of the definition of Structured Finance
Collateral Asset.

 

Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent or other controlling Person shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Interests.

 

Tangible Net Worth.  The book value of all of the assets of the Borrower and the
Related Companies minus the book value of all of the liabilities of the Borrower
and the Related Companies minus all intangibles determined in accordance with
Generally Accepted Accounting Principles.

 

Telerate Page 3750.  The display designated as “Page 3750” on the Telerate
Service, or such other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vender for the purpose of displaying British Bankers’ Association
interest settlement rates for U.S. Dollar deposits.

 

Term Loan Facility. The Indebtedness of the Borrower and the Guarantors under
that certain Amended and Restated Credit and Guaranty Agreement, dated as of
February 6, 2003,

 

16

--------------------------------------------------------------------------------


 

among the Borrower, certain of the Guarantors, the lenders party thereto, and
Wells Fargo Bank, National Association, as administrative agent, as amended by a
First Amendment thereto dated June 5, 2003, and as the same may be amended,
supplemented or modified from time to time, and any refinancing thereof.

 

Total Assets. As of any date of determination, the sum of the following, without
duplication:  (i) the Value of All Unencumbered Assets, plus (ii) the aggregate
Adjusted Net Operating Income for the fiscal quarter immediately preceding such
date, annualized, for all Real Estate Assets (other than Unencumbered Assets)
and Real Estate Effective Control Assets owned or leased by the Borrower, the
Company or one of their respective Subsidiaries or the Unsecured Revolving
Credit Facility Guarantors other than Real Estate Assets referred to in clause
(iii) of this definition, divided by nine percent (9.0%), plus (iii) the
aggregate purchase price of all Real Estate Assets (other than Unencumbered
Assets but including Forward Purchase Contracts having met all conditions of
payment of the purchase price thereunder but for the passage of time) and Real
Estate Effective Control Assets acquired or initially leased by the Borrower,
the Company or one of their respective Subsidiaries or the Unsecured Revolving
Credit Facility Guarantors within the fiscal quarter immediately preceding such
date, multiplied by ninety-five percent (95.0%), plus (iv) the book value of
unrestricted cash and cash equivalents of the Borrower, the Company and their
respective Subsidiaries, plus (v) the aggregate book value of all Investments of
the Borrower, the Company and their respective Subsidiaries and the Unsecured
Revolving Credit Facility Guarantors (other than Real Estate Effective Control
Assets) permitted under §8.2 hereof.

 

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time.

 

Total Debt.  The sum of (without duplication) all Indebtedness of the Borrower
and the Company included in the liabilities portion of the Borrower’s balance
sheet prepared in accordance with Generally Accepted Accounting Principles as of
the end of the most recent fiscal quarter for which financial statements have
been provided pursuant to §7.4.

 

1221 Avenue of the Americas Investment.  An Investment in less than all of the
economic and beneficial ownership interests in the 1221 Avenue of the Americas
Owner.

 

1221 Avenue of the Americas Investment Party.  Any Affiliate of Borrower which
directly or indirectly owns or controls the 1221 Avenue of the Americas
Investment, provided that if Borrower directly owns or controls the 1221 Avenue
of the Americas Investment, Borrower shall be the 1221 Avenue of the Americas
Investment Party.

 

1221 Avenue of the Americas Investment Period.  Any period of time during which
the 1221 Avenue of the Americas Investment Party owns or controls the 1221
Avenue of the Americas Investment.

 

1221 Avenue of the Americas Owner. Rock-McGraw, Inc., a New York corporation
(“Rock-McGraw”), the fee owner of the premises located at 1221 Avenue of

 

17

--------------------------------------------------------------------------------


 

the Americas, New York, New York as of December 16, 2003, or any successor to
Rock-McGraw as fee owner of the premises located at 1221 Avenue of the Americas,
New York, New York.

 

Type. As to any Loan its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Entity.  As of any date, any Person, other than a Wholly Owned
Subsidiary, in whom the Borrower, the Company or any Related Company holds an
Investment, regardless of whether the financial results of such Person would or
would not be consolidated under Generally Accepted Accounting Principles with
the financial statements of the Borrower, if such statements were prepared as of
such date. Unconsolidated Entities existing on the date hereof are set forth in
Schedule 1.3.

 

Unencumbered Asset.  At all times, any Real Estate Asset identified as an
“Unencumbered Asset” under the Unsecured Revolving Credit Facility at such time,
provided, however, that if the Unsecured Revolving Credit Facility is no longer
outstanding, then any Real Estate Asset that would have qualified as an
“Unencumbered Asset” under the Unsecured Revolving Credit Facility if the same
had not been terminated.

 

Unencumbered Asset Value.  With respect to any Unencumbered Asset at any time,
an amount computed as follows: (i) for any Unencumbered Asset owned or leased by
the Borrower or the Guarantors other than Unencumbered Assets referred to in
clause (ii) of this definition, the Adjusted Net Operating Income for such
Unencumbered Asset for the fiscal quarter immediately preceding such date,
annualized, divided by nine percent (9.0%), or (ii) for any Unencumbered Asset
acquired or initially leased by the Borrower or the Guarantors within the fiscal
quarter immediately preceding such date, the purchase price of such Unencumbered
Asset multiplied by ninety-five percent (95.0%).

 

Unsecured Indebtedness.  All Indebtedness of Borrower, of any Unsecured
Revolving Credit Facility Guarantor or of any of the other Related Companies to
the extent not secured by a Lien on any Properties including, without
limitation, the Outstanding Obligations and any Indebtedness evidenced by any
bonds, debentures, notes or other debt securities presently outstanding or which
may be hereafter issued by Borrower or by the Company.  Unsecured Indebtedness
shall not include accrued ordinary operating expenses payable on a current
basis.

 

Unsecured Revolving Credit Facility.  The $300,000,000 unsecured credit facility
established pursuant to the Amended and Restated Revolving Credit and Guaranty
Agreement dated March 17, 2003 among Borrower, Guarantors party thereto, lenders
party thereto, and Fleet National Bank, as Administrative Agent for the lenders
party thereto, as it may be further amended, modified or supplemented from time
to time.

 

Unsecured Revolving Credit Facility Guarantors.  A Person who is a “Guarantor”,
as such term is defined in the Amended and Restated Revolving Credit and
Guaranty Agreement dated March 17, 2003 among Borrower, Guarantors party
thereto, lenders party thereto, and Fleet National Bank, as Administrative Agent
for the lenders party thereto, as it may be further amended, modified or
supplemented from time to time.

 

Unused Amount. See §4.2

 

18

--------------------------------------------------------------------------------


 

Value of All Unencumbered Assets. As of any date of determination, an amount
computed as follows: the sum of (i) the aggregate Adjusted Net Operating Income
for the fiscal quarter immediately preceding such date, annualized, for all
Unencumbered Assets owned or leased by the Borrower or the Unsecured Revolving
Credit Facility Guarantors other than Unencumbered Assets referred to in clause
(ii) of this definition, divided by nine percent (9.0%), plus (ii) the aggregate
purchase price of all Unencumbered Assets acquired or initially leased by the
Borrower or the Unsecured Revolving Credit Facility Guarantors within the fiscal
quarter immediately preceding or ending on such date, multiplied by ninety-five
percent (95.0%); provided, however, that after making such computation, the
Value of All Unencumbered Assets shall be reduced by the amount by which the
Unencumbered Asset Value of any single Unencumbered Asset exceeds thirty-five
percent (35%) of the Value of All Unencumbered Assets as so computed.

 

Variable Rate Indebtedness.  The Loans and all other Indebtedness of the
Borrower which bears interest at a rate which is not fixed either through
maturity or for a term of at least thirty-six  (36) months from the date that
such fixed rate became effective.

 

Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

 

Wholly Owned Subsidiary. As to any Person, a Subsidiary of such Person all of
the outstanding ownership interests of which Subsidiary (other than directors’
qualifying shares) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person.

 


§1.2.                       RULES OF INTERPRETATION.


 

(a)  A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

 

(b)  The singular includes the plural and the plural includes the singular.

 

(c)  A reference to any law includes any amendment or modification to such law.

 

(d)  A reference to any Person includes its permitted successors and permitted
assigns.

 

(e)  Accounting terms not otherwise defined herein have the meanings assigned to
them by Generally Accepted Accounting Principles applied on a consistent basis
by the accounting entity to which they refer and, except as otherwise expressly
stated, all use of accounting terms with respect to the Borrower shall reflect
the consolidation of the financial statements of Borrower and the Related
Companies.

 

19

--------------------------------------------------------------------------------


 

(f)  The words “include”, “includes” and “including” are not limiting.

 

(g)  All terms not specifically defined herein or by Generally Accepted
Accounting Principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.

 

(h)  Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

 

(i)  The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(j)  The words “so long as any Loan or Note is outstanding” shall mean so long
as such Loan or Note is not indefeasibly paid in full in cash.

 


§2.                                REVOLVING SECURED CREDIT FACILITY


 


§2.1.                       COMMITMENT TO LEND; LIMITATION ON TOTAL COMMITMENT.


 

Subject to the provisions of §2.5 and the other terms and conditions set forth
in this Agreement, each of the Lenders severally agrees to lend to the Borrower
and the Borrower may borrow, repay, and reborrow from time to time between the
Effective Date and the Maturity Date upon notice by the Borrower to the Agent
given in accordance with §2.5, such sums as are requested by the Borrower up to
a maximum aggregate principal amount of the Outstanding Obligations (after
giving effect to all amounts requested) at any one time equal to such Lender’s
Commitment, provided that the sum of the Outstanding Obligations (after giving
effect to all amounts requested) shall not at any time exceed the Maximum Credit
Amount. The Loans shall be made pro rata in accordance with each Lender’s
Commitment Percentage and the Lenders shall at all times immediately adjust
inter se any inconsistency between each Lender’s outstanding principal amount
and each Lender’s Commitment. Each request for a Loan hereunder shall constitute
a representation and warranty by the Borrower that the conditions set forth in
§10 or §11 (whichever is applicable) have been satisfied on the date of such
request and will be satisfied on the proposed Borrowing Date of the requested
Loan, provided that the making of such representation and warranty by Borrower
shall not limit the right of any Lender not to lend upon a determination by the
Requisite Lenders that such conditions have not been satisfied.

 

§2.2.                       Changes in Total Commitment.  (a)  The Borrower
shall have the right at any time upon at least ten (10) Business Days’ prior
written notice to the Agent (which shall promptly notify each Lender), to reduce
by $1,000,000 or an integral multiple of $1,000,000 in excess thereof the
unborrowed portion of the then Total Commitment, provided that the Total
Commitment shall not be reduced to less than $50,000,000, whereupon the
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages by the amount specified in such notice. Upon
the effective date of any such reduction, the Borrower shall pay to the Agent
for the respective accounts of the Lenders the full amount of any commitment fee
required under §4.2 hereof then accrued and unpaid on the amount of the
reduction. No reduction of the Commitments may be reinstated.

 

(b)  Upon the effective date of  each reduction in the Total Commitment pursuant
to this §2.2 the parties shall enter into an amendment of this Agreement
revising Schedule 1.2

 

20

--------------------------------------------------------------------------------


 

and the Borrower shall execute and deliver to the Agent new Notes for each
Lender whose Commitment has changed so that the maximum principal amount of such
Lender’s Note shall equal its Commitment.  The Agent shall promptly deliver such
replacement Notes to the respective Lenders in exchange for the Notes replaced
thereby which shall be surrendered by such Lenders.  Such new Notes shall
provide that they are replacements for the surrendered Notes and that they do
not constitute a novation, shall be dated as of the effective date of such
reduction in the Total Commitment, as applicable, and shall otherwise be in
substantially the form of the replaced Notes. On the date of issuance of any new
Notes pursuant to this §2.2(b), the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the enforceability
thereof, substantially in the form of the relevant portions of the opinion
delivered pursuant to §10.6 hereof. The surrendered Notes shall be canceled and
returned to the Borrower.

 

§2.3.                       The Notes.  (a) The Loans shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto (each a “Note”), and completed with appropriate insertions.  One Note
shall be payable to the order of each Lender in an aggregate principal amount
equal to such Lender’s Commitment. The Borrower irrevocably authorizes each
Lender to make or cause to be made, at or about the time of the Borrowing Date
of any Loan or at the time of receipt of any payment of principal on such
Lender’s Note, an appropriate notation on such Lender’s Record reflecting the
making of such Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Loans set forth on such Lender’s Record shall (absent
manifest error) be prima facie evidence of the principal amount thereof owing
and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on the Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due.

 

(b)  Upon receipt of an affidavit (including appropriate indemnification) of an
officer of any Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note, and, in the case of such loss, theft, destruction or mutilation,
upon cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement note in the same principal amount thereof and otherwise of like
tenor.

 


§2.4.                       INTEREST ON LOANS.


 

(a)  Each Base Rate Loan shall bear interest commencing with the Borrowing Date
thereof at the rate equal to the Base Rate. Changes in the rate of interest
resulting from changes in the Base Rate shall take place immediately without
demand or notice of any kind.

 

(b)  Each LIBOR Rate Loan shall bear interest for the period commencing with the
Borrowing Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate equal to the Applicable LIBOR Margin per annum above
the LIBOR Rate determined for such Interest Period.  Agent shall determine the
rate equal to the Applicable LIBOR Margin per annum above the LIBOR Rate which
will be in effect during such Interest Period and inform Borrower of such
determination (which determination shall be conclusive and binding upon Borrower
absent manifest error).

 

21

--------------------------------------------------------------------------------


 

(c)  The Borrower unconditionally promises, in accordance with and subject to
the provisions of the Loan Documents, to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(d)  All agreements between the Borrower and the Guarantors, on the one hand,
and Agent and the Lenders, on the other hand, are expressly limited so that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the Obligations or otherwise, shall the amount paid or agreed to be
paid to the Lenders for the use or the forbearance of the Indebtedness evidenced
under this Agreement and the Notes exceed the maximum permissible under law.  As
used herein, the term “applicable law” shall mean the law in effect as of the
date hereof; provided, however, that in the event there is a change in the law
which results in a higher permissible rate of interest, then this Agreement and
the Notes shall be governed by such new law as of its effective date.  If, under
or from any circumstances whatsoever, fulfillment of any provision of this
Agreement or any other Loan Document at the time of performance of such
provision shall be due, shall involve transcending the limit  of such validity
prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
any circumstances whatsoever the Lenders should receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal amount of the Loans
then outstanding and not to the payment of interest.  In the event that, as a
result of this §2.4(d), the interest rate on any Loans is reduced and, after
such reduction, the maximum permissible interest rate under applicable law
exceeds the interest rate payable hereunder, the interest rate on the Loans
shall be the maximum permissible interest rate under applicable law until the
aggregate amount of interest paid equals the aggregate amount of interest that
would have been paid but for this §2.4(d).  This provision shall control every
other provision of the Loan Documents.

 


§2.5.                       REQUESTS FOR LOANS.


 

(a) The Borrower shall give to the Agent written notice in the form of Exhibit B
hereto of each Loan requested hereunder (a “Loan Request”) no less than (a) one
(1) Business Day prior to the proposed Borrowing Date of any Base Rate Loan and
(b) three (3) Eurodollar Business Days prior to the proposed Borrowing Date of
any LIBOR Rate Loan. Each such notice shall specify (i) the principal amount of
the Loan requested, (ii) the proposed Borrowing Date of such Loan, (iii) the
Interest Period for such Loan, and (iv) the Type of such Loan, and shall be
accompanied by a statement in the form of Exhibit C hereto signed by a
Responsible Officer setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §9.1 through §9.8 hereof after giving
effect to such requested Loan (a “Compliance Certificate”). On the same day as
the receipt of a Loan Request for a Base Rate Loan, and within one (1) Business
Day after receipt of a Loan Request for a LIBOR Rate Loan, the Agent shall
provide to each of the Lenders by facsimile a copy of such Loan Request and
accompanying Compliance Certificate and each Lender shall, within 24 hours
thereafter (if such following day is a Business Day, and if not, before 10:30 AM
Boston time on the next succeeding Business Day), notify the Agent if it
believes that any of the conditions contained in §11 of this Agreement has not
been met or waived.  If such a notice is given, Agent shall poll the Lenders,
and the Requisite Lenders shall promptly determine whether all of the conditions
contained in §11 of this Agreement have been met or waived.  If no such notice
is given by any Lender or if following such notice the Requisite Lenders
determine that the conditions contained in §11 have

 

22

--------------------------------------------------------------------------------


 

been met or waived, or, in any event, if all conditions in §11 have in fact been
met or waived, Agent shall notify the Lenders that each  of the Lenders shall be
obligated to fund its Commitment Percentage of the requested Loans.  Each such
Loan Request shall be irrevocable and binding on the Borrower and the Borrower
shall be obligated to accept the Loan requested from the Lenders on the proposed
Borrowing Date. Each Loan Request shall be in a minimum aggregate amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof.   The Borrower
shall be allowed up to two (2) Loan Requests per month.

 

(b) Notwithstanding anything contained in §2.5(a) to the contrary, in the event
that the making of a requested Loan would cause non-compliance with any of the
covenants contained in §9.1 through §9.8 hereof, the Agent may, in its sole
discretion, reduce the amount of the Loan Request to an amount which would
enable the Borrower to maintain compliance with such otherwise defaulted
covenant or covenants and Borrower shall accept the Loan made pursuant to such
reduced Loan Request.

 


§2.6.                       CONVERSION OPTIONS.


 

(a) The Borrower may elect from time to time to convert any outstanding Loan to
a Loan of another Type, provided that (i) with respect to any such conversion of
a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at
least three (3) Business Days prior written notice of such election; (ii) with
respect to any such conversion of a LIBOR Rate Loan into a Base Rate Loan, such
conversion shall only be made on the last day of the Interest Period with
respect thereto; (iii) subject to the further proviso at the end of this section
and subject to §2.6(b) and §2.6(d) hereof with respect to any such conversion of
a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the Agent at
least three (3) Eurodollar Business Days prior written notice of such election
and (iv) no Loan may be converted into a LIBOR Rate Loan when any Default or
Event of Default has occurred and is continuing. The Agent shall promptly notify
the Lenders of any such request received.  On the date on which such conversion
is being made, each Lender shall take such action as is necessary to transfer
its Commitment Percentage of such Loans to its Domestic Lending Office or its
LIBOR Lending Office, as the case may be. All or any part of outstanding Loans
of any Type may be converted as provided herein, provided further that each
Conversion Request relating to the conversion of a Base Rate Loan to a LIBOR
Rate Loan shall be for an amount equal to $1,000,000 (unless the aggregate
outstanding principal amount of Loans is less than $1,000,000) or an integral
multiple of $100,000 in excess thereof and shall be irrevocable by the Borrower.

 

(b) Any Loans of any Type may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in §2.6(a); provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which the officers of the Agent active
upon the Borrower’s account have actual knowledge.

 

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Loan, such Loan shall be automatically converted
to a Base Rate Loan at the end of the applicable Interest Period.

 

23

--------------------------------------------------------------------------------


 

(d) The Borrower may not request a LIBOR Rate Loan pursuant to §2.5, elect to
convert a Base Rate Loan to a LIBOR Rate Loan pursuant to §2.6(a) or elect to
continue a LIBOR Rate Loan pursuant to §2.6(b) if, after giving effect thereto,
there would be greater than four (4) LIBOR Rate Loans outstanding. Any Loan
Request for a LIBOR Rate Loan that would create greater than four (4) LIBOR Rate
Loans outstanding shall be deemed to be a Loan Request for a Base Rate Loan.

 


§2.7.                       FUNDS FOR LOANS.


 

(a) Subject to §2.5 and other provisions of this Agreement, not later than 1:00
p.m. (Boston time) on the proposed Borrowing Date of any Loans, each of the
Lenders will make available to the Agent, at the Agent’s Head Office, in
immediately available funds, the amount of such Lender’s Commitment Percentage
of the amount of the requested Loans. Upon receipt from each Lender of such
amount, and upon receipt of the documents required by §§10 or 11 (whichever is
applicable) and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Agent will make available to the Borrower the
aggregate amount of such Loans made available to the Agent by the Lenders. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Borrowing Date the amount of its Commitment Percentage of
the requested Loans shall not relieve any other Lender from its several
obligation hereunder to make available to the Agent the amount of such other
Lender’s Commitment Percentage of any requested Loans but shall not obligate any
other Lender or Agent to fund more than its Commitment Percentage of the
requested Loans or to increase its Commitment Percentage.

 

(b) The Agent may, unless notified to the contrary by any Lender prior to a
Borrowing Date, assume that such Lender has made available to the Agent on such
Borrowing Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Borrowing Date, and the Agent may (but it shall not be required
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Borrowing Date, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such Lender’s Commitment Percentage of
such Loans, times (iii) a fraction, the numerator of which is the number of days
or portion thereof that elapsed from and including such Borrowing Date to the
date on which the amount of such Lender’s Commitment Percentage of such Loans
shall become immediately available to the Agent, and the denominator of which is
365.  A statement of the Agent submitted to such Lender with respect to any
amounts owing under this paragraph shall be prima facie evidence of the amount
due and owing to the Agent by such Lender.

 

§2.8.                       [Intentionally Omitted].

 


§3.                                REPAYMENT OF THE LOANS


 

§3.1.                       Maturity.  The Borrower unconditionally promises, in
accordance with, and subject to, the provisions of the Loan Documents, to pay on
the Maturity Date, and there shall

 

24

--------------------------------------------------------------------------------


 

become absolutely due and payable on the Maturity Date, all of the Loans
outstanding on such date, together with any and all accrued and unpaid interest
and charges thereon.

 

§3.2.                       Mandatory Repayments of Loan.  If at any time the
sum of the Outstanding Obligations exceeds the Maximum Credit Amount, then the
Borrower shall immediately pay the amount of such excess to the Agent for the
respective accounts of the Lenders for application to the Loans, provided,
however, that if as of the end of any fiscal quarter of the Borrower the sum of
the Outstanding Obligations exceeds the Maximum Credit Amount by less than
$100,000 solely as a result of principal amortization within such fiscal quarter
with respect to a Structured Finance Collateral Asset (as certified to by a
Responsible Officer of the Company (on behalf of the Borrower and as
demonstrated on the compliance statement required pursuant to §6.4 hereof for
such fiscal quarter), no repayment shall be required under this §3.2.

 

§3.3.                       Optional Repayments of Loans.  The Borrower shall
have the right, at its election, to repay the outstanding amount of the Loans,
as a whole or in part, on any Business Day, without penalty or premium; provided
that the full or partial prepayment of the outstanding amount of any LIBOR Rate
Loans made pursuant to this §3.3 may be made only on the last day of the
Interest Period relating thereto, except as set forth below in this §3.3. The
Borrower shall give the Agent no later than 10:00 a.m., Boston time, at least
one (1) Business Day’s prior written notice of any prepayment pursuant to this
§3.3 of any Base Rate Loans and three (3) Eurodollar Business Days’ notice of
any proposed repayment pursuant to this §3.3 of any LIBOR Rate Loans, specifying
the proposed date of payment of Loans and the principal amount to be paid.  The
Agent shall promptly notify each Lender of the principal amount of such payment
to be received by such Lender. Each such partial prepayment of the Loans shall
be in an integral multiple of $1,000,000 (or, if the aggregate outstanding
principal amount of Loans is less than $1,000,000, the full amount thereof)
provided that if partial prepayment is received in connection with payment
received from an underlying obligor or other party to a Structured Finance
Collateral Asset, the amount so received may be prepaid and, to the extent
requested by the Agent, shall be accompanied by the payment of all charges
outstanding on all Loans and of accrued interest on the principal repaid to the
date of payment. Unless otherwise requested by the Borrower, the principal
payments so received shall be applied first to the principal of Base Rate Loans
and then to the principal of LIBOR Rate Loans.  Notwithstanding anything
contained herein to the contrary, the Borrower may make a full or partial
prepayment of a LIBOR Rate Loan on a date other than the last day of the
Interest Period relating thereto, if all such optional prepayments (in whole or
in part) on such Loans shall be accompanied by, and the Borrower hereby promises
to pay, a prepayment fee in an amount determined by the Agent in the following
manner:

 

(a)                                  Fixed Rate Prepayment Fee.  Borrower
acknowledges that prepayment or acceleration of a LIBOR Rate Loan during an
Interest Period shall result in the Lenders incurring additional costs, expenses
and/or liabilities and that it is extremely difficult and impractical to
ascertain the extent of such costs, expenses and/or liabilities.  (For all
purposes of this Section, any Loan not being made as a LIBOR Rate Loan in
accordance with the Loan Request therefor, as a result of Borrower’s
cancellation thereof, shall be treated as if such LIBOR Rate Loan had been
prepaid.)  Therefore, on the date a LIBOR Rate Loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise
(“Prepayment Date”), Borrower will pay to Agent, for the account of each Lender,
(in addition to all other sums then owing), an

 

25

--------------------------------------------------------------------------------


 

amount (“Fixed Rate Prepayment Fee”) determined by the Agent as follows: The
current rate for United States Treasury securities (bills on a discounted basis
shall be converted to a bond equivalent) with a maturity date closest to the end
of the Interest Period as to which prepayment is made, shall be subtracted from
the interest rate applicable to the LIBOR Rate Loan being prepaid.  If the
result is zero or a negative number, there shall be no Fixed Rate Prepayment
Fee.  If the result is a positive number, then the resulting percentage shall be
multiplied by the amount of the LIBOR Rate Loan being prepaid.  The resulting
amount shall be divided by 360 and multiplied by the number of days remaining in
the Interest Period as to which the prepayment is being made. The resulting
amount shall be the Fixed Rate Prepayment Fee.

 

(b)                                 Upon the written notice to Borrower from
Agent, Borrower shall immediately pay to Agent, for the account of the Lenders,
the Fixed Rate Prepayment Fee.  Such written notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the parties hereto.

 

(c)                                  Borrower understands, agrees and
acknowledges the following:  (i) no Lender has any obligation to purchase, sell
and/or match funds in connection with the use of the LIBOR Rate as a basis for
calculating the rate of interest on a LIBOR Rate Loan; (ii) the LIBOR Rate is
used merely as a reference in determining such rate; and (iii) Borrower has
accepted the LIBOR Rate as a reasonable and fair basis for calculating such rate
and a Fixed Rate Prepayment Fee.  Borrower further agrees to pay the Fixed Rate
Prepayment Fee, if any, whether or not a Lender elects to purchase, sell and/or
match funds.

 

§4.                                CERTAIN GENERAL PROVISIONS

 

§4.1.                       Fees.  On the Effective Date, Borrower shall pay to
the Agent for the benefit of each of the Lenders an amendment fee equal to .15%
of the Total Commitment as of the Effective Date.

 

§4.2.                       Commitment Fee.  The Borrower shall pay to the Agent
for the accounts of the Lenders in accordance with their respective Commitment
Percentages a commitment fee calculated at the rate of 25 basis points per annum
on the average daily amount by which the Total Commitment (as it may have been
reduced pursuant to §2.2) exceeds the Outstanding Obligations (such excess, the
“Unused Amount”).  The commitment fee shall be payable on the basis of the
applicable annual rate quarterly in arrears on or before the third Business Day
of each calendar quarter for the immediately preceding calendar quarter
commencing on April 3, 2002, with a final payment on the Maturity Date or any
earlier date on which the Commitments shall terminate.

 


§4.3.                       FUNDS FOR PAYMENTS.


 

(a)                                  All payments of principal, interest,
closing fees, commitment fees and any other amounts due hereunder (other than as
provided in §4.1, §4.5 and §4.6) or under any of the other Loan Documents, and
all prepayments, shall be made to the Agent, for the respective accounts of the
Lenders, at the Agent’s Head Office, in each case in Dollars in immediately
available funds.

 

26

--------------------------------------------------------------------------------


 

(b)  All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower shall pay to the Agent,
for the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under such other Loan
Document.

 

(c)  In the event that Borrower is obligated to pay any additional amounts
described in clause (b) above in respect of any Lender’s Loan, such Lender shall
make commercially reasonable efforts to change the jurisdiction of its lending
office if, in the reasonable judgment of such Lender, doing so would eliminate
or reduce Borrower’s obligation to pay such additional amounts and would not be
disadvantageous to such Lender.

 

(d) All payments shall be applied first to the payment of all fees, expenses and
other amounts due to the Agent and the Lenders (excluding principal and
interest), then to accrued interest, and the balance on account of outstanding
principal; provided, however, that after an Event of Default hereunder, payments
will be applied to the obligations of the Borrower to the Agent as the Requisite
Lenders determine in their sole discretion.

 

§4.4.                       Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year and paid for the actual number of days elapsed. Except as otherwise
provided in the definition of the term “Interest Period” with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Records from time to time shall (absent manifest error) be
considered correct and binding on the Borrower unless within thirty (30)
Business Days after receipt by the Agent or any of the Lenders from Borrower of
any notice by the Borrower of such outstanding amount, the Agent or such Lender
shall notify the Borrower to the contrary.

 

§4.5.                       Additional Costs, Etc.  If any change from and after
the date hereof in any present or future applicable law which expression, as
used herein, includes statutes, rules and regulations thereunder and
interpretations thereof by any competent court or by any governmental or other
regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law), shall:

 

27

--------------------------------------------------------------------------------


 

(a)  subject any Lender or the Agent to any tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature with respect to this Agreement, the
other Loan Documents, such Lender’s Commitment or the Loans (other than taxes
based upon or measured by the income or profits of such Lender or the Agent), or

 

(b)  materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender under this Agreement or
the other Loan Documents, or

 

(c)  impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or Loans by, or commitments of an office of any Lender,
or

 

(d)  impose on any Lender any other conditions or requirements with respect to
this Agreement, the other Loan Documents, the Loans, the Commitment, or any
class of Loans or commitments of which any of the Loans or the Commitment forms
a part;

 

and the result of any of the foregoing is

 

(i) to increase the cost to such Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

 

(ii) to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of the Commitments or any of the Loans,
or

 

(iii) to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

 

then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Agent at any time and from time to time and as often
as the occasion therefor may arise, pay to such Lender or the Agent, to the
extent permitted by law, such additional amounts as will be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum.

 

§4.6.                       Capital Adequacy.  If any present or future law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) or the interpretation thereof by a court or
governmental authority with appropriate jurisdiction affects the amount of
capital required or expected to be maintained by banks or bank holding companies
and any Lender or the Agent determines that the amount of capital required to be
maintained by it is increased by or based upon the existence of the Loans made
or deemed to be made pursuant hereto, then such Lender or the

 

28

--------------------------------------------------------------------------------


 

Agent may notify the Borrower of such fact, and the Borrower shall pay to such
Lender or the Agent from time to time on demand, as an additional fee payable
hereunder, such amount as such Lender or the Agent shall determine in good faith
and certify in a notice to the Borrower to be an amount that will adequately
compensate such Lender or the Agent in light of these circumstances for its
increased costs of maintaining such capital. Each Lender and the Agent shall
allocate such cost increases among its customers in good faith and on an
equitable basis.

 

§4.7.                       Certificate. Each Lender shall notify the Borrower
and the Agent of any event occurring after the Effective Date entitling such
Lender to compensation under §4.5 or §4.6 as promptly as practicable. A
certificate setting forth any additional amounts payable pursuant to §§4.5 or
4.6 and a brief explanation of such amounts which are due, submitted by any
Lender or the Agent to the Borrower, shall be prima facie evidence that such
amounts are due and owing.

 


§4.8.                       INDEMNITY.


 

In addition to the other provisions of this Agreement regarding any such
matters, the Borrower agrees to indemnify each Lender and to hold each Lender
harmless from and against any loss or reasonable cost or expense (including loss
of anticipated profits) that such Lender may sustain or incur as a consequence
of (a) a default by the Borrower in payment of the principal amount of or any
interest on any LIBOR Rate Loans as and when due and payable, including any such
loss or expense caused by Borrower’s breach or other default and arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its LIBOR Rate Loans, (b) a default by the Borrower in making
a borrowing, continuation or conversion after the Borrower has given (or is
deemed to have given) a Loan Request or a Conversion Request, and (c) the making
of any payment of a LIBOR Rate Loan or the making of any conversion of a LIBOR
Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period with respect thereto, including interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
any such LIBOR Rate Loan (including, but not limited to, any fees payable under
§3.3(a) hereof).

 

§4.9.                       Interest on Overdue Amounts.  Overdue principal and
(to the extent permitted by applicable law) interest on the Loans and all other
overdue amounts payable hereunder or under any of the other Loan Documents,
including amounts owed from and after the occurrence of an Event of Default,
shall bear interest compounded monthly and payable on demand at a rate per annum
equal to four percent (4%) above the Base Rate until such amount shall be paid
in full (after as well as before judgment) .

 

§4.10.                 Inability to Determine LIBOR Rate.  In the event, prior
to the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate that would otherwise determine the rate of
interest to be applicable to any LIBOR Rate Loan during any Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower) to the Borrower. In such event (a) any
Loan Request with respect to LIBOR Rate Loans shall be automatically withdrawn
and shall be deemed a request for Base Rate Loans, (b) each then outstanding
LIBOR Rate Loan will automatically, on the last day of the then current Interest
Period thereof, become a Base Rate Loan, and (c) the obligations of the Lenders
to make LIBOR Rate Loans shall be suspended until the Agent determines in good
faith that the circumstances giving rise to such suspension no longer exist,
whereupon the Agent shall so notify the Borrower.

 

§4.11.                 Illegality.  Notwithstanding any other provisions herein,
if any present or future law, regulation, treaty or directive or any change in
the interpretation or application thereof shall

 

29

--------------------------------------------------------------------------------


 

make it unlawful for any Lender to make or maintain LIBOR Rate Loans, such
Lender shall forthwith give notice of such circumstances to the Borrower and the
Agent and thereupon (a) the Commitment of such Lender to make LIBOR Rate Loans
or convert Loans of another Type to LIBOR Rate Loans shall forthwith be
suspended and (b) the LIBOR Rate Loans then outstanding shall be converted
automatically to Base Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law. The Borrower hereby agrees promptly to pay to the Agent for the
account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this §4.11, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder. The Base Rate shall remain in effect thereafter
unless and until such Lender shall have determined in good faith (which
determination shall be conclusive and binding upon Borrower) that the aforesaid
circumstances no longer exist, whereupon such Lender shall notify Borrower and
Agent and Borrower may submit a Conversion Request in accordance with the
provisions of § 2.6 hereof.

 

§4.12.                 Replacement of Lenders.  If Agent or any of the Lenders
shall make a notice or demand upon the Borrower pursuant to §4.3, §4.5, §4.6, or
§4.11 based on circumstances or laws which are not generally applicable to the
Lenders organized under the laws of the United States or any State thereof, the
Borrower shall have the right to replace such Lender with an Eligible Assignee
selected by the Borrower and approved by the Agent (which consent shall not be
unreasonably withheld or delayed).  In such event the assignment shall take
place as promptly as reasonably practicable on a date set by the Agent at which
time the assigning Lender and the Eligible Assignee shall enter into an
Assignment and Acceptance as contemplated by §19.1 (and clause (c) or  (d)
thereof shall not be applicable) and the assigning Lender shall receive from the
Eligible Assignee or the Borrower a sum equal to the outstanding principal
amount of the Loans owed to the assigning Lender together with accrued interest
thereon plus the accrued commitment fee under §4.2 allocated to the assigning
Lender, and all other amounts due to such Lender, including any amounts pursuant
to this §4, and the replaced Lender shall be released from all of the
obligations of a Lender hereunder from and after the effective date of its
replacement.

 


§5.                                STRUCTURED FINANCE COLLATERAL ASSETS; NO
LIMITATION ON RECOURSE

 


§5.1.                       STRUCTURED FINANCE COLLATERAL ASSETS.

 

(a)  The Borrower represents and warrants that each of the Structured Finance
Collateral Assets listed on Schedule 1.1 will on the Effective Date satisfy all
of the conditions set forth in the definition of Structured Finance Collateral
Asset. The Lenders confirm that each of the Structured Finance Collateral Assets
 listed on Schedule 1.1 is, on the Effective Date, accepted as a Structured
Finance Collateral Asset. From time to time during the term of this Agreement,
upon the written consent of both (x) the Requisite Lenders in their sole
discretion and (y) each of Fleet National Bank, Wachovia Bank National
Association, and Sovereign Bank, to the extent each of them shall be as of such
date of determination a Lender holding a Commitment of at least $15,000,000, in
each case in their sole respective discretion (which in each case of (x) and (y)
consent shall not be unreasonably delayed), additional assets may become
Structured Finance

 

30

--------------------------------------------------------------------------------


 

Collateral Assets and certain assets which previously satisfied the conditions
set forth in the definition of Structured Finance Collateral Asset may cease to
be Structured Finance Collateral Assets by virtue of payment of the underlying
obligations, creation of Liens or other reasons.  There shall be attached to
each Compliance Certificate delivered pursuant to §7.4(d) or §7.13 an updated
listing of the Structured Finance Collateral Assets relied upon by the Borrower
in computing the covenants set forth in §5 in such Compliance Certificate.
Compliance Certificates delivered pursuant to §2.5(a) shall include an updated
listing of the Structured Finance Collateral Assets and shall include such
updated listing whenever a redetermination of  the Structured Finance Collateral
Assets Values for all Structured Finance Collateral Assets based on such an
updated listing would result in a material decrease (from that shown on the most
recently delivered Compliance Certificate) in the Structured Finance Collateral
Assets Values for all Structured Finance Collateral Assets by virtue of payment
of the underlying obligations, creation of Liens or other reasons.

 

§5.2.                       Waivers by Requisite Lenders.  If any asset fails to
satisfy any of the requirements contained in the definition of Structured
Finance Collateral Asset then the applicable asset may nevertheless be deemed to
be a Structured Finance Collateral Asset hereunder if both (x) the Requisite
Lenders in their sole discretion and (y) each of Fleet National Bank, Wachovia
Bank National Association, and Sovereign Bank, to the extent each of them shall
be as of such date of determination a Lender holding a Commitment of at least
$15,000,000, in each case in their sole respective discretion, vote to accept
such asset as a Structured Finance Collateral Asset.

 

§5.3.                       Rejection of Structured Finance Collateral Assets. 
If at any time the Agent reasonably determines that any asset listed as a
Structured Finance Collateral Asset by the Borrower does not satisfy all of the
requirements of the definition of Structured Finance Collateral Asset other than
clause (v) thereof (to the extent not waived by the Requisite Lenders pursuant
to §5.2), it may upon three (3) Business Day’s notice to the Borrower reject a
Structured Finance Collateral Asset by notice to the Borrower, and if the Agent
so requests the Borrower shall revise the applicable Compliance Certificate to
reflect the resulting change in the Structured Finance Collateral Asset Values.

 

§5.4.                       Change in Circumstances.  If at any time during the
term of this Agreement Borrower becomes aware that any of the applicable
representations contained in §6 are no longer accurate with respect to any
Structured Finance Collateral Asset, it will promptly so notify the Agent and
either request a waiver pursuant to §5.2 or confirm that such asset is no longer
a Structured Finance Collateral Asset.  If any waiver so requested is not
granted by the Requisite Lenders or the Agent, as applicable, within ten (10)
Business Days the Agent shall reject the applicable Structured Finance
Collateral Asset pursuant to §5.3.

 

§5.5.                       No Limitation on Recourse.  The Obligations are full
recourse obligations of the Borrower and of the Guarantors, and all of their
respective assets and other properties shall be available for the indefeasible
payment in full in cash and performance of the Obligations as and when due and
payable.

 

§5.6.                       Additional Guarantors. (a)  If Borrower desires that
an asset owned by a Related Company which is not previously a Guarantor become a
Structured Finance Collateral Asset, then as a condition thereto the applicable
Related Company (x) shall be a direct or indirect

 

31

--------------------------------------------------------------------------------


 

Subsidiary of  Borrower or any Guarantor, and (y) shall become a Guarantor upon
delivery to the Agent of the following, all in form and substance reasonably
satisfactory to the Agent: (i) a supplement to this Agreement executed and
delivered by the such proposed Guarantor assenting to be bound by all the terms
of the Loan Documents as a Guarantor, and (ii) good standing certificates,
general partner certificates, secretary certificates, opinions of counsel and
such other documents as may be reasonably requested by the Agent.  The Agent
shall promptly provide copies of said documents to the Lenders.

 

(b)  Borrower may transfer title to any Structured Finance Collateral Asset
owned by Borrower to a single purpose limited liability company wholly-owned by
Borrower provided that such limited liability company (x) delivers to Agent the
items described in clauses (i) and (ii) of the preceding clause (a), all in form
and substance reasonably satisfactory to Agent, (y) becomes a Guarantor
hereunder, and (z) executes the Pledge Agreement as a “Pledgor” (as such term is
defined in the Pledge Agreement) and grants to the Agent, for the benefit of the
Agent and the Lenders, a first priority security interest in such Structured
Finance Collateral Asset and the proceeds thereof to secure payment of the
Obligations .

 

§6.                                REPRESENTATIONS AND WARRANTIES.  The Borrower
and the Guarantors jointly and severally represent and warrant to the Agent and
each of the Lenders as follows:

 


§6.1.                       AUTHORITY; ETC.


 

(a)  Organization; Good Standing. The Company (i) is a Maryland corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland, (ii) has all requisite power to own its properties and conduct its
business as now conducted and as presently contemplated, and (iii) to the extent
required by law is in good standing as a foreign entity and is duly authorized
to do business in the States in which any of the Collateral is located and in
each other jurisdiction where such qualification is necessary except where a
failure to be so qualified in such other jurisdiction would not have a Material
Adverse Effect.  The Borrower is a Delaware limited partnership, and each of the
Borrower and each Guarantor is duly organized, validly existing and in good
standing under the laws of the State of its formation, has all requisite power
to own its properties and conduct its business as presently contemplated and is
duly authorized to do business in the States in which any of the Collateral
owned by it is located and in each other jurisdiction where such qualification
is necessary except where a failure to be so qualified in such other
jurisdiction would not have a Material Adverse Effect.

 

(b)  Authorization.  The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower is or is to become a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower, (ii) have been duly authorized by all necessary
proceedings on the part of the Borrower and the Company as general partner of
Borrower, (iii) do not conflict with or result in any breach or contravention of
any provision of law, statute, rule or regulation to which the Borrower or the
Company is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower or the Company and (iv) do not conflict with any
provision of the Borrower’s partnership agreement or Company’s charter documents
or bylaws, or any agreement (except agreements as to which such a conflict would
not result in a Material Adverse Effect) or other instrument binding upon, the
Borrower or the Company or to which any of their properties are

 

32

--------------------------------------------------------------------------------


 

subject. The execution, delivery and performance of this Agreement or the other
Loan Documents to which any Guarantor is or is to become a party and the
transactions contemplated hereby and thereby (i) are within the authority of
such Guarantor, (ii) have been duly authorized by all necessary proceedings on
the part of such Guarantor, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to such Guarantor and (iv) do not conflict with any provision
of such Guarantor’s charter documents or bylaws, partnership agreement,
declaration of trust, or any agreement (except agreements as to which such a
conflict would not result in a Material Adverse Effect) or other instrument
binding upon such Guarantor or to which any of such Guarantor’s properties are
subject.

 

(c)  Enforceability.  The execution and delivery of this Agreement, the other
Loan Documents to which the Borrower is or is to become a party will result in
valid and legally binding obligations of the Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought. The execution and
delivery of this Agreement and the other Loan Documents to which any Guarantor
is or is to become a party will result in valid and legally binding obligations
of such Guarantor enforceable against such Guarantor in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

§6.2.                       Governmental Approvals.  The execution, delivery and
performance by the Borrower and each Guarantor of this Agreement and the other
Loan Documents to which the Borrower or such Guarantor is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any governmental agency or authority
other than those already obtained.

 


§6.3.                       TITLE TO PROPERTIES.


 

(a)  Either the Borrower or a Guarantor holds good and unencumbered title to
their respective legal and beneficial interest in the Structured Finance
Collateral Assets, subject to no Liens other than those in favor of the Agent
under the Loan Documents.

 

(b)  Except as indicated on Schedule 6.3 hereto, the Borrower or a Subsidiary
holds good and marketable fee simple title to, or holds a marketable leasehold
interest pursuant to a Ground Lease of,  all of the properties reflected in the
balance sheet of the Borrower as at December 31, 2002 or acquired since that
date (except properties sold or otherwise disposed of in the ordinary course of
business since that date).

 

§6.4.                       Financial Statements.  The following financial
statements have been furnished to the Agent.

 

33

--------------------------------------------------------------------------------


 

(a)  A balance sheet of the Company as of December 31, 2002, and a statement of
operations and statement of cash flows of the Company for the fiscal year then
ended, a balance sheet of the Borrower as of  December 31, 2002, and a statement
of operations and statement of cash flows of the Borrower for the fiscal year
then ended, all accompanied by an auditor’s report prepared without
qualification by Ernst & Young.  Such balance sheets and statements of
operations and of cash flows have been prepared in accordance with Generally
Accepted Accounting Principles and fairly present the financial condition of the
Borrower and the Company, respectively as at the close of business on the date
thereof and the results of operations and cash flows for the fiscal year then
ended. There are no contingent liabilities of the Borrower or the Company,
respectively, as of such date involving material amounts, known to the officers
of the Company not disclosed in said balance sheet and the related notes
thereto.

 

(b)  A balance sheet and a statement of operations and statement of cash flows
of the Company and a balance sheet and a statement of operations and statement
of cash flows of the Borrower for each of the fiscal quarters of the Company
ended since December 31, 2002 but prior to the Effective Date for which the
Company has filed form 10-Q with the SEC, which the Company’s Responsible
Officer certifies has been prepared in accordance with Generally Accepted
Accounting Principles consistent with those used in the preparation of the
annual audited statements delivered pursuant to paragraph (a) above and fairly
represents the financial condition of the Company and the Borrower,
respectively, as at the close of business on the dates thereof and the results
of operations and of cash flows for the fiscal quarters then ended (subject to
year-end adjustments). There are no contingent liabilities of the Borrower or
the Company as of such dates involving material amounts, known to the officers
of the Company, not disclosed in such balance sheets and the related notes
thereto.

 

§6.5.                       No Material Changes, Etc.  Since June 30, 2003,
there has occurred no material adverse change in the financial condition or
assets or business of the Borrower or the Company as shown on or reflected in
the balance sheet of the Borrower and the Company as of June 30, 2003, or the
statement of income for the fiscal year then ended, other than changes in the
ordinary course of business that have not had any Material Adverse Effect either
individually or in the aggregate.

 


§6.6.                       FRANCHISES, PATENTS, COPYRIGHTS, ETC.


 

The Borrower and each Guarantor possesses all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of its business substantially as now
conducted without known conflict with any rights of others, except to the extent
the Borrower’s or such Guarantor’s failure to possess the same does not have a
Material Adverse Effect.

 

§6.7.                       Litigation.  Except as listed and described on
Schedule 6.7 hereto, there are no actions, suits, proceedings or investigations
of any kind pending or, to Borrower’s knowledge, threatened against the
Borrower, any Guarantor or any of the Related Companies before any court,
tribunal or administrative agency or board that, if adversely determined, might,
either in any case or in the aggregate, have a Material Adverse Effect or
materially impair the right of the Borrower, any Guarantor or any of the Related
Companies to carry on business substantially as now conducted by it, or which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto, or which would result in
a Lien on any Structured Finance Collateral Asset.

 

34

--------------------------------------------------------------------------------


 

§6.8.                       No Materially Adverse Contracts, Etc.  Neither the
Borrower nor the Company nor any other Guarantor is subject to any charter,
trust or other legal restriction, or any judgment, decree, order, rule or
regulation that has or is expected in the future to have a Material Adverse
Effect.  Neither the Borrower nor the Company is a party to any contract or
agreement that has or is expected, in the judgment of the Company’s officers, to
have any Material Adverse Effect.

 

§6.9.                       Compliance With Other Instruments, Laws, Etc. 
Neither the Borrower nor the Company nor any other Guarantor is in violation of
any provision of the Borrower’s partnership agreement or of the Company’s or
other Guarantor’s charter documents, by-laws, or any agreement or instrument to
which it may be subject or by which it or any of its properties may be bound or
any decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of substantial
penalties or have a Material Adverse Effect.

 

§6.10.                 Tax Status.  Each of the Borrower and the Company and
each other Guarantor (a) has made or filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, and (b) has paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings. There are no unpaid taxes in any material amount claimed to be due
by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.

 

§6.11.                 Event of Default. No Default or Event of Default has
occurred and is continuing hereunder.  No “Default” or “Event of Default” (as
such terms are defined in the Unsecured Revolving Credit Facility) has occurred
and is continuing under the Unsecured Revolving Credit Facility. No “Default” or
“Event of Default” (as such terms are defined in the Term Loan Facility) has
occurred and is continuing under the Term Loan Facility.

 

§6.12.                 Investment Company Act.  Neither the Borrower nor the
Company nor any other Guarantor is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

 

§6.13.                 Absence of Financing Statements, Etc.  There is no
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document
existing, filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien or encumbrance on, or security interest in, any Structured Finance
Collateral Asset, other than as required by the Pledge and Security Agreement in
favor of the Agent.

 

§6.14.                 Status of the Company.  The Company (i) is a real estate
investment trust as defined in Section 856 of the Code (or any successor
provision thereto), (ii) has not revoked its election to be a real estate
investment trust, (iii) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Internal Revenue Code.  The common stock
of the Company is listed for trading on the New York Stock Exchange.

 

35

--------------------------------------------------------------------------------


 

§6.15.                 Certain Transactions.  Except as set forth on Schedule
6.15 hereto, none of the officers or employees of the Borrower or any Guarantor
is presently a party to any transaction with the Borrower or any Guarantor
(other than for services as employees, officers and trustees), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, trustee or such employee
or, to the knowledge of the Borrower and the Company, any corporation,
partnership, trust or other entity in which any officer, trustee or any such
employee or natural Person related to such officer, trustee or employee or other
Person in which such officer, trustee or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer or trustee.

 

§6.16.                 Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans.  As of the date hereof, neither the Borrower nor any Guarantor nor any
ERISA Affiliate maintains or contributes to any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan, except as may be set forth on
Schedule 6.16. To the extent that Borrower or any Guarantor or any ERISA
Affiliate hereafter maintains or contributes to any Employee Benefit Plan or
Guaranteed Pension Plan, it shall at all times do so in compliance with §7.17
hereof. None of the assets of the Borrower or any of the Guarantors is “plan
assets” of any Employee Benefit Plan for purposes of Title I of ERISA.

 

§6.17.                 Regulations U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

§6.18.                 Environmental Compliance.  Except as disclosed in
Schedule 6.18 hereto, to the best knowledge of the Borrower:

 

(a) The Borrower, the Guarantors and the Related Companies are in compliance
with all Environmental Laws pertaining to any hazardous waste, as defined by 42
U.S.C. §9601(5), any Hazardous Materials as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Materials”) the failure with
which to comply would have a Material Adverse Effect.  None of the Properties
and no other property used by the Borrower, the Guarantors or the Related
Companies is included or proposed for inclusion on the National Priorities List
issued pursuant to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), or on the Comprehensive
Environmental Response Compensation and Liability Information System maintained
by the United States Environmental Protection Agency (the “EPA”) or on any
analogous list maintained by any other Governmental Authority and has not
otherwise been identified by the EPA as a potential CERCLA site.

 

(b) The Borrower, the Guarantors and the Related Companies have not, at any
time, and, to the actual knowledge of the Borrower, no other Person has at any
time, used, handled, stored, buried, retained, refined, transported, processed,
manufactured, generated, produced, spilled, released, allowed to seep, escape or
leach, or pumped, poured, emitted, emptied, discharged, injected, dumped,
transferred or otherwise disposed of, any Hazardous

 

36

--------------------------------------------------------------------------------


 

Materials at or about the Real Estate Assets or any other real property owned or
occupied by the Borrower, any Guarantor or any Related Company, except (i) for
use and storage for use of reasonable amounts of ordinary supplies and other
substances customarily used in the operation of commercial office buildings;
provided, however, that such use and/or storage for use is in substantial
compliance with applicable Environmental Law, or (ii) where such action is not
reasonably expected to have a Material Adverse Effect.

 

(c) No actions, suits, or proceedings have been commenced, are pending or, to
the actual knowledge of the Borrower, are threatened in writing with respect to
any Environmental Law governing the use, manufacture, storage, treatment,
Release, disposal, transportation, or processing of Hazardous Materials with
respect to any Real Estate Asset or any part thereof which could have a Material
Adverse Effect. The Borrower, the Guarantors and the Related Companies have
received no written notice of and have no actual knowledge of any fact,
condition, occurrence or circumstance which could reasonably be expected to give
rise to a claim under or pursuant to any existing Environmental Law pertaining
to Hazardous Materials on, in, under or originating from any Real Estate Asset
or any part thereof or any other real property owned or occupied by the Borrower
or any Guarantor or arising out of the conduct of any Borrower or any Guarantor,
including claims for the presence of Hazardous Materials at any other property,
which in any case is reasonably expected to have a Material Adverse Effect.

 

(d)                                 Other than as set forth in reviews, reports
and surveys copies of which have been delivered to the Agent, there have
occurred no uses, manufactures, storage, treatments, Releases, disposals,
transportation, or processing of Hazardous Materials with respect to any Real
Estate Asset except those which, taken as a whole, would not have a Material
Adverse Effect.

 

§6.19.                 Subsidiaries and Affiliates.  The Borrower has no
Subsidiaries except for the Related Companies listed on Schedule 1.3 and does
not have an ownership interest in any entity whose financial statements are not
consolidated with the Borrower’s except for the Unconsolidated Entities listed
on Schedule 1.3.  Except as set forth on Schedule 6.19: (a) the Company is not a
partner in any partnership other than Borrower and is not a member of any
limited liability company and (b) the Company owns no material assets other than
its partnership interest in Borrower.

 

§6.20.                 Loan Documents.  All of the representations and
warranties of the Borrower or any Guarantor made in the other Loan Documents or
any document or instrument delivered or to be delivered to the Agent or the
Lenders pursuant to or in connection with any of such Loan Documents are true
and correct in all material respects.

 

§6.21.                 [Intentionally Omitted].

 

§6.22.                 Indebtedness.  The Borrower and the Guarantors have no
Indebtedness except (a) as set forth on Schedule 6.22 hereto and (b) as
otherwise permitted by this Agreement.  Schedule 6.22 hereto accurately sets
forth the outstanding principal amounts and the maturity dates of all
Indebtedness for borrowed money of the Borrower and the Guarantors and certain
of the Related Companies and identifies the holders of the obligations
thereunder as of the Effective Date.

 

37

--------------------------------------------------------------------------------


 

§6.23.                 Title/Status of Structured Finance Assets.

 

(a)                                [Intentionally Omitted].

 

(b)                                 The Borrower and the Guarantors have good
title to their respective ownership interests in each Structured Finance
Collateral Asset, free and clear of any Liens other than the Liens of the Loan
Documents. Except to the extent, if any, expressly set forth in the documents
evidencing or securing such Structured Finance Collateral Asset and the
Borrower’s or the Guarantors’ interests therein, which documents have been
delivered to the Agent, (a) the Borrower and the Guarantors have not waived,
modified, altered, satisfied, cancelled or subordinated any of documents
evidencing or securing any of the Structured Finance Collateral Assets in any
material respect, and (b) the real property underlying such Structured Finance
Collateral Asset has not been released from the lien of any such Structured
Finance Collateral Asset, nor has any maker been released from its obligations
under any such Structured Finance Collateral Asset.

 

(c)                                  To the best knowledge of the Borrower and
the Guarantors, each Structured Finance Collateral Asset is the legal, valid and
binding obligation of each party obligated thereunder, enforceable against such
party in accordance with its terms, except as the enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
similar laws affecting creditors’ rights generally. Except as set forth on
Schedule 6.23, each Structured Finance Collateral Asset which is a Mortgage
creates a valid Lien in the property which is the subject of such Mortgage Note.

 

(d)                                 To the actual knowledge of Borrower and the
Guarantors, each Structured Finance Collateral Asset was made in compliance with
all applicable laws, and does not violate any usury or similar law regulating
the applicable maximum permitted rates of interest for loans, extensions of
credit or forbearances.

 

(e)                                  To the actual knowledge of Borrower and the
Guarantors, each Structured Finance Collateral Asset evidences an undisputed,
bona fide transaction completed in accordance in all material respects with the
terms and provisions contained in any documents related thereto, and is genuine
and free from adverse claims, setoffs, default, defenses, retainages, holdbacks
and conditions precedent of any kind or character; and Borrower and the
Guarantors have no notice from underlying obligator contesting the validity or
collectability of any such Structured Finance Collateral Asset.

 

(f)                                    To the actual knowledge of Borrower and
the Guarantors, there is no proceeding pending for the total or partial
condemnation of any property subject to a Structured Finance Collateral Asset;
each property subject to such Structured Finance Collateral Asset is being used
for the operation of a property, is in good repair and free and clear of any
damage that would affect materially and adversely the value of the property
subject to such Structured Finance Collateral Asset.

 

(g)                                 [Intentionally Omitted].

 

(h)                                 Neither Borrower nor the Guarantors nor any
of their Subsidiaries has received notice that any real property underlying a
Structured Finance Collateral Asset violates

 

38

--------------------------------------------------------------------------------

 

or fails to conform with any law, ordinance, regulation, standard, license or
certificate in any manner that would cause a Material Adverse Effect.

 

(i)                                     [Intentionally Omitted].

 

(j)                                     [Intentionally Omitted].

 

(k)                                  [Intentionally Omitted].

 

(l)                                     To the actual knowledge of Borrower and
the Guarantors, for those properties subject to a Structured Finance Collateral
Asset in which the respective maker holds a leasehold estate, (i) the related
Ground Lease is in full force and effect except as permitted by the applicable
Structured Finance Collateral Asset and has not been modified or amended in any
manner whatsoever, and (ii) there are no material defaults under such Ground
Lease and no event has occurred, which but for the passage of time, or notice,
or both, would constitute a material default under such Ground Lease.

 

(m)                               Except to the extent permitted under the
definition of “Structured Finance Collateral Asset,”(i) no Structured Finance
Collateral Asset is in default beyond the expiration of any applicable grace or
notice periods, and (ii) during the preceding twelve (12) months or such lesser
period as Borrower or Guarantor has owned the Structured Finance Collateral
Asset, there has been no default in the payment of regularly scheduled principal
and interest thereunder.

 


§7.                                AFFIRMATIVE COVENANTS OF THE BORROWER. 
BORROWER COVENANTS AND AGREES AS FOLLOWS, SO LONG AS ANY LOAN OR NOTE IS
OUTSTANDING OR THE LENDERS HAVE ANY OBLIGATIONS TO MAKE LOANS:

 


§7.1.                       PUNCTUAL PAYMENT.  THE BORROWER WILL UNCONDITIONALLY
DULY AND PUNCTUALLY PAY THE PRINCIPAL AND INTEREST ON THE LOANS AND ALL OTHER
AMOUNTS PROVIDED FOR IN THE NOTES, THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS
ALL IN ACCORDANCE WITH THE TERMS OF THE NOTES, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 


§7.2.                       MAINTENANCE OF OFFICE.  THE BORROWER WILL MAINTAIN
ITS CHIEF EXECUTIVE OFFICE IN NEW YORK, NEW YORK OR AT SUCH OTHER PLACE IN THE
UNITED STATES OF AMERICA AS THE BORROWER SHALL DESIGNATE UPON WRITTEN NOTICE TO
THE AGENT TO BE DELIVERED WITHIN FIFTEEN (15) DAYS OF SUCH CHANGE, WHERE
NOTICES, PRESENTATIONS AND DEMANDS TO OR UPON THE BORROWER IN RESPECT OF THE
LOAN DOCUMENTS MAY BE GIVEN OR MADE.

 


§7.3.                       RECORDS AND ACCOUNTS.  THE BORROWER WILL, AND WILL
CAUSE ITS SUBSIDIARIES TO, KEEP TRUE AND ACCURATE RECORDS AND BOOKS OF ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

 


§7.4.                       FINANCIAL STATEMENTS, CERTIFICATES AND INFORMATION. 
THE BORROWER WILL DELIVER TO EACH OF THE LENDERS:

 

(a)  as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower,

 

39

--------------------------------------------------------------------------------


 

(i) the audited balance sheets of the Borrower and of the Company at the end of
such year, and the related audited statements of operations and statements of
cash flows for such year, each setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with Generally Accepted Accounting Principles on a
consolidated basis including the Borrower and the Related Companies, and
accompanied by an auditor’s report prepared without qualification by Ernst &
Young or by another “Big Four” accounting firm, or, subject to Agent’s approval
granted or denied in its sole and absolute discretion, another certified public
accounting firm of recognized national standing; and

 

(ii) to the extent available to the Borrower, with respect to the Structured
Finance Collateral Assets, annual operating and capital budgets, rent rolls
(indicating leasing status and rental rates, and pending lease expirations),
management reports and operating statements with respect to each property
subject to a Structured Finance Collateral Asset all to be held by the Agent and
the Lenders confidentially in accordance with standard practices;

 

(b)  as soon as practicable, but in any event not later than forty-five (45)
days after the end of each of the first three (3) fiscal quarters of the
Borrower,

 

(i) copies of the unaudited balance sheets of the Borrower and of the Company as
at the end of such quarter, and the related unaudited statements of operations
for the portion of the Borrower’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with Generally Accepted Accounting Principles,
together with a certification by the principal financial or accounting officer
of the Company that the information contained in such financial statements
fairly presents the financial position of the Borrower and of the Company on the
date thereof (subject to year-end adjustments); provided, however, that for so
long as the Borrower and the Company are filing form 10-Q with the Securities
and Exchange Commission (“SEC”), the delivery of a copy thereof pursuant to
paragraph (e) of this §7.4 shall be deemed to satisfy this clause (i) of this
paragraph (b); and

 

(ii) to the extent available to the Borrower, with respect to the Structured
Finance Collateral Assets, rent rolls (indicating leasing status and rental
rates, and pending lease expirations) and operating statements with respect to
each property subject to a Structured Finance Collateral Asset.

 

(c)  [Intentionally Omitted];

 

(d)  simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer of the Company (on behalf of the Borrower) and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained herein and (if applicable) reconciliations to reflect changes in
Generally Accepted Accounting Principles since the relevant date;

 

40

--------------------------------------------------------------------------------


 

(e)  as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Company, copies of the Form 10-K
statement filed with the SEC for such fiscal year, and as soon as practicable,
but in any event not later than forty-five (45) days after the end of each
fiscal quarter, copies of the Form 10-Q statement filed with the SEC for such
fiscal quarter, provided that in either case if the SEC has granted an extension
for the filing of such statements, Borrower shall deliver such statements to the
Agent simultaneously with the filing thereof with the SEC;

 

(f)  promptly following the filing or mailing thereof, copies of all other
material of a financial nature filed with the SEC or sent to the shareholders of
the Company or to the limited partners of the Borrower and copies of all
corporate press releases promptly upon the issuance thereof;

 

(g)  from time to time as the Agent may reasonably request, all material
notices, financial data and other information delivered to them by the obligor
under any Structured Finance Collateral Asset as a condition of the contractual
terms of such Structured Finance Collateral Asset; and

 

(h)  from time to time such other financial data and information as the Agent
may reasonably request including, without limitation, financial statements of
any Unconsolidated Entities, it being understood and agreed to by the Borrower
and the Guarantors that any information that the Borrower or any Guarantor may
reasonably require or otherwise request as a contractual right as a holder of a
Structured Finance Collateral Asset may be reasonably requested by the Agent
provided that the Borrower will not be in default hereunder if it fails to
obtain same after reasonable efforts.  All such information shall be held by the
Agent and Lenders in a confidential manner in accordance with standard
practices.

 


§7.5.                       NOTICES.


 

(a)  Defaults.  The Borrower will promptly notify the Agent in writing (and the
Agent shall immediately thereafter notify the Lenders) of the occurrence of any
Default or Event of Default. If any Person shall give any notice or take any
other action in respect of a claimed default (whether or not constituting a
Default or an Event of Default) under any note, evidence of Indebtedness,
indenture or other obligation to which or with respect to which the Borrower,
Guarantor or any of the Related Companies is a party or obligor, whether as
principal or surety, and if the principal amount thereof exceeds $5,000,000, and
such default would permit the holder of such note or obligation or other
evidence of Indebtedness to accelerate the maturity thereof, the Borrower shall
forthwith give written notice thereof to the Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.

 

(b)  Environmental Events.  The Borrower will promptly notify the Agent in
writing (and the Agent shall promptly thereafter notify the Lenders) of any of
the following events: (i) upon Borrower’s obtaining knowledge of any violation
of any Environmental Law regarding any property which is subject to any
Structured Finance Collateral Asset or any Real Estate or Borrower’s operations
which violation could have a Material Adverse Effect; (ii) upon Borrower’s
obtaining knowledge of any potential or known Release, or threat of Release, of
any Hazardous Material at, from, or into any property which is subject to any
Structured Finance

 

41

--------------------------------------------------------------------------------


 

Collateral Asset or any Real Estate which it reports in writing or is reportable
by it in writing to any governmental authority and which is material in amount
or nature or which could materially affect the value of such Structured Finance
Collateral Asset or which could have a Material Adverse Effect; (iii) upon
Borrower’s receipt of any notice of violation of any Environmental Laws or of
any Release or threatened Release of Hazardous Materials, including a notice or
claim of liability or potential responsibility from any third party (including
without limitation any federal, state or local governmental officials) and
including notice of any formal inquiry, proceeding, demand, investigation or
other action with regard to (A) Borrower’s or any Person’s operation of any
property which is subject to any Structured Finance Collateral Asset or any Real
Estate if the same would have a Material Adverse Effect, (B) contamination on,
from or into any property which is subject to any Structured Finance Collateral
Asset or any Real Estate if the same would have a Material Adverse Effect, or
(C) investigation or remediation of off-site locations at which Borrower or any
of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials; or (iv) upon Borrower’s obtaining knowledge that any
expense or loss has been incurred by such governmental authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which Borrower, Guarantor or any of the Related
Companies may be liable or for which a lien may be imposed on a Structured
Finance Collateral Asset or any property which is subject to any Structured
Finance Collateral Asset.

 

(c)  Notification of Liens Against Structured Finance Collateral Assets or Other
Material Claims.  The Borrower will, promptly upon becoming aware thereof,
notify the Agent in writing (and the Agent shall promptly thereafter notify the
Lenders) of any Liens placed upon or attaching to any Structured Finance
Collateral Assets or of any other setoff, claims (including environmental
claims), withholdings or other defenses to any Structured Finance Collateral
Asset.

 

(d)  Notice of Litigation and Judgments.  The Borrower will give notice to the
Agent in writing (and the Agent shall promptly thereafter notify the Lenders)
within fifteen (15) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings affecting any of
the Structured Finance Collateral Assets or affecting the Borrower, any
Guarantor or any of the Related Companies or to which the Borrower, any
Guarantor or any of the Related Companies is or is to become a party involving
an uninsured claim (or as to which the insurer reserves rights) against the
Borrower, any Guarantor or any of the Related Companies that at the time of
giving of notice could reasonably be expected to have a Material Adverse Effect,
and stating the nature and status of such litigation or proceedings. The
Borrower will give notice to the Agent, in writing, in form and detail
satisfactory to the Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Borrower in an amount in excess of
$5,000,000.

 


§7.6.                       EXISTENCE; MAINTENANCE OF REIT STATUS; MAINTENANCE
OF PROPERTIES.  THE COMPANY WILL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE AND KEEP IN FULL FORCE AND EFFECT ITS STATUS AS A “QUALIFIED REAL
ESTATE INVESTMENT TRUST” UNDER §856 OF THE CODE AND THE EXISTENCE OF BORROWER AS
A DELAWARE LIMITED PARTNERSHIP.  THE COMMON SHARES OF BENEFICIAL INTEREST OF THE
COMPANY WILL AT ALL TIMES BE LISTED FOR TRADING ON EITHER THE NEW YORK STOCK
EXCHANGE OR ONE OF THE OTHER MAJOR STOCK EXCHANGES.  THE BORROWER WILL DO OR
CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE AND KEEP IN FULL FORCE ALL OF
ITS RIGHTS AND FRANCHISES WHICH IN THE


 

42

--------------------------------------------------------------------------------


 


 JUDGMENT OF THE BORROWER MAY BE NECESSARY TO PROPERLY AND ADVANTAGEOUSLY
CONDUCT THE BUSINESSES BEING CONDUCTED BY IT, THE COMPANY, ANY OF THE GUARANTORS
OR ANY OF THE RELATED COMPANIES. THE BORROWER (A) WILL CAUSE ALL OF THE
PROPERTIES USED OR USEFUL IN THE CONDUCT OF THE BUSINESS OF BORROWER, THE
COMPANY, ANY OF THE GUARANTORS OR ANY OF THE RELATED COMPANIES TO BE MAINTAINED
AND KEPT IN GOOD CONDITION, REPAIR AND WORKING ORDER AND SUPPLIED WITH ALL
NECESSARY EQUIPMENT, (B) WILL CAUSE TO BE MADE ALL NECESSARY REPAIRS, RENEWALS,
REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THEREOF, ALL AS IN THE JUDGMENT OF
THE BORROWER MAY BE NECESSARY SO THAT THE BUSINESS CARRIED ON IN CONNECTION
THEREWITH MAY BE PROPERLY AND ADVANTAGEOUSLY CONDUCTED AT ALL TIMES, AND (C)
WILL CONTINUE TO ENGAGE PRIMARILY IN THE BUSINESSES NOW CONDUCTED BY IT AND IN
RELATED BUSINESSES.

 


§7.7.                       INSURANCE.  WITH RESPECT TO THE REAL ESTATE ASSETS
AND OTHER PROPERTIES AND BUSINESSES OF BORROWER, THE GUARANTORS AND THE RELATED
COMPANIES, THE BORROWER WILL MAINTAIN OR CAUSE TO BE MAINTAINED INSURANCE WITH
FINANCIALLY SOUND AND REPUTABLE INSURERS AGAINST SUCH CASUALTIES AND
CONTINGENCIES AS SHALL BE IN ACCORDANCE WITH THE GENERAL PRACTICES OF BUSINESSES
ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS AND IN AMOUNTS,
CONTAINING SUCH TERMS, IN SUCH FORMS AND FOR SUCH PERIODS AS MAY BE REASONABLE
AND PRUDENT.  COMMERCIAL GENERAL LIABILITY INSURANCE SHALL INCLUDE AN EXCESS
LIABILITY POLICY WITH LIMITS OF AT LEAST $50,000,000.

 


§7.8.                       TAXES.  THE BORROWER WILL PAY OR WILL CAUSE TO BE
PAID REAL ESTATE TAXES, OTHER TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES
AGAINST THE REAL ESTATE ASSETS AND THE STRUCTURED FINANCE COLLATERAL ASSETS (BUT
SHALL HAVE NO OBLIGATION BY REASON OF THIS SECTION 7.8 TO PAY ANY TAXES ON REAL
PROPERTY OTHER THAN PROPERTIES OWNED BY THE BORROWER OR ANY RELATED COMPANY)
BEFORE THE SAME BECOME DELINQUENT, AND WILL DULY PAY AND DISCHARGE, OR CAUSE TO
BE PAID AND DISCHARGED, BEFORE THE SAME SHALL BECOME OVERDUE, ALL TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED UPON IT AND ITS OTHER
PROPERTIES, SALES AND ACTIVITIES, OR ANY PART THEREOF, OR UPON THE INCOME OR
PROFITS THEREFROM, AS WELL AS ALL CLAIMS FOR LABOR, MATERIALS, OR SUPPLIES THAT
IF UNPAID MIGHT BY LAW BECOME A LIEN OR CHARGE UPON ANY OF ITS PROPERTIES;
PROVIDED THAT ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM NEED NOT BE PAID
IF THE VALIDITY OR AMOUNT THEREOF SHALL CURRENTLY BE CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND IF THE BORROWER SHALL HAVE SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO; AND PROVIDED FURTHER THAT THE BORROWER
WILL PAY ALL SUCH TAXES, ASSESSMENTS, CHARGES, LEVIES OR CLAIMS FORTHWITH UPON
THE COMMENCEMENT OF PROCEEDINGS TO FORECLOSE ANY LIEN THAT MAY HAVE ATTACHED AS
SECURITY THEREFOR.

 


§7.9.                       INSPECTION OF PROPERTIES AND BOOKS.  THE BORROWER
SHALL PERMIT THE LENDERS, THROUGH THE AGENT OR ANY OF THE LENDERS’ OTHER
DESIGNATED REPRESENTATIVES, TO EXAMINE AND REVIEW ANY OF THE DOCUMENTATION
RELATED TO ANY OF THE STRUCTURED FINANCE COLLATERAL ASSETS, TO EXAMINE THE BOOKS
OF ACCOUNT OF THE BORROWER, THE COMPANY, THE OTHER GUARANTORS AND THE RELATED
COMPANIES (AND TO MAKE COPIES THEREOF AND EXTRACTS THEREFROM) AND TO DISCUSS THE
AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER WITH, AND TO BE ADVISED AS TO THE
SAME BY, ITS OFFICERS, ALL AT SUCH REASONABLE TIMES AND INTERVALS AS THE AGENT
OR ANY LENDER MAY REASONABLY REQUEST.

 


§7.10.                 COMPLIANCE WITH LAWS, CONTRACTS, LICENSES, AND PERMITS. 
THE BORROWER AND THE COMPANY WILL COMPLY, AND WILL CAUSE EACH GUARANTOR AND ALL
RELATED COMPANIES TO COMPLY, WITH (A) ALL APPLICABLE LAWS AND REGULATIONS NOW OR
HEREAFTER IN EFFECT WHEREVER ITS BUSINESS IS CONDUCTED, INCLUDING ALL
ENVIRONMENTAL LAWS, (B) THE PROVISIONS OF ALL APPLICABLE PARTNERSHIP AGREEMENTS,
CHARTER DOCUMENTS AND BY-LAWS, (C) ALL AGREEMENTS AND INSTRUMENTS TO WHICH IT IS
A

 

43

--------------------------------------------------------------------------------


 


PARTY OR BY WHICH IT OR ANY OF ITS REAL ESTATE ASSETS MAY BE BOUND INCLUDING
GROUND LEASES, AND (D) ALL APPLICABLE DECREES, ORDERS, AND JUDGMENTS EXCEPT
(WITH RESPECT TO (A) THROUGH (D) ABOVE) TO THE EXTENT SUCH NON-COMPLIANCE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT. IF AT ANY TIME ANY PERMIT OR AUTHORIZATION
FROM ANY GOVERNMENTAL PERSON SHALL BECOME NECESSARY OR REQUIRED IN ORDER THAT
THE BORROWER OR ANY GUARANTOR MAY FULFILL OR BE IN COMPLIANCE WITH ANY OF ITS
OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS OR UNDER ANY OF THE
COLLATERAL DOCUMENTS, THE BORROWER WILL IMMEDIATELY TAKE OR CAUSE TO BE TAKEN
ALL REASONABLE STEPS WITHIN THE POWER OF THE BORROWER TO OBTAIN SUCH
AUTHORIZATION, CONSENT, APPROVAL, PERMIT OR LICENSE AND FURNISH THE AGENT AND
THE LENDERS WITH EVIDENCE THEREOF.

 


§7.11.                 USE OF PROCEEDS.  SUBJECT TO THE PROVISIONS OF §2.5
HEREOF, THE PROCEEDS OF THE LOANS MAY BE USED BY THE BORROWER TO PAY THE COSTS
AND EXPENSES OF CLOSING THIS FACILITY AND FOR MAKING STRUCTURED FINANCE
INVESTMENTS, PROVIDED, HOWEVER, THAT NO PORTION OF ANY LOAN MAY BE USED FOR THE
PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN SECURITY” OR “MARGIN STOCK” AS
SUCH TERMS ARE USED IN REGULATIONS U AND X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM, 12 C.F.R. PARTS 221 AND 224.

 

§7.12.                 [Intentionally Omitted].

 


§7.13.                 NOTICES OF SIGNIFICANT TRANSACTIONS.  THE BORROWER WILL
NOTIFY THE AGENT IN WRITING PRIOR TO THE CLOSING OF ANY OF THE FOLLOWING
TRANSACTIONS PURSUANT TO A SINGLE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS:

 

(a) The sale or transfer of one or more Real Estate Assets for an aggregate
sales price or other consideration of $25,000,000 or more.

 

(b) The sale or transfer of the ownership interest of Borrower or any of the
Related Companies in any of the Related Companies or the Unconsolidated Entities
if the aggregate consideration received by the Borrower or the Related Companies
in connection with such transaction exceeds $15,000,000.

 

Each notice given pursuant to this §7.13 shall be accompanied by a Compliance
Certificate including an updated list of Structured Finance Collateral Assets
and demonstrating in reasonable detail compliance, after giving effect to the
proposed transaction, with the covenants contained in §9.1 through §9.5.

 

§7.14.                 Further Assurance.  The Borrower and the Guarantors will
cooperate with the Agent and the Lenders and execute such further instruments
and documents and perform such further acts as the Agent and the Lenders shall
reasonably request to carry out the transactions contemplated by this Agreement
and the other Loan Documents.

 


§7.15.                 ENVIRONMENTAL INDEMNIFICATION..  THE BORROWER AND THE
GUARANTORS JOINTLY AND SEVERALLY COVENANT AND AGREE THAT THEY WILL INDEMNIFY AND
HOLD THE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
EXPENSE, DAMAGE, LOSS OR LIABILITY INCURRED BY THE AGENT OR ANY LENDER
(INCLUDING ALL REASONABLE COSTS OF LEGAL REPRESENTATION INCURRED BY THE AGENT OR
ANY LENDER, BUT EXCLUDING, AS APPLICABLE, FOR THE AGENT OR A LENDER ANY CLAIM,
EXPENSE, DAMAGE, LOSS OR LIABILITY AS A RESULT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE AGENT OR SUCH LENDER) RELATING TO (A) ANY RELEASE OR
THREATENED RELEASE OF HAZARDOUS MATERIALS ON ANY

 

44

--------------------------------------------------------------------------------


 

property subject to any Structured Finance Collateral Asset or any Real Estate;
(b) any violation of any Environmental Laws with respect to conditions at any
property subject to any Structured Finance Collateral Asset or any Real Estate
or the operations conducted thereon; or (c) the investigation or remediation of
off-site locations at which the Borrower or its predecessors are alleged to have
directly or indirectly disposed of Hazardous Materials. It is expressly
acknowledged by the Borrower and the Guarantors that this covenant of
indemnification shall survive the payment of the Loans and shall inure to the
benefit of the Agent and the Lenders, and their successors and assigns.

 

§7.16.                 Response Actions.  The Borrower and the Guarantors
jointly and severally covenant and agree that if any Release or disposal of
Hazardous Materials shall occur or shall have occurred on any Real Estate if the
same would have a Material Adverse Effect, the Borrower will cause the prompt
containment and removal of such Hazardous Materials and remediation of such Real
Estate as necessary to comply with all Environmental Laws or to preserve the
value of such Real Estate to the extent necessary to avoid a Material Adverse
Effect.

 


§7.17.                 EMPLOYEE BENEFIT PLANS.


 

(a)  Representation.  The Borrower, the Guarantors and their ERISA Affiliates do
not currently maintain or contribute to any Employee Benefit Plan, Guaranteed
Pension Plan or Multiemployer Plan, except as set forth on Schedule 6.16.

 

(b)  Notice.  The Borrower will obtain the consent of the Agent prior to the
establishment of any Employee Benefit Plan or Guaranteed Pension Plan not listed
on Schedule 6.16 by the Borrower, any Guarantor or any ERISA Affiliate.

 

(c)  In General.  Each Employee Benefit Plan maintained by the Borrower, any
Guarantor or any ERISA Affiliate will be operated in compliance in all material
respects with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions.

 

(d)  Terminability of Welfare Plans.  With respect to each Employee Benefit Plan
maintained by the Borrower, any Guarantor or an ERISA Affiliate which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
each such plan provides that the Borrower, such Guarantor or such ERISA
Affiliate, as the case may be, has the right to terminate each such plan at any
time (or at any time subsequent to the expiration of any applicable bargaining
agreement) without liability other than liability to pay claims incurred prior
to the date of termination.

 

(e)  Multiemployer Plans.  Without the consent of the Agent, neither the
Borrower nor any Guarantor nor any ERISA Affiliate will enter into, maintain or
contribute to, any Multiemployer Plan other that a Multiemployer Plan listed on
Schedule 6.16.

 

(f)  Unfunded or Underfunded Liabilities.  Neither the Borrower nor any
Guarantor nor any ERISA Affiliate will, at any time, have accruing unfunded or
underfunded liabilities with respect to any Employee Benefit Plan, Guaranteed
Pension Plan or Multiemployer Plan which, in the aggregate, would exceed
$5,000,000, and each of the Borrower, any Guarantor and any ERISA Affiliate will
take all reasonable steps to prevent the occurrence of

 

45

--------------------------------------------------------------------------------


 

any condition with respect to any Multiemployer Plan that would create a
withdrawal liability in excess of $5,000,000.

 


§7.18.                 REQUIRED INTEREST RATE CONTRACTS.  DURING ALL PERIODS IN
WHICH THE LIBOR RATE (AS DETERMINED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT) FOR INTEREST PERIODS OF ONE MONTH EXCEEDS SEVEN PER CENT (7.0%), THE
BORROWER SHALL MAINTAIN IN EFFECT INTEREST RATE CONTRACTS WITH COUNTERPARTIES
AND IN FORM REASONABLY SATISFACTORY TO THE AGENT COVERING THAT PORTION OF
BORROWER’S VARIABLE RATE INDEBTEDNESS EQUAL TO THE AMOUNT BY WHICH BORROWER’S
VARIABLE RATE INDEBTEDNESS (OTHER THAN ANY SUCH VARIABLE RATE INDEBTEDNESS
HEDGED BY INTEREST RATE CONTRACTS WITH A TERM EXPIRING NO EARLIER THAN THE
EARLIER OF THE MATURITY DATE OR THE MATURITY OF THE INDEBTEDNESS SO HEDGED)
EXCEEDS 30% OF TOTAL DEBT.

 


§7.19.                 FORWARD EQUITY CONTRACTS.  IF THE BORROWER SHALL ENTER
INTO ANY FORWARD EQUITY CONTRACTS, THE BORROWER SHALL ONLY SETTLE SAME BY THE
DELIVERY OF STOCK.

 

§7.20.                 Title/Status of Structured Finance Assets.

 

(a)                                  Borrower and the Guarantors shall own and
hold good title to their respective interest in each Structured Finance
Collateral Asset free and clear of any Liens other than the Liens of the Loan
Documents.  Borrower, the Guarantors, and their Subsidiaries shall not waive,
modify, alter, satisfy, cancel or subordinate any Structured Finance Collateral
Asset in any respect if the effect of such waiver, modification, alteration,
satisfaction, cancellation or subordination is to cause a default under any
covenant of this Agreement or any of the other Loan Documents.

 

(b)                                 Each Structured Finance Collateral Asset
shall be the legal, valid and binding obligation of each party obligated
thereunder, enforceable against such party in accordance with its terms, except
as the enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights
generally.  Each Mortgage which is a Structured Finance Collateral Asset shall
create a valid Lien in the property which is the subject of the Mortgage Note. 
Each Structured Finance Collateral Asset shall be made in compliance with all
applicable laws and shall not violate any usury or similar law regulating the
applicable maximum permitted rates of interest of loans, extensions of credit or
forbearances.  Each Structured Finance Collateral Asset shall be free from
adverse claims, setoffs, default, defenses, retainages, holdbacks and conditions
precedent of any kind or character.

 

§7.21.                 Other Facilities  The Borrower shall immediately inform
the Agent of any amendment, supplement or modification of the terms and
conditions of either the Unsecured Revolving Credit Facility or the Term Loan
Facility.

 


§8.                                CERTAIN NEGATIVE COVENANTS OF THE BORROWER. 
THE BORROWER COVENANTS AND AGREES AS FOLLOWS, SO LONG AS ANY LOAN OR NOTE IS
OUTSTANDING OR THE LENDERS HAVE ANY OBLIGATION TO MAKE ANY LOANS:

 


§8.1                          [INTENTIONALLY OMITTED].

 

46

--------------------------------------------------------------------------------


 


§8.2.                       RESTRICTIONS ON INVESTMENTS.  THE BORROWER WILL NOT,
AND WILL NOT PERMIT GUARANTOR OR ANY OF THE RELATED COMPANIES TO MAKE OR PERMIT
TO EXIST OR TO REMAIN OUTSTANDING ANY INVESTMENT EXCEPT INVESTMENTS IN:

 

(a)  marketable direct or guaranteed obligations of the United States of
America, Federal Home Loan Mortgage Corporation, Federal National Mortgage
Association or any agency or instrumentality of the United States of America
provided such obligations are backed by the full faith and credit of the United
States of America, that mature within one (1) year from the date of purchase by
the Borrower;

 

(b)  demand deposits, certificates of deposit, money market accounts, bankers
acceptances eurodollar time deposits and time deposits of United States banks
having total assets in excess of $1,000,000,000 or repurchase obligations with a
term of not more than 7 days with such banks for underlying securities of the
type described in clause (a) of this §8.2;

 

(c)  securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “ P 1 “ if rated by Moody’s Investors Services, Inc. ,
and not less than “A 1” if rated by Standard and Poor’s and participations in
short term commercial loans made to such corporations by a commercial bank which
provides cash management services to the Borrower;

 

(d)  Investments existing or contemplated on the date hereof and listed on
Schedule 8.2(d) hereto;

 

(e)  Investments made in the ordinary course of the Borrower’s business in
Interest Rate Contracts;

 

(f)  [Intentionally Omitted];

 

(g) direct Investments in class B (or better) office properties (including the
development of same) located in the greater New York City area, including fee
simple and leasehold interests, in Real Estate Effective Control Assets, and in
consolidated joint ventures in which the Borrower  or its wholly-owned
Subsidiary owns at least a 75% beneficial interest and has the right to control
policy and management of the subject joint venture; and

 

(h) Investments in the following categories so long as the aggregate amount,
without duplication, of all Investments described in this paragraph (h) does not
exceed, at any time, twenty-five percent (25%) of Total Assets (the “Permitted
Investments Cap”) and the aggregate amount of each of the following categories
of Investments does not exceed the specified percentage of Total Assets set
forth in the following table:

 

47

--------------------------------------------------------------------------------


 

Category of Investment

 

Maximum Percentage of Total Assets

 

 

 

 

 

Permitted Developments (calculated at total project cost)

 

10

%

 

 

 

 

Unconsolidated Entities primarily engaged in the business of development or
ownership of class B (or better) office real estate located in the greater New
York City area (calculated at book value of such Investment)

 

20

%

 

 

 

 

Investment in properties (including the development of same) acquired in
accordance with the provisions of §1031 of the Code (single tenant, triple net
leased to tenant rated “A” or better by Standard & Poor’s Ratings Group or
Moody’s Investors Services, Inc., minimum remaining lease term of 15 years)

 

2

%

 

 

 

 

Structured Finance Investments

 

15

%

 

 

 

 

Other Investments in Real Estate Assets (including land) and in entities
primarily engaged in the business of owning such assets

 

10

%

 

 

 

 

Other Investments not otherwise specifically identified in this §8.2

 

10

%

 

Notwithstanding the foregoing to the contrary, if, but only for so long as
either (x) all Indebtedness of the Unconsolidated Entities does not exceed
seventy-two percent (72%) of the aggregate dollar amount of the As-Is Values for
all Real Estate Assets of such Unconsolidated Entities or (y) Structured Finance
Investments do not exceed twelve percent (12%) of Total Assets, then

 

(i) the Permitted Investments Cap shall increase from twenty-five percent (25%)
of Total Assets to (A) during the 1221 Avenue of the Americas Investment Period,
thirty-nine percent (39%) of Total Assets, or (B) during all other periods,
thirty percent (30%) of Total Assets; and

 

(ii) the Maximum Percentage of Total Assets in respect of Unconsolidated
Entities (as described above) shall increase from twenty percent (20%) to (A)
during the 1221 Avenue of the Americas Investment Period, thirty percent (30%),
or (B) during all other periods, twenty-five percent (25%).

 

Notwithstanding anything in this Agreement to the contrary, none of the
provisions of § 8.2(h), and no Default or Event of Default arising out of a
breach of any of the provisions of § 8.2(h), may be amended, modified or waived
without the written consent of the Requisite Lenders.

 

48

--------------------------------------------------------------------------------


 


§8.3.                       MERGER, CONSOLIDATION AND OTHER FUNDAMENTAL
CHANGES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT THE COMPANY TO, CONSOLIDATE
WITH OR MERGE INTO ANY OTHER PERSON OR PERSONS, OR SELL, CONVEY, ASSIGN,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF THEIR
RESPECTIVE BUSINESS, PROPERTY OR FIXED ASSETS TAKEN AS A WHOLE TO ANY OTHER
PERSON, PROVIDED, HOWEVER, THAT THIS §8.3 SHALL NOT BE APPLICABLE TO ANY MERGER
OR CONSOLIDATION WITH RESPECT TO WHICH ALL OF THE FOLLOWING ARE SATISFIED: (1)
THE SURVIVING ENTITY IS BORROWER, THE COMPANY OR ANY GUARANTOR SUBSIDIARY AND
THERE IS NO SUBSTANTIAL CHANGE IN SENIOR MANAGEMENT OF THE COMPANY, (2) THE
OTHER ENTITY OR ENTITIES INVOLVED IN SUCH MERGER OR CONSOLIDATION ARE ENGAGED IN
THE SAME LINE OF BUSINESS AS BORROWER, AND (3) FOLLOWING SUCH TRANSACTION, THE
BORROWER AND THE COMPANY WILL NOT BE IN BREACH OF ANY OF THE COVENANTS,
REPRESENTATIONS OR WARRANTIES OF THIS AGREEMENT. EXCEPT AS SET FORTH ON SCHEDULE
6.19, THE COMPANY WILL NOT OWN OR ACQUIRE ANY MATERIAL ASSETS OTHER THAN ITS
PARTNERSHIP INTERESTS IN THE BORROWER.

 

§8.4.                       Sale of Collateral.  Neither the Borrower nor any
Guarantor may sell, transfer or otherwise dispose of any Collateral unless all
conditions precedent for the release of the Liens of the Secured Parties in such
Collateral set forth in §14.14(b) have occurred.

 


§8.5.                       COMPLIANCE WITH ENVIRONMENTAL LAWS.  THE BORROWER
WILL NOT DO, AND WILL NOT PERMIT THE COMPANY, ANY GUARANTOR OR ANY OF THE OTHER
RELATED COMPANIES TO DO, ANY OF THE FOLLOWING: (A) USE ANY OF THE REAL ESTATE OR
ANY PORTION THEREOF AS A FACILITY FOR THE HANDLING, PROCESSING, STORAGE OR
DISPOSAL OF HAZARDOUS MATERIALS EXCEPT FOR IMMATERIAL AMOUNTS OF HAZARDOUS
MATERIALS USED IN THE ROUTINE MAINTENANCE AND OPERATION OF THE REAL ESTATE AND
IN COMPLIANCE WITH APPLICABLE LAW, (B) CAUSE OR PERMIT TO BE LOCATED ON ANY OF
THE REAL ESTATE ANY UNDERGROUND TANK OR OTHER UNDERGROUND STORAGE RECEPTACLE FOR
HAZARDOUS MATERIALS EXCEPT IN MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS, (C)
GENERATE ANY HAZARDOUS MATERIALS ON ANY OF THE REAL ESTATE EXCEPT IN MATERIAL
COMPLIANCE WITH ENVIRONMENTAL LAWS, OR (D) CONDUCT ANY ACTIVITY AT ANY REAL
ESTATE OR USE ANY REAL ESTATE IN ANY MANNER SO AS TO CAUSE A RELEASE.

 

§8.6.                       Distributions.  Borrower shall not permit the total
Distributions by it and the Company during any fiscal year to exceed 90% of
Funds from Operations for such year, except that such limitation on
Distributions may be exceeded to the extent necessary for the Company to
maintain its REIT status.  During any period when any Default or Event of
Default has occurred and is continuing the total Distributions by the Borrower
and the Company will not exceed the minimum amount necessary for the Company to
maintain its REIT status.  The Guarantor Subsidiaries will not make any
Distributions except Distributions to Borrower or to the Company or to any
Guarantor.

 

§8.7.                       Preferred Distributions.  During any period when any
Event of Default has occurred and is continuing no Preferred Distributions will
be made.

 


§8.8.                       PREFERRED REDEMPTIONS.  NO PAYMENTS OF CASH OR CASH
EQUIVALENTS BY BORROWER OR THE COMPANY AS CONSIDERATION FOR THE MANDATORY
REDEMPTION OR RETIREMENT OF ANY PREFERRED SHARES OF BENEFICIAL INTEREST IN THE
COMPANY, OR ANY PREFERRED UNITS OF LIMITED PARTNERSHIP INTEREST IN BORROWER,
SHALL BE MADE OUT OF THE PROCEEDS OF INDEBTEDNESS OF THE BORROWER OR ANY
GUARANTOR.

 

49

--------------------------------------------------------------------------------


 


§9.                                FINANCIAL COVENANTS OF THE BORROWER.  THE
BORROWER AND THE COMPANY COVENANT AND AGREE AS FOLLOWS, SO LONG AS ANY LOAN OR
NOTE IS OUTSTANDING OR ANY LENDER HAS ANY OBLIGATION TO MAKE ANY LOAN:

 

§9.1.                       Adjusted Unsecured Debt Coverage.  The Borrower will
not at any time permit Adjusted Unsecured Debt to exceed 65% of Adjusted
Unencumbered Asset Value.

 


§9.2.                       MINIMUM DEBT SERVICE COVERAGE.  THE BORROWER WILL
NOT AT ANY TIME PERMIT THE RATIO OF ADJUSTED EBITDA FOR THE BORROWER, THE
COMPANY AND THE RELATED COMPANIES (ON A CONSOLIDATED BASIS IN ACCORDANCE WITH
GAAP), TO INTEREST EXPENSE FOR THE BORROWER, THE COMPANY AND THE RELATED
COMPANIES (ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP), TO BE LESS THAN 2.0
TO 1.0 FOR ANY FISCAL QUARTER OF BORROWER.

 


§9.3.                       TOTAL DEBT TO TOTAL ASSETS.  THE BORROWER AND THE
COMPANY WILL NOT AT ANY TIME PERMIT TOTAL DEBT TO EXCEED FIFTY-FIVE PERCENT
(55%) OF TOTAL ASSETS.

 

§9.4.                       Minimum Tangible Net Worth.  The Borrower and the
Company will not at any time permit the Tangible Net Worth of the Borrower and
the Company to be less than $611,000,000 plus seventy-five percent (75%) of Net
Offering Proceeds.

 


§9.5.                       ADJUSTED EBITDA TO FIXED CHARGES.  THE BORROWER AND
THE COMPANY WILL NOT AT ANY TIME PERMIT THE RATIO OF ITS ADJUSTED EBITDA FOR THE
BORROWER, THE COMPANY AND THE RELATED COMPANIES (ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP) TO FIXED CHARGES OF THE BORROWER, THE COMPANY AND THE
RELATED COMPANIES (ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP) TO BE LESS
THAN 1.75 TO 1.0 FOR ANY FISCAL QUARTER.

 


§9.6.                       AGGREGATE OCCUPANCY RATE.  THE BORROWER WILL NOT AT
ANY TIME PERMIT THE AGGREGATE OCCUPANCY RATE TO BE LESS THAN EIGHTY-FIVE PERCENT
(85%).

 


§9.7.                       VALUE OF ALL UNENCUMBERED ASSETS.  (I) THE BORROWER
WILL NOT AT ANY TIME PERMIT THE OUTSTANDING BALANCE OF UNSECURED INDEBTEDNESS TO
BE GREATER THAN FIFTY FIVE PERCENT (55%) OF THE VALUE OF ALL UNENCUMBERED
ASSETS.

 


(II) THE BORROWER WILL NOT AT ANY TIME PERMIT THE VALUE OF ALL UNENCUMBERED
ASSETS TO BE LESS THAN OR EQUAL TO $275,000,000.

 

§9.8.                       Indebtedness of the 1221 Avenue of the Americas
Investment Party.  (i) During the 1221 Avenue of the Americas Investment Period,
Indebtedness of the 1221 Avenue of the Americas Investment Owner will not at any
time exceed twenty-five percent (25%) of the aggregate Adjusted Net Operating
Income for the immediately preceding fiscal quarter, annualized, for the Real
Estate Asset constituting the premises located at 1221 Avenue of the Americas,
New York, New York, divided by eight percent (8.0%).

 

(ii) During the 1221 Avenue of the Americas Investment Period, the aggregate
Indebtedness of the Unconsolidated Entities will not at any time exceed
seventy-two percent (72%) of the aggregate dollar amount of the As-Is Values for
all Real Estate Assets of such Unconsolidated Entities as of such time.

 

50

--------------------------------------------------------------------------------


 


§9.9.                       AMENDMENTS AND MODIFICATIONS TO §9.  (I)
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NONE OF THE
PROVISIONS OF ANY OF §§9.1 THROUGH 9.8 OF THIS AGREEMENT, AND NO DEFAULT OR
EVENT OF DEFAULT ARISING OUT OF A BREACH OF ANY OF THE PROVISIONS OF ANY OF
§§9.1 THROUGH 9.8 OF THIS AGREEMENT, MAY BE AMENDED, MODIFIED OR WAIVED WITHOUT
THE WRITTEN CONSENT OF THE REQUISITE LENDERS.

 

(ii)  For purposes of the foregoing §§9.1 through 9.8 of this Agreement, if any
change in Generally Accepted Accounting Principles after the Effective Date
results in a material change in the calculation to be performed in any such
section solely as a result of such change in Generally Accepted Accounting
Principles, the Lenders and the Borrower shall negotiate in good faith a
modification of any such covenants so that the economic effect of the
calculation of such covenant(s) using Generally Accepted Accounting Principles
as so changed is as close as feasible to what the economic effect of the
calculation of such covenant(s) would have been using Generally Accepted
Accounting Principles as in effect as of the Effective Date.


 


§10.                          CONDITIONS TO EFFECTIVENESS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN
SATISFIED:


 


§10.1.                 LOAN DOCUMENTS.  EACH OF THE LOAN DOCUMENTS SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE RESPECTIVE PARTIES THERETO AND SHALL BE
IN FULL FORCE AND EFFECT.

 


§10.2.                 CERTIFIED COPIES OF ORGANIZATION DOCUMENTS; GOOD STANDING
CERTIFICATES.  THE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF THE COMPANY TO
WHICH THERE SHALL BE ATTACHED COMPLETE COPIES OF THE BORROWER’S LIMITED
PARTNERSHIP AGREEMENT AND ITS CERTIFICATE OF LIMITED PARTNERSHIP, CERTIFIED AS
OF A RECENT DATE BY THE SECRETARY OF STATE OF DELAWARE, (II) CERTIFICATES OF
GOOD STANDING FOR THE BORROWER FROM THE STATE OF NEW YORK, (III) A COPY OF THE
COMPANY’S ARTICLES OF INCORPORATION CERTIFIED AS OF A RECENT DATE BY THE
MARYLAND SECRETARY OF STATE, (IV) CERTIFICATES OF GOOD STANDING FOR THE COMPANY
FROM THE STATE OF MARYLAND AND EACH STATE IN WHICH A STRUCTURED FINANCE
COLLATERAL ASSET IS LOCATED, AND (V) CERTIFICATES OF GOOD STANDING AND
CERTIFICATES FROM THE BORROWER CERTIFYING AS TO TRUE AND COMPLETE COPIES OF
ARTICLES OF INCORPORATION, LIMITED LIABILITY COMPANY AGREEMENTS, PARTNERSHIP
AGREEMENTS OR CERTIFICATES OF LIMITED PARTNERSHIP, AS THE CASE MAY BE, OF EACH
OF THE OTHER GUARANTORS.

 


§10.3.                 BY-LAWS; RESOLUTIONS.  ALL ACTION ON THE PART OF THE
BORROWER AND EACH GUARANTOR NECESSARY FOR THE VALID EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER AND EACH GUARANTOR OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH IT IS OR IS TO BECOME A PARTY SHALL HAVE BEEN DULY AND
EFFECTIVELY TAKEN, AND EVIDENCE THEREOF SATISFACTORY TO THE AGENT SHALL HAVE
BEEN PROVIDED TO THE AGENT. THE AGENT SHALL HAVE RECEIVED FROM THE COMPANY TRUE
COPIES OF ITS BY-LAWS AND THE RESOLUTIONS ADOPTED BY ITS BOARD OF DIRECTORS
AUTHORIZING THE TRANSACTIONS DESCRIBED HEREIN, EACH CERTIFIED BY ITS SECRETARY
TO BE TRUE AND COMPLETE AND IN EFFECT ON THE EFFECTIVE DATE.

 


§10.4.                 INCUMBENCY CERTIFICATE; AUTHORIZED SIGNERS.  THE AGENT
SHALL HAVE RECEIVED FROM THE COMPANY AN INCUMBENCY CERTIFICATE, DATED AS OF THE
EFFECTIVE DATE, SIGNED BY A DULY AUTHORIZED OFFICER OF THE COMPANY AND GIVING
THE NAME AND BEARING A SPECIMEN SIGNATURE OF EACH INDIVIDUAL WHO SHALL BE
AUTHORIZED:  (A) TO SIGN, IN THE NAME AND ON BEHALF OF THE COMPANY (IN ITS OWN
CAPACITY AND AS GENERAL PARTNER ON BEHALF OF BORROWER AND ON BEHALF OF EACH
GUARANTOR

 

51

--------------------------------------------------------------------------------


 


WHICH IS A PARTNERSHIP), EACH OF THE LOAN DOCUMENTS TO WHICH THE BORROWER OR ANY
GUARANTOR IS OR IS TO BECOME A PARTY; (B) TO MAKE LOAN REQUESTS AND CONVERSION
REQUESTS; AND (C) TO GIVE NOTICES AND TO TAKE OTHER ACTION ON BEHALF OF THE
BORROWER UNDER THE LOAN DOCUMENTS.

 


§10.5.                 TITLE INSURANCE; LIEN SEARCHES.  THE AGENT SHALL HAVE
RECEIVED (I) REASONABLY SATISFACTORY EVIDENCE OF TITLE INSURANCE RESPECTING EACH
OF THE PROPERTIES SUBJECT TO THE STRUCTURED FINANCE COLLATERAL ASSETS BY WAY OF
COPIES OF THE MOST RECENT FULLY EFFECTIVE TITLE INSURANCE POLICIES (OR MARKED
AND SIGNED TITLE INSURANCE BINDERS TO THE EXTENT SUCH POLICIES HAVE NOT BEEN
ISSUED OR ARE NOT OTHER OTHERWISE AVAILABLE), (II) REASONABLY SATISFACTORY
EVIDENCE OF INSURANCE REQUIRED UNDER §7.7, (III) REASONABLY SATISFACTORY CURRENT
UNIFORM COMMERCIAL CODE LIEN SEARCHES ON THE BORROWER AND EACH OF THE GUARANTORS
IN SUCH JURISDICTIONS AS THE AGENT MAY REASONABLY REQUIRE, AND (IV) EVIDENCE
REASONABLY SATISFACTORY TO THE AGENT THAT THE AGENT (FOR THE BENEFIT OF THE
SECURED PARTIES) HAS A VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN
THE COLLATERAL, INCLUDING (X) SUCH DOCUMENTS DULY EXECUTED BY THE BORROWER AND
EACH GUARANTOR AS THE AGENT MAY REASONABLY REQUEST WITH RESPECT TO THE
PERFECTION OF ITS SECURITY INTERESTS IN THE COLLATERAL (INCLUDING FINANCING
STATEMENTS UNDER THE UCC, SECURITY AGREEMENTS AND OTHER APPLICABLE DOCUMENTS
UNDER THE LAWS OF ANY JURISDICTION WITH RESPECT TO THE PERFECTION OF LIENS
CREATED BY THE PLEDGE AND SECURITY AGREEMENT) AND (Y) ALL NOTES AND OTHER
INSTRUMENTS REPRESENTING COLLATERAL (IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT) BEING PLEDGED PURSUANT TO THE PLEDGE AND SECURITY
AGREEMENT DULY ENDORSED IN FAVOR OF THE AGENT OR IN BLANK.

 


§10.6.                 OPINIONS OF COUNSEL CONCERNING ORGANIZATION, LOAN
DOCUMENTS AND COLLATERAL.  EACH OF THE LENDERS AND THE AGENT SHALL HAVE RECEIVED
FAVORABLE OPINIONS FROM BORROWER’S COUNSEL ADDRESSED TO THE LENDERS AND THE
AGENT AND DATED AS OF THE EFFECTIVE DATE, IN FORM AND SUBSTANCE SATISFACTORY TO
THE AGENT.

 


§10.7.                 PAYMENT OF FEES.  THE BORROWER SHALL HAVE PAID TO THE
LENDERS THE FEES PURSUANT TO §4.1 AND SHALL HAVE PAID ALL OTHER EXPENSES AS
PROVIDED IN §15 HEREOF THEN OUTSTANDING.

 


§10.8.                 EXISTING AGREEMENT.  THERE SHALL EXIST NO DEFAULT OR
EVENT OF DEFAULT AS DEFINED IN THE EXISTING CREDIT AGREEMENT.

 


§11.                          CONDITIONS TO ALL CREDIT ADVANCES.  THE
OBLIGATIONS OF THE LENDERS TO MAKE ANY LOAN, WHETHER ON OR AFTER THE EFFECTIVE
DATE, SHALL ALSO BE SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

 


§11.1.                 REPRESENTATIONS TRUE; NO EVENT OF DEFAULT; COMPLIANCE
CERTIFICATE.  EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND
EACH GUARANTOR CONTAINED IN THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR IN ANY
DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE TRUE AS OF THE DATE AS OF WHICH THEY WERE MADE AND SHALL ALSO
BE TRUE AT AND AS OF THE TIME OF THE MAKING OF SUCH LOAN, WITH THE SAME EFFECT
AS IF MADE AT AND AS OF THAT TIME (EXCEPT (I) TO THE EXTENT OF CHANGES RESULTING
FROM TRANSACTIONS CONTEMPLATED OR PERMITTED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) TO THE EXTENT OF CHANGES OCCURRING IN THE ORDINARY COURSE OF
BUSINESS THAT SINGLY OR IN THE AGGREGATE ARE NOT MATERIALLY ADVERSE, AND (III)
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE EXPRESSLY TO AN
EARLIER DATE); THE BORROWER SHALL HAVE PERFORMED AND COMPLIED WITH ALL TERMS AND
CONDITIONS

 

52

--------------------------------------------------------------------------------


 


HEREIN REQUIRED TO BE PERFORMED BY IT OR PRIOR TO THE BORROWING DATE OF SUCH
LOAN; AND NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
ON THE DATE OF ANY LOAN REQUEST OR ON THE BORROWING DATE OF SUCH LOAN.  EACH OF
THE LENDERS SHALL HAVE RECEIVED A COMPLIANCE CERTIFICATE OF THE BORROWER SIGNED
BY A RESPONSIBLE OFFICER TO SUCH EFFECT, WHICH CERTIFICATE WILL INCLUDE, WITHOUT
LIMITATION, COMPUTATIONS EVIDENCING COMPLIANCE WITH THE COVENANTS CONTAINED IN
§9.1 THROUGH §9.5 HEREOF AFTER GIVING EFFECT TO SUCH REQUESTED LOAN.

 


§11.2.                 NO LEGAL IMPEDIMENT.  NO CHANGE SHALL HAVE OCCURRED IN
ANY LAW OR REGULATIONS THEREUNDER OR INTERPRETATIONS THEREOF THAT IN THE
REASONABLE OPINION OF ANY LENDER WOULD MAKE IT ILLEGAL FOR SUCH LENDER TO MAKE
SUCH LOAN.

 


§11.3.                 PROCEEDINGS AND DOCUMENTS.  ALL PROCEEDINGS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ALL OTHER DOCUMENTS INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY IN
SUBSTANCE AND IN FORM TO THE AGENT, AND THE LENDERS SHALL HAVE RECEIVED ALL
INFORMATION AND SUCH COUNTERPART ORIGINALS OR CERTIFIED OR OTHER COPIES OF SUCH
DOCUMENTS AS THE AGENT MAY REASONABLY REQUEST.

 


§12.                          EVENTS OF DEFAULT; ACCELERATION; ETC


 


§12.1.                 EVENTS OF DEFAULT AND ACCELERATION.  IF ANY OF THE
FOLLOWING EVENTS (“EVENTS OF DEFAULT” OR, IF THE GIVING OF NOTICE OR THE LAPSE
OF TIME OR BOTH IS REQUIRED, THEN, PRIOR TO SUCH NOTICE OR LAPSE OF TIME,
“DEFAULTS”) SHALL OCCUR:

 

(a)  the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable;

 

(b)  the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents (other than principal)
within five (5) days after the same shall become due and payable;

 

(c)  the Borrower or the Company shall fail to comply with any of its covenants
contained in §7.5, the first sentence of §7.6, §7.7, §7.13, §7.20, §8 or §9
hereof or;

 

(d)  the Borrower or any Guarantor shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §12) for thirty (30) days after
written notice of such failure from Agent to the Borrower;

 

(e)  any representation or warranty of the Borrower or any Guarantor in this
Agreement or in any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement, shall
prove to have been false in any material respect upon the date when made or
deemed to have been made or repeated;

 

(f) (i) any “Event of Default”, as such term is defined in the Unsecured
Revolving Credit Facility, shall have occurred and be continuing under the
Unsecured Revolving Credit Facility, whether or not the maturity of any
obligations issued thereunder has been accelerated; (ii) any “Event of Default”,
as such term is defined in the Term Loan Facility, shall have occurred and be
continuing under the Term Loan Facility, whether or not the maturity of any

 

53

--------------------------------------------------------------------------------


 

obligations issued thereunder has been accelerated; or (iii) the Borrower, the
Company, any Guarantor, any of the Related Companies or any Unconsolidated
Entity shall fail to pay at maturity, or within any applicable period of grace,
any Recourse Indebtedness (other than the Unsecured Revolving Credit Facility or
the Term Loan Facility), or shall fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing Recourse Indebtedness (other than the Unsecured Revolving
Credit Facility or the Term Loan Facility) for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, and in any event, such failure shall continue for thirty (30)
days, unless the aggregate amount of all such defaulted Recourse Indebtedness is
less than $10,000,000.00, provided, however, that defaulted Recourse
Indebtedness of an Unconsolidated Entity shall only be included, for purposes of
determining whether the aggregate amount of all such defaulted Recourse
Indebtedness is less than $10,000,000, to the extent, if any, that said Recourse
Indebtedness is Recourse, directly or indirectly, to Borrower, any Guarantor or
any Related Company or any of their respective assets (other than their
respective interests in such Unconsolidated Entity), provided, further, however,
that Indebtedness of any Unconsolidated Entity in or to which Borrower, any
Guarantor or any Related Company has made a Structured Finance Investment shall
not be considered Indebtedness for purposes of this § 12.1(f) (For purposes of
this § 12.1(f) “Recourse” shall mean any obligation or liability except an
obligation or liability with respect to which recourse for payment is
contractually limited (except for customary exclusions) to specifically
identified assets only);

 

(g)  the Borrower, the Company, any Guarantor, any of the Related Companies or
any Unconsolidated Entity shall fail to pay at maturity, or within any
applicable period of grace, any Indebtedness other than Recourse Indebtedness,
or shall fail to observe or perform any material term, covenant or agreement
contained in any agreement by which it is bound, evidencing or securing
Indebtedness other than Recourse Indebtedness for such period of time as would
permit (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof, and in any event, such failure shall continue for thirty (30)
days, unless the aggregate amount of all such defaulted Indebtedness other than
Recourse Indebtedness plus the amount of any unsatisfied judgments is less than
$25,000,000.00, provided, however, that defaulted Indebtedness other than
Recourse Indebtedness of any Unconsolidated Entity in which Borrower and/or any
Guarantor and/or any Related Company (x) owns less than fifty percent (50%) of
the equity interest and (y) has no power to control the management and policies
of such Unconsolidated Entity (any such defaulted Indebtedness, “Special
Nonrecourse Indebtedness”) shall not be included for purposes of determining
whether the aggregate amount of defaulted Indebtedness other than Recourse
Indebtedness plus the amount of any unsatisfied judgments is less than
$25,000,000.00 unless and until the aggregate amount of Borrower’s and/or any
Guarantor’s and/or any Related Company’s pro-rata share of such Special
Nonrecourse Indebtedness exceeds ten percent (10%) of the Total Assets,
provided, further, however, that Indebtedness of any Unconsolidated Entity in or
to which Borrower, any Guarantor or any Related Company has made a Structured
Finance Investment shall not be considered Indebtedness for purposes of this §
12.1(g);

 

(h)  (i) any of the Borrower, the Company or any Guarantor shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a

 

54

--------------------------------------------------------------------------------


 

trustee or other custodian, liquidator or receiver of any substantial part of
its properties or shall commence any case or other proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any such Person and such
Person shall indicate its approval thereof, consent thereto or acquiescence
therein, or (ii) any of the events described in clause (i) of this paragraph
shall occur with respect to any other Related Company or any Unconsolidated
Entity and such event shall have a Material Adverse Effect;

 

(i) (i) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Borrower, the Company, or any
Guarantor bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of the
Borrower, the Company, or any Guarantor in an involuntary case under federal
bankruptcy laws as now or hereafter constituted or (ii) any of the events
described in clause (i) of this paragraph shall occur with respect to any other
Related Company or any Unconsolidated Entity and such event shall have a
Material Adverse Effect;

 

(j)  there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, any uninsured final judgment
against the Borrower that, with other outstanding uninsured final judgments,
undischarged, against the Borrower, the Company or any of the Related Companies,
exceeds in the aggregate $5,000,000.00;

 

(k)  if any of the Loan Documents or any material provision of any Loan
Documents shall be unenforceable, cancelled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or with the express prior
written agreement, consent or approval of the Agent, or any action at law, suit
or in equity or other legal proceeding to make unenforceable, cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower or any Guarantor, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;

 

(l)  one or more ERISA Events occurs which individually or in the aggregate
results in or might reasonably be expected to result in liability of the
Borrower or any of its ERISA Affiliates in excess of $5,000,000 at any one time
during the term of this Agreement; or if, at any one time, there exists an
amount of unfunded pension liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Guaranteed Pension Plans
(excluding for purposes of such computation any Guaranteed Pension Plans with
respect to which assets exceed benefit liabilities), which exceeds $5,000,000;

 

(m)  the Borrower or any Guarantor shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of the Borrower
or such Guarantor;

 

(n)  the Borrower shall fail to pay, observe or perform any term, covenant,
condition or agreement contained in any agreement, document or instrument
evidencing,

 

55

--------------------------------------------------------------------------------


 

securing or otherwise relating to any Indebtedness of the Borrower to any Lender
(other than the Obligations) within any applicable period of grace provided for
in such agreement, document or instrument;

 

(o)  any Material Adverse Effect shall occur;

 

(p)  any “Event of Default”, as defined in any of the other Loan Documents shall
occur; or

 

(q) any Collateral Document shall for any reason cease to create a valid Lien on
any of the Collateral purported to be covered thereby or, except as permitted by
the Loan Documents, such Lien shall cease to be a perfected and first priority
Lien or the Borrower or any Guarantor shall so state in writing;

 

then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Requisite Lenders shall, by notice in writing
to the Borrower declare all amounts owing with respect to this Agreement, the
Notes and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower and each Guarantor; provided that upon the occurrence of any Event of
Default specified in §§12.1(h) or 12.1(i), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from the Agent or action by the Requisite Lenders.

 


§12.2.                 TERMINATION OF COMMITMENTS.  IF ANY ONE OR MORE EVENTS OF
DEFAULT SPECIFIED IN §12.1(H) OR §12.1(I) SHALL OCCUR, ANY UNUSED PORTION OF THE
COMMITMENTS HEREUNDER SHALL FORTHWITH TERMINATE AND THE LENDERS SHALL BE
RELIEVED OF ALL OBLIGATIONS TO MAKE LOANS TO THE BORROWER.  IF ANY OTHER EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE AGENT, AT THE DIRECTION OF
THE MAJORITY LENDERS, MAY BY NOTICE TO THE BORROWER TERMINATE THE UNUSED PORTION
OF THE COMMITMENTS HEREUNDER AND UPON SUCH NOTICE BEING GIVEN SUCH UNUSED
PORTION OF THE COMMITMENTS HEREUNDER SHALL TERMINATE IMMEDIATELY AND THE LENDERS
SHALL BE RELIEVED OF ALL FURTHER OBLIGATIONS TO MAKE LOANS.  NO TERMINATION OF
THE COMMITMENTS HEREUNDER SHALL RELIEVE THE BORROWER OF ANY OF THE OBLIGATIONS
OR ANY OF ITS EXISTING OBLIGATIONS TO ANY LENDER ARISING UNDER OTHER AGREEMENTS
OR INSTRUMENTS.

 


§12.3.                 REMEDIES.  IN CASE ANY ONE OR MORE OF THE EVENTS OF
DEFAULT SHALL HAVE OCCURRED, AND WHETHER OR NOT THE REQUISITE LENDERS SHALL HAVE
ACCELERATED THE MATURITY OF THE LOANS PURSUANT TO §12.1, EACH LENDER, IF OWED
ANY AMOUNT WITH RESPECT TO THE LOANS, MAY, WITH THE CONSENT OF THE REQUISITE
LENDERS, DIRECT THE AGENT TO PROCEED TO PROTECT AND ENFORCE THE RIGHTS AND
REMEDIES OF THE AGENT AND THE LENDERS UNDER THIS AGREEMENT, THE NOTES, THE
COLLATERAL DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS BY SUIT IN EQUITY,
ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, WHETHER FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT, THE
COLLATERAL DOCUMENTS, THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT PURSUANT TO
WHICH THE OBLIGATIONS ARE EVIDENCED AND, IF ANY AMOUNT SHALL HAVE BECOME DUE, BY
DECLARATION OR OTHERWISE, TO PROCEED TO ENFORCE THE PAYMENT THEREOF OR ANY OTHER
LEGAL OR EQUITABLE RIGHT OF SUCH LENDER. NO REMEDY HEREIN CONFERRED UPON ANY
LENDER OR THE AGENT OR THE HOLDER OF ANY NOTE IS INTENDED TO BE EXCLUSIVE OF ANY
OTHER REMEDY AND EACH AND


 

56

--------------------------------------------------------------------------------


 


EVERY REMEDY SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER REMEDY
GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE
OR ANY OTHER PROVISION OF LAW.

 


§12.4.                 DISTRIBUTION OF ENFORCEMENT PROCEEDS.  IN THE EVENT THAT,
FOLLOWING THE OCCURRENCE OR DURING THE CONTINUANCE OF ANY DEFAULT OR EVENT OF
DEFAULT, THE AGENT OR ANY LENDER AS THE CASE MAY BE, RECEIVES ANY MONIES IN
CONNECTION WITH THE ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, SUCH MONIES SHALL
BE DISTRIBUTED FOR APPLICATION AS FOLLOWS:

 

(a)  First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Agent in connection
with the collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent to such monies;

 

(b)  Second, to all other Obligations in such order or preference as the
Requisite Lenders may determine; provided, however, that distribution in respect
of such Obligations shall be made among the Lenders pro rata in accordance with
each Lender’s respective Commitment Percentage;

 

(c)  Third, upon payment and satisfaction in full, or other provisions for
payment in full satisfactory to all Lenders and the Agent, of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-615(a)(3) and (b) of the Uniform Commercial Code of the State of New York;
and

 

(d)  Fourth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are legally entitled thereto.

 


§13.                          SETOFF.  DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, ANY DEPOSITS (GENERAL OR SPECIFIC, TIME OR DEMAND, PROVISIONAL OR
FINAL, REGARDLESS OF CURRENCY, MATURITY, OR THE BRANCH OF WHERE SUCH DEPOSITS
ARE HELD) OR OTHER SUMS CREDITED BY OR DUE FROM ANY OF THE LENDERS OR ANY
AFFILIATED LENDER TO THE BORROWER, THE COMPANY OR ANY OF THE OTHER GUARANTORS
AND ANY SECURITIES OR OTHER PROPERTY OF THE BORROWER, THE COMPANY OR ANY OF THE
OTHER GUARANTORS IN THE POSSESSION OF SUCH LENDER OR AFFILIATED LENDER MAY BE
APPLIED TO OR SET OFF AGAINST THE PAYMENT OF OBLIGATIONS AND ANY AND ALL OTHER
LIABILITIES, DIRECT, OR INDIRECT, ABSOLUTE OR CONTINGENT, DUE OR TO BECOME DUE,
NOW EXISTING OR HEREAFTER ARISING, OF THE BORROWER TO SUCH LENDER. EACH OF THE
LENDERS AGREES WITH EACH OTHER LENDER THAT (A) IF AN AMOUNT TO BE SET OFF IS TO
BE APPLIED TO INDEBTEDNESS OF THE BORROWER, THE COMPANY OR ANY OF THE OTHER
GUARANTORS TO SUCH LENDER, OTHER THAN INDEBTEDNESS EVIDENCED BY THE NOTES HELD
BY SUCH LENDER, SUCH AMOUNT SHALL BE APPLIED RATABLY TO SUCH OTHER INDEBTEDNESS
AND TO THE INDEBTEDNESS EVIDENCED BY ALL SUCH NOTES HELD BY SUCH LENDER, AND (B)
IF SUCH LENDER SHALL RECEIVE FROM THE BORROWER, THE COMPANY OR ANY OF THE OTHER
GUARANTORS, WHETHER BY VOLUNTARY PAYMENT, EXERCISE OF THE RIGHT OF SETOFF,
COUNTERCLAIM, CROSS ACTION, ENFORCEMENT OF THE CLAIM EVIDENCED BY THE NOTES HELD
BY SUCH LENDER BY PROCEEDINGS AGAINST THE BORROWER, THE COMPANY OR ANY OF THE
OTHER GUARANTORS AT LAW OR IN EQUITY OR BY PROOF THEREOF IN BANKRUPTCY,
REORGANIZATION, LIQUIDATION, RECEIVERSHIP OR SIMILAR

 

57

--------------------------------------------------------------------------------


 


PROCEEDINGS, OR OTHERWISE, AND SHALL RETAIN AND APPLY TO THE PAYMENT OF THE NOTE
OR NOTES HELD BY SUCH LENDER ANY AMOUNT IN EXCESS OF ITS RATABLE PORTION OF THE
PAYMENTS RECEIVED BY ALL OF THE LENDERS WITH RESPECT TO THE NOTES HELD BY ALL OF
THE LENDERS, SUCH LENDER WILL MAKE SUCH DISPOSITION AND ARRANGEMENTS WITH THE
OTHER LENDERS WITH RESPECT TO SUCH EXCESS, EITHER BY WAY OF DISTRIBUTION, PRO
TANTO ASSIGNMENT OF CLAIMS, SUBROGATION OR OTHERWISE AS SHALL RESULT IN EACH
LENDER RECEIVING IN RESPECT OF THE NOTES HELD BY IT ITS PROPORTIONATE PAYMENT AS
CONTEMPLATED BY THIS AGREEMENT; PROVIDED THAT IF ALL OR ANY PART OF SUCH EXCESS
PAYMENT IS THEREAFTER RECOVERED FROM SUCH LENDER, SUCH DISPOSITION AND
ARRANGEMENTS SHALL BE RESCINDED AND THE AMOUNT RESTORED TO THE EXTENT OF SUCH
RECOVERY, BUT WITHOUT INTEREST.

 


§14.                          THE AGENT


 


§14.1.                 AUTHORIZATION.  THE AGENT IS AUTHORIZED TO TAKE SUCH
ACTION ON BEHALF OF EACH OF THE LENDERS AND TO EXERCISE ALL SUCH POWERS AS ARE
HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS AND ANY RELATED DOCUMENTS
DELEGATED TO THE AGENT, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENT
THERETO, PROVIDED THAT NO DUTIES OR RESPONSIBILITIES NOT EXPRESSLY ASSUMED
HEREIN OR THEREIN SHALL BE IMPLIED TO HAVE BEEN ASSUMED BY THE AGENT. THE
RELATIONSHIP BETWEEN THE AGENT AND THE LENDERS IS AND SHALL BE THAT OF AGENT AND
PRINCIPAL ONLY, AND NOTHING CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED TO CONSTITUTE THE AGENT AS A TRUSTEE FOR ANY
LENDER.

 


§14.2.                 EMPLOYEES AND AGENTS.  THE AGENT MAY EXERCISE ITS POWERS
AND EXECUTE ITS DUTIES BY OR THROUGH EMPLOYEES OR AGENTS AND SHALL BE ENTITLED
TO TAKE, AND TO RELY ON, ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
ITS RIGHTS AND DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE
AGENT MAY UTILIZE THE SERVICES OF SUCH PERSONS AS THE AGENT IN ITS SOLE
DISCRETION MAY REASONABLY DETERMINE, AND ALL REASONABLE FEES AND EXPENSES OF
SUCH PERSONS SHALL BE PAID BY THE BORROWER.

 


§14.3.                 NO LIABILITY TO LENDERS.  NEITHER THE AGENT NOR ANY OF
ITS SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES NOR ANY OTHER PERSON
ASSISTING THEM IN THEIR DUTIES NOR ANY AGENT OR EMPLOYEE THEREOF, SHALL BE
LIABLE TO ANY LENDER FOR ANY WAIVER, CONSENT OR APPROVAL GIVEN OR ANY ACTION
TAKEN, OR OMITTED TO BE TAKEN, IN GOOD FAITH BY IT OR THEM HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, OR BE
RESPONSIBLE FOR THE CONSEQUENCES OF ANY OVERSIGHT OR ERROR OF JUDGMENT
WHATSOEVER, EXCEPT THAT THE AGENT OR SUCH OTHER PERSON, AS THE CASE MAY BE,
SHALL BE LIABLE FOR LOSSES DUE TO ITS WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.

 


§14.4.                 NO REPRESENTATIONS.  THE AGENT SHALL NOT BE RESPONSIBLE
FOR THE EXECUTION OR VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, THE NOTES,
ANY OF THE OTHER LOAN DOCUMENTS OR ANY INSTRUMENT AT ANY TIME CONSTITUTING, OR
INTENDED TO CONSTITUTE, COLLATERAL SECURITY FOR THE NOTES, OR FOR THE VALUE OF
ANY SUCH COLLATERAL SECURITY OR FOR THE VALIDITY, ENFORCEABILITY OR
COLLECTIBILITY OF ANY SUCH AMOUNTS OWING WITH RESPECT TO THE NOTES, OR FOR ANY
RECITALS OR STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE HEREIN OR IN ANY OF
THE OTHER LOAN DOCUMENTS OR IN ANY CERTIFICATE OR INSTRUMENT HEREAFTER FURNISHED
TO IT BY OR ON BEHALF OF THE BORROWER, OR BE BOUND TO ASCERTAIN OR INQUIRE AS TO
THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, CONDITIONS, COVENANTS OR
AGREEMENTS HEREIN OR IN ANY INSTRUMENT AT ANY TIME CONSTITUTING, OR INTENDED TO
CONSTITUTE, COLLATERAL SECURITY FOR THE NOTES. THE AGENT SHALL NOT BE BOUND TO
ASCERTAIN WHETHER ANY NOTICE,

 

58

--------------------------------------------------------------------------------


 


CONSENT, WAIVER OR REQUEST DELIVERED TO IT BY THE BORROWER OR ANY GUARANTOR OR
ANY HOLDER OF ANY OF THE NOTES SHALL HAVE BEEN DULY AUTHORIZED OR IS TRUE,
ACCURATE AND COMPLETE. THE AGENT HAS NOT MADE NOR DOES IT NOW MAKE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, NOR DOES IT ASSUME ANY
LIABILITY TO THE LENDERS, WITH RESPECT TO THE CREDIT WORTHINESS OR FINANCIAL
CONDITION OF THE BORROWER, THE COMPANY OR ANY OF THE OTHER GUARANTORS. EACH
LENDER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
AGENT OR ANY OTHER LENDER, AND BASED UPON SUCH INFORMATION AND DOCUMENTS AS IT
HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
THIS AGREEMENT. EACH LENDER HAS EITHER (X) BEEN INDEPENDENTLY REPRESENTED BY
SEPARATE COUNSEL ON ALL MATTERS REGARDING THIS AGREEMENT OR (Y) KNOWINGLY WAIVED
ANY SUCH REPRESENTATION.

 


§14.5.                 PAYMENTS.


 

(a)  A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender subject to the pro rata rights to repayment based upon the Commitment
Percentage of each Lender. Neither the Borrower nor any Guarantor shall have any
obligation to see to the proper application by Agent of any amounts paid by any
of them to the Agent for the account of the Lenders.  The Agent agrees promptly
to distribute to each Lender such Lender’s pro rata share of payments received
by the Agent for the account of the Lenders except as otherwise expressly
provided herein or in any of the other Loan Documents.

 

(b)  If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction. If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

 

(c)  Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Lender that fails (i) to make available to the
Agent its pro rata share of any Loan or (ii) to comply with the provisions of
§13 with respect to making dispositions and arrangements with the other Lenders,
where such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders, in each case as, when and to the full extent required by
the provisions of this Agreement, or to adjust promptly such Lender’s
outstanding principal and its pro rata Commitment Percentage as provided in §2.1
hereof, shall be deemed delinquent (a “Delinquent Lender”) and shall be deemed a
Delinquent Lender until such time as such delinquency is satisfied.  A
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower under the Loan Documents, whether on account of outstanding
Loans, interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective pro rata shares of all
outstanding Loans.  The Delinquent Lender hereby authorizes the Agent to
distribute such payments to the nondelinquent Lenders in proportion to their
respective pro rata shares of all outstanding Loans. A Delinquent Lender shall
be deemed to have satisfied in full a delinquency when and if, as a result of

 

59

--------------------------------------------------------------------------------


 

application of the assigned payments to all outstanding Loans of the
nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.

 

(d) If any amount which the Agent is required to distribute to the Lenders
pursuant to this §14.5 is actually distributed to any Lender on a date which is
later than the first Business Day following the Agent’s receipt of the
corresponding payment from the Borrower, the Agent shall pay to such Lender on
demand an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such late distribution to such Lender,
times (iii) a fraction, the numerator of which is the number of days or portion
thereof that elapsed from and including the second Business Day after the
Agent’s receipt of such corresponding payment from the Borrower to the date on
which the amount so required to be distributed to such Lender actually is
distributed, and the denominator of which is 365.

 


§14.6.                 HOLDERS OF NOTES.  THE AGENT MAY DEEM AND TREAT THE PAYEE
OF ANY NOTE AS THE ABSOLUTE OWNER OR PURCHASER THEREOF FOR ALL PURPOSES HEREOF
UNTIL IT SHALL HAVE BEEN FURNISHED IN WRITING WITH A DIFFERENT NAME BY SUCH
PAYEE OR BY A SUBSEQUENT HOLDER ASSIGNEE OR TRANSFEREE.

 


§14.7.                 INDEMNITY.  THE LENDERS RATABLY AGREE HEREBY TO INDEMNIFY
AND HOLD HARMLESS THE AGENT FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS AND
SUITS (WHETHER GROUNDLESS OR OTHERWISE), LOSSES, DAMAGES, COSTS, EXPENSES
(INCLUDING ANY EXPENSES FOR WHICH THE AGENT HAS NOT BEEN REIMBURSED BY THE
BORROWER AND THE GUARANTORS AS REQUIRED BY §15), AND LIABILITIES OF EVERY NATURE
AND CHARACTER ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE NOTES, OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED OR EVIDENCED HEREBY OR
THEREBY, OR THE AGENT’S ACTIONS TAKEN HEREUNDER OR THEREUNDER, EXCEPT TO THE
EXTENT THAT ANY OF THE SAME SHALL BE DIRECTLY CAUSED BY THE AGENT’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.

 


§14.8.                 AGENT AS LENDER.  IN ITS INDIVIDUAL CAPACITY, FLEET
NATIONAL BANK SHALL HAVE THE SAME OBLIGATIONS AND THE SAME RIGHTS, POWERS AND
PRIVILEGES IN RESPECT TO ITS COMMITMENT AND THE LOANS MADE BY IT, AND AS THE
HOLDER OF ANY OF THE NOTES AS IT WOULD HAVE WERE IT NOT ALSO THE AGENT.

 


§14.9.                 RESIGNATION.  THE AGENT MAY RESIGN AT ANY TIME BY GIVING
SIXTY (60) DAYS, PRIOR WRITTEN NOTICE THEREOF TO THE LENDERS AND THE BORROWER;
PROVIDED, HOWEVER, THAT UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, FLEET NATIONAL BANK MAY NOT VOLUNTARILY RESIGN AS AGENT UNDER THE
PROVISIONS OF THIS AGREEMENT WITHOUT THE BORROWER’S CONSENT.  UPON ANY SUCH
RESIGNATION, THE REQUISITE LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
AGENT.  UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, APPOINTMENT OF SUCH SUCCESSOR AGENT SHALL BE SUBJECT TO THE
REASONABLE APPROVAL OF THE BORROWER.  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO
APPOINTED BY THE REQUISITE LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN THIRTY (30) DAYS AFTER THE GIVING OF NOTICE OF RESIGNATION OR REMOVAL OR
IF THE BORROWER (TO THE EXTENT IT HAS APPROVAL RIGHTS WITH RESPECT TO THE
SUCCESSOR AGENT) HAS DISAPPROVED OR FAILED TO APPROVE A SUCCESSOR AGENT WITHIN
SUCH PERIOD, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A
SUCCESSOR AGENT, WHICH SHALL BE A FINANCIAL INSTITUTION

 

60

--------------------------------------------------------------------------------


 


HAVING A RATING OF NOT LESS THAN A2/P2 OR ITS EQUIVALENT BY STANDARD & POOR’S
CORPORATION. UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A
SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT,
AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS AS
AGENT HEREUNDER.  AFTER ANY RETIRING AGENT’S RESIGNATION, THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL CONTINUE IN EFFECT FOR ITS BENEFIT
IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING
AS AGENT.

 


§14.10.           NOTIFICATION OF DEFAULTS AND EVENTS OF DEFAULT AND OTHER
NOTICES.  EACH LENDER HEREBY AGREES THAT, UPON LEARNING OF THE EXISTENCE OF A
DEFAULT OR AN EVENT OF DEFAULT, IT SHALL PROMPTLY NOTIFY THE AGENT THEREOF. THE
AGENT HEREBY AGREES THAT UPON RECEIPT OF ANY NOTICE UNDER THIS §14.10, OR UPON
IT OTHERWISE LEARNING OF THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT, IT
SHALL PROMPTLY NOTIFY THE OTHER LENDERS OF THE EXISTENCE OF SUCH DEFAULT OR
EVENT OF DEFAULT.  THE AGENT SHALL ALSO PROMPTLY PROVIDE EACH LENDER WITH A COPY
OF ANY NOTICES WHICH THE AGENT RECEIVES FROM THE BORROWER PURSUANT TO §7.5 OR
§7.13.

 


§14.11.           DUTIES IN THE CASE OF ENFORCEMENT.  IN CASE ONE OF MORE EVENTS
OF DEFAULT HAVE OCCURRED AND SHALL BE CONTINUING, AND WHETHER OR NOT
ACCELERATION OF THE OBLIGATIONS SHALL HAVE OCCURRED, THE AGENT MAY, WITH THE
CONSENT OF THE REQUISITE LENDERS (WHICH CONSENTS MAY BE OBTAINED ORALLY IN
EMERGENCY SITUATIONS), AND THE AGENT SHALL, IF (A) SO REQUESTED BY THE REQUISITE
LENDERS AND (B) THE LENDERS HAVE PROVIDED TO THE AGENT SUCH ADDITIONAL
INDEMNITIES AND ASSURANCES AGAINST EXPENSES AND LIABILITIES AS THE AGENT MAY
REASONABLY REQUEST, PROCEED TO ENFORCE THE PROVISIONS OF THE LOAN DOCUMENTS AND
EXERCISE ALL OR ANY SUCH OTHER LEGAL AND EQUITABLE AND OTHER RIGHTS OR REMEDIES
AS IT MAY HAVE. THE REQUISITE LENDERS MAY DIRECT THE AGENT IN WRITING AS TO THE
METHOD AND THE EXTENT OF ANY SUCH ENFORCEMENT ACTIONS, THE LENDERS HEREBY
AGREEING TO INDEMNIFY AND HOLD THE AGENT HARMLESS FROM ALL LIABILITIES INCURRED
IN RESPECT OF ALL ACTIONS TAKEN OR OMITTED IN ACCORDANCE WITH SUCH DIRECTIONS,
PROVIDED THAT THE AGENT NEED NOT COMPLY WITH ANY SUCH DIRECTION TO THE EXTENT
THAT THE AGENT REASONABLY BELIEVES THE AGENT’S COMPLIANCE WITH SUCH DIRECTION TO
BE UNLAWFUL OR COMMERCIALLY UNREASONABLE IN ANY APPLICABLE JURISDICTION.

 


§14.12.           MANDATORY RESIGNATION OF AGENT.  THE AGENT SHALL BE OBLIGATED
TO RESIGN IN ACCORDANCE WITH, AND SUBJECT TO, THE PROVISIONS OF §14.9, WITHOUT
THE CONSENT OF THE BORROWER, UPON THE WRITTEN REQUEST OF LENDERS WHOSE AGGREGATE
COMMITMENTS CONSTITUTE AT LEAST SIXTY-SIX PERCENT (66%) OF  THE TOTAL COMMITMENT
EXCLUDING THE COMMITMENT OF THE LENDER WHICH IS THEN THE AGENT HEREUNDER,
PROVIDED SUCH REQUEST IS MADE FOR CAUSE (PROVIDED, HOWEVER, THAN IN THE CASE OF
A REQUEST FOR RESIGNATION OF FLEET NATIONAL BANK, AS AGENT, SUCH CAUSE MUST
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), AND PROVIDED FURTHER THAT
THE SUCCESSOR AGENT ACTIVELY ADMINISTERS CREDITS OF SIMILAR SIZE AND COMPLEXITY
TO THIS AGREEMENT AND THE LOANS.

 


§14.13.           MATTERS AS TO BORROWER.  (A)  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, BORROWER SHALL HAVE NO OBLIGATION TO CAUSE AGENT OR ANY OF THE
LENDERS TO PERFORM THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.

 

(b)  Notwithstanding that a matter in question requires the consent, approval or
direction of any or all of the Lenders, Borrower may rely exclusively on the
written notice of Agent that such consent, approval, or direction has been given
or obtained to bind the Lenders.

 

61

--------------------------------------------------------------------------------


 


§14.14.           CONCERNING THE COLLATERAL AND THE COLLATERAL DOCUMENTS.  (A) 
EACH LENDER AGREES THAT ANY ACTION TAKEN BY THE AGENT OR THE REQUISITE LENDERS
(OR, WHERE REQUIRED BY THE EXPRESS TERMS OF THIS AGREEMENT, A GREATER PROPORTION
OF THE LENDERS) IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR OF THE
OTHER LOAN DOCUMENTS, AND THE EXERCISE BY THE AGENT OR THE REQUISITE LENDERS
(OR, WHERE SO REQUIRED, SUCH GREATER PROPORTION) OF THE POWERS SET FORTH HEREIN
OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE LENDERS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE AGENT SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND AUTHORITY TO (I) ACT AS THE DISBURSING AND COLLECTING AGENT
FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN
CONNECTION WITH THE COLLATERAL DOCUMENTS; (II) EXECUTE AND DELIVER EACH
COLLATERAL DOCUMENT AND ACCEPT DELIVERY OF EACH SUCH AGREEMENT DELIVERED BY THE
BORROWER, ANY GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES; (III) ACT AS
COLLATERAL AGENT FOR THE LENDERS FOR PURPOSES OF THE PERFECTION OF ALL SECURITY
INTERESTS AND LIENS CREATED BY SUCH AGREEMENTS AND ALL OTHER PURPOSES STATED IN
THE COLLATERAL DOCUMENTS; (IV) MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE
COLLATERAL; (V) TAKE SUCH ACTION AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE
PERFECTION AND PRIORITY OF THE SECURITY INTERESTS AND LIENS CREATED OR PURPORTED
TO BE CREATED BY THE COLLATERAL DOCUMENTS; AND (VI) EXCEPT AS MAY BE OTHERWISE
SPECIFICALLY RESTRICTED BY THE TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT,
EXERCISE ALL REMEDIES GIVEN TO THE AGENT AND THE LENDERS AS SECURED PARTIES WITH
RESPECT TO THE COLLATERAL UNDER THE COLLATERAL DOCUMENTS RELATING THERETO,
APPLICABLE LAW OR OTHERWISE.

 

(b)                                 Provided that no Event of Default has
occurred and is continuing (but subject to the provisions of clause (ii) of this
paragraph (b)), each of the Lenders hereby directs, in accordance with the terms
hereof, the Agent to release any Lien held by the Agent for the benefit of the
Lenders and the Agent hereby agrees that it shall release any such Lien:

 

(i)                                     against all of the Collateral, upon
termination of the Commitments and payment and satisfaction in full of all Loans
and all other Obligations which have matured and which the Agent has been
notified in writing are then due and payable;

 

(ii)                                  against any Collateral sold or disposed of
by the Borrower or a Guarantor or paid off by the underlying borrower or
obligor, or no longer necessary to satisfy the Maximum Credit Amount limitation,
which Collateral is specified to the Agent by the Borrower upon at least seven
(7) days written notice, provided that (x) for so long as no Event of Default
has occurred and is continuing, the principal amount of the Obligations is
prepaid to the extent necessary to make the principal amount of the Obligations
no more than equal to the Maximum Credit Amount after giving effect to the
release of the Collateral (as certified to by the chief financial officer of the
Borrower), and (y) during the occurrence and continuance of an Event of Default,
(i) the Obligations are prepaid in an amount equal to 100% of the proceeds
received by the Borrower from the sale or other disposition of such Collateral
and (ii) the consent of the Requisite Lenders is obtained; and

 

62

--------------------------------------------------------------------------------


 

(iii)                               against any part of the Collateral, if such
release is consented to by the Requisite Lenders.

 

Each of the Lenders hereby directs the Agent (and the Agent hereby agrees) to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this §14.14 promptly upon the effectiveness of any such release.

 

§15.                          EXPENSES.  The Borrower and each of the Guarantors
jointly and severally agree to pay (a) the reasonable costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s net income), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Loan Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement, including any taxes payable by the Agent or any
of the Lenders after the Effective Date (the Borrower hereby agreeing to
indemnify the Lenders with respect thereto), (c) all title examination costs,
recording costs and the reasonable fees, expenses and disbursements of the
Agent’s counsel or any local counsel to the Agent incurred in connection with
the preparation, administration or interpretation of the Loan Documents and
other instruments mentioned herein, and amendments, modifications, approvals,
consents or waivers hereto or hereunder, (d) the fees, costs, expenses and
disbursements of the Agent incurred in connection with the preparation,
administration or interpretation of the Loan Documents and other instruments
mentioned herein including, without limitation, the costs incurred by the Agent
in connection with its inspection of the Structured Finance Collateral Assets
and the properties subject thereto, and the fees and disbursements of the
Agent’s counsel and the Borrower’s legal counsel in preparing documentation, (e)
legal fees and expenses incurred in connection with the Agent’s (or any
Lenders’) review and analysis of any documentation relating to any Structured
Finance Collateral Asset which the Borrower requests to become Collateral after
the date of this Agreement,  (f) all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and costs, which attorneys may be
employees of any Lender or the Agent and the fees and costs of appraisers,
engineers, investment bankers, surveyors or other experts retained by the Agent
or any Lender in connection with any such enforcement proceedings) incurred by
any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
the Guarantors or the administration thereof after the occurrence of a Default
or Event of Default (including, without limitation, expenses incurred in any
restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Agent’s or the Lender’s relationship with the Borrower, the Company, any
Unconsolidated Entity or any of the Related Companies (but not including any
dispute between the Agent (or any Lender) and any other Lender), (g) all
reasonable fees, expenses and disbursements of the Agent incurred in connection
with UCC searches, and (h) all costs incurred by the Agent in the future in
connection with its reasonable inspection of the Structured Finance Collateral
Assets. The covenants of this §15 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.

 


§16.                          INDEMNIFICATION.  THE BORROWER AND EACH OF THE
GUARANTORS HEREBY JOINTLY AND SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS THE
AGENT AND THE LENDERS AND THE

 

63

--------------------------------------------------------------------------------


 


SHAREHOLDERS, DIRECTORS, AGENTS, OFFICERS, SUBSIDIARIES, EMPLOYEES, AND
AFFILIATES OF THE AGENT AND THE LENDERS FROM AND AGAINST ANY AND ALL CLAIMS,
ACTIONS OR CAUSES OF ACTION AND SUITS WHETHER GROUNDLESS OR OTHERWISE, AND FROM
AND AGAINST ANY AND ALL LIABILITIES, LOSSES, SETTLEMENT PAYMENTS, OBLIGATIONS,
DAMAGES AND EXPENSES (INCLUDING LEGAL FEES AND DISBURSEMENTS) OF EVERY NATURE
AND CHARACTER ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR WHICH OTHERWISE ARISE IN CONNECTION
WITH THE FINANCING INCLUDING, WITHOUT LIMITATION EXCEPT TO THE EXTENT DIRECTLY
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A LENDER OR THE AGENT OR
ANY OF THE AFOREMENTIONED INDEMNIFIED PARTIES (BUT SUCH LIMITATION ON
INDEMNIFICATION SHALL ONLY APPLY TO THE AGENT OR LENDER OR ANY OF THE
AFOREMENTIONED INDEMNIFIED PARTIES BEING GROSSLY NEGLIGENT OR COMMITTING WILLFUL
MISCONDUCT), (A) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OF THE PROCEEDS OF
ANY OF THE LOANS, (B) ANY ACTUAL OR ALLEGED INFRINGEMENT OF ANY PATENT,
COPYRIGHT, TRADEMARK, SERVICE MARK OR SIMILAR RIGHT OF THE BORROWER OR ANY OF
THE GUARANTORS, (C) THE BORROWER OR ANY OF THE GUARANTORS ENTERING INTO OR
PERFORMING THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, (D) WITH RESPECT
TO THE BORROWER OR ANY OF THE GUARANTORS AND THEIR RESPECTIVE PROPERTIES, THE
VIOLATION OF ANY ENVIRONMENTAL LAW, THE RELEASE OR THREATENED RELEASE OF ANY
HAZARDOUS MATERIALS OR ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION BROUGHT OR
THREATENED WITH RESPECT TO ANY HAZARDOUS MATERIALS (INCLUDING, BUT NOT LIMITED
TO CLAIMS WITH RESPECT TO WRONGFUL DEATH, PERSONAL INJURY OR DAMAGE TO
PROPERTY), (E) ANY COST, CLAIM LIABILITY, DAMAGE OR EXPENSE IN CONNECTION WITH
ANY HARM THE BORROWER OR ANY OF THE GUARANTORS MAY BE FOUND TO HAVE CAUSED IN
THE ROLE OF A BROKER, IN EACH CASE INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL INCURRED IN CONNECTION WITH ANY SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING, OR (F) ANY INTEREST OF THE
LENDERS OR THE AGENT ARISING OUT OF OR AS A RESULT OF THE COLLATERAL OR THE
COLLATERAL DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, INTERESTS OWNED OR HELD AS
SECURED PARTIES AND INTERESTS OWNED OR HELD AS A RESULT OF THE EXERCISE OF
REMEDIES UNDER THE LOAN DOCUMENTS.  IN LITIGATION, OR THE PREPARATION THEREFOR,
THE LENDERS AND THE AGENT SHALL EACH BE ENTITLED TO SELECT THEIR OWN SEPARATE
COUNSEL AND, IN ADDITION TO THE FOREGOING INDEMNITY, THE BORROWER AND EACH OF
THE GUARANTORS JOINTLY AND SEVERALLY AGREE TO PAY PROMPTLY THE REASONABLE FEES
AND EXPENSES OF SUCH COUNSEL.  IF, AND TO THE EXTENT THAT THE OBLIGATIONS OF THE
BORROWER OR ANY OF THE GUARANTORS UNDER THIS §16 ARE UNENFORCEABLE FOR ANY
REASON, THE BORROWER AND EACH OF THE GUARANTORS JOINTLY AND SEVERALLY AGREE TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT IN SATISFACTION OF SUCH OBLIGATIONS
WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. THE PROVISIONS OF THIS §16 SHALL
SURVIVE THE REPAYMENT OF THE LOANS AND THE TERMINATION OF THE OBLIGATIONS OF THE
LENDERS HEREUNDER AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS TO THE LENDERS
SO LONG AS THE POSSIBILITY OF ANY SUCH CLAIM, ACTION, CAUSE OF ACTION OR SUIT
EXISTS.

 


§17.                          SURVIVAL OF COVENANTS, ETC.  ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN, IN THE NOTES, IN ANY OF
THE OTHER LOAN DOCUMENTS OR IN ANY DOCUMENTS OR OTHER PAPERS DELIVERED BY OR ON
BEHALF OF THE BORROWER OR ANY GUARANTOR PURSUANT HERETO SHALL BE DEEMED TO HAVE
BEEN RELIED UPON BY THE LENDERS AND THE AGENT, NOTWITHSTANDING ANY INVESTIGATION
HERETOFORE OR HEREAFTER MADE BY IT, AND SHALL SURVIVE THE MAKING BY THE LENDERS
OF THE LOANS, AS HEREIN CONTEMPLATED, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT SO LONG AS ANY AMOUNT DUE UNDER THIS AGREEMENT OR THE NOTES OR ANY OF THE
OTHER LOAN DOCUMENTS REMAINS OUTSTANDING OR THE LENDERS HAVE ANY OBLIGATION TO
MAKE ANY LOANS. THE INDEMNIFICATION OBLIGATIONS OF THE BORROWER AND THE
GUARANTORS PROVIDED HEREIN AND THE OTHER LOAN DOCUMENTS SHALL SURVIVE THE FULL
REPAYMENT OF AMOUNTS DUE AND THE TERMINATION OF THE OBLIGATIONS OF THE LENDERS
HEREUNDER AND THEREUNDER TO THE EXTENT PROVIDED HEREIN AND THEREIN.

 

64

--------------------------------------------------------------------------------


 


ALL STATEMENTS CONTAINED IN ANY CERTIFICATE OR OTHER PAPER DELIVERED TO THE
AGENT OR ANY LENDER AT ANY TIME BY OR ON BEHALF OF THE BORROWER OR ANY OF THE
GUARANTORS PURSUANT HERETO OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY (OTHER THAN THIRD PARTY REPORTS, SUCH AS ENGINEERING REPORTS AND
ENVIRONMENTAL STUDIES) SHALL CONSTITUTE REPRESENTATIONS AND WARRANTIES BY THE
BORROWER OR ANY OF THE GUARANTORS HEREUNDER.

 


§18.                          GUARANTY.


 


§18.1.                 GUARANTY.  EACH OF THE GUARANTORS ACKNOWLEDGES THAT IT
WILL RECEIVE SUBSTANTIAL BENEFITS FROM THE MAKING OF THE LOANS AND EXTENSIONS OF
CREDIT TO THE BORROWER BY THE LENDERS UNDER THIS AGREEMENT.  SUBJECT TO §18.7
BELOW, EACH OF THE GUARANTORS HEREBY, JOINTLY AND SEVERALLY, UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES TO EACH LENDER AND THE AGENT, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, THE PROMPT PAYMENT OF THE GUARANTEED OBLIGATIONS IN FULL
WHEN DUE (WHETHER AT STATED MATURITY, AS A MANDATORY PREPAYMENT, BY ACCELERATION
OR OTHERWISE) (THE “GUARANTY”).  THE GUARANTORS ADDITIONALLY, JOINTLY AND
SEVERALLY, UNCONDITIONALLY GUARANTEE TO EACH LENDER AND THE AGENT THE TIMELY
PERFORMANCE OF ALL OTHER OBLIGATIONS OF THE BORROWER UNDER THE LOAN DOCUMENTS. 
THIS GUARANTY IS A GUARANTY OF PAYMENT AND NOT OF COLLECTION AND IS A CONTINUING
GUARANTY AND SHALL APPLY TO GUARANTEED OBLIGATIONS WHENEVER ARISING.

 


§18.2.                 OBLIGATIONS UNCONDITIONAL.  THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF THE VALUE,
GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY OF ANY OF THE GUARANTEED
OBLIGATIONS OR ANY OF THE LOAN DOCUMENTS, OR ANY OTHER AGREEMENT OR INSTRUMENT
REFERRED TO THEREIN, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER WHICH MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR. 
EACH GUARANTOR AGREES THAT THIS GUARANTY MAY BE ENFORCED BY THE AGENT, ON BEHALF
OF THE LENDERS, WITHOUT NECESSITY AT ANY TIME OF RESORTING TO OR EXHAUSTING ANY
OTHER SECURITY OR COLLATERAL AND WITHOUT THE NECESSITY AT ANY TIME OF HAVING
RECOURSE TO THE NOTES, ANY OTHER OF THE LOAN DOCUMENTS OR THE COLLATERAL, AND
EACH GUARANTOR HEREBY WAIVES THE RIGHT TO REQUIRE THE LENDERS TO PROCEED AGAINST
THE BORROWER OR ANY OTHER PERSON (INCLUDING A CO-GUARANTOR) OR TO REQUIRE THE
LENDERS TO PURSUE ANY OTHER REMEDY OR ENFORCE ANY OTHER RIGHT.  EACH GUARANTOR
FURTHER AGREES THAT IT SHALL HAVE NO RIGHT OF SUBROGATION, INDEMNITY,
REIMBURSEMENT OR CONTRIBUTION AGAINST THE BORROWER OR ANY OTHER GUARANTOR OF THE
GUARANTEED OBLIGATIONS FOR AMOUNTS PAID UNDER THIS GUARANTY UNTIL SUCH TIME AS
THE LENDERS HAVE BEEN PAID IN FULL, ALL COMMITMENTS UNDER THIS AGREEMENT HAVE
BEEN TERMINATED, AND NO PERSON OR GOVERNMENTAL AUTHORITY SHALL HAVE ANY RIGHT TO
REQUEST ANY RETURN OR REIMBURSEMENT OF FUNDS FROM THE LENDERS IN CONNECTION WITH
MONIES RECEIVED UNDER THE LOAN DOCUMENTS.  EACH GUARANTOR FURTHER AGREES THAT
NOTHING CONTAINED HEREIN SHALL PREVENT THE AGENT OR THE LENDERS FROM SUING ON
THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS OR FORECLOSING THEIR SECURITY
INTEREST IN OR LIEN ON THE COLLATERAL OR FROM EXERCISING ANY OTHER RIGHTS
AVAILABLE TO THEM UNDER THIS AGREEMENT, THE NOTES, ANY OTHER OF THE LOAN
DOCUMENTS, OR ANY OTHER INSTRUMENT OF SECURITY, IF ANY, AND THE EXERCISE OF ANY
OF THE AFORESAID RIGHTS AND THE COMPLETION OF ANY FORECLOSURE PROCEEDINGS SHALL
NOT CONSTITUTE A DISCHARGE OF ANY GUARANTOR’S OBLIGATIONS HEREUNDER; IT BEING
THE PURPOSE AND INTENT OF EACH GUARANTOR THAT ITS OBLIGATIONS HEREUNDER SHALL BE
ABSOLUTE, INDEPENDENT AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES. 
NEITHER ANY GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY NOR ANY REMEDY FOR THE
ENFORCEMENT THEREOF SHALL BE IMPAIRED, MODIFIED, CHANGED OR RELEASED IN ANY
MANNER WHATSOEVER BY AN IMPAIRMENT, MODIFICATION, CHANGE, RELEASE OR LIMITATION
OF THE LIABILITY OF THE BORROWER OR BY REASON OF THE BANKRUPTCY OR

 

65

--------------------------------------------------------------------------------


 


INSOLVENCY OF THE BORROWER.  EACH GUARANTOR WAIVES ANY AND ALL NOTICE OF THE
CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE GUARANTEED OBLIGATIONS AND
NOTICE OF OR PROOF OF RELIANCE OF BY, THE AGENT OR ANY LENDER UPON THIS GUARANTY
OR ACCEPTANCE OF THIS GUARANTY.  THE GUARANTEED OBLIGATIONS, AND ANY OF THEM,
SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED, OR
RENEWED, EXTENDED, AMENDED OR WAIVED, IN RELIANCE UPON THIS GUARANTY.  ALL
DEALINGS BETWEEN THE BORROWERS AND ANY OF THE GUARANTORS, ON THE ONE HAND, AND
THE AGENT AND THE LENDERS, ON THE OTHER HAND, LIKEWISE SHALL BE CONCLUSIVELY
PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THIS GUARANTY.

 


§18.3.                 MODIFICATIONS.  EACH GUARANTOR AGREES THAT (A) ALL OR ANY
PART OF THE SECURITY NOW OR HEREAFTER HELD FOR THE GUARANTEED OBLIGATIONS, IF
ANY, MAY BE EXCHANGED, COMPROMISED OR SURRENDERED FROM TIME TO TIME; (B) THE
LENDERS SHALL NOT HAVE ANY OBLIGATION TO PROTECT, PERFECT, SECURE OR INSURE ANY
SUCH SECURITY INTERESTS, LIENS OR ENCUMBRANCES NOW OR HEREAFTER HELD, IF ANY,
FOR THE GUARANTEED OBLIGATIONS OR THE PROPERTIES SUBJECT THERETO; (C) THE TIME
OR PLACE OF PAYMENT OF THE GUARANTEED OBLIGATIONS MAY BE CHANGED OR EXTENDED, IN
WHOLE OR IN PART, TO A TIME CERTAIN OR OTHERWISE, AND MAY BE RENEWED OR
ACCELERATED, IN WHOLE OR IN PART; (D) THE BORROWER AND ANY OTHER PARTY LIABLE
FOR PAYMENT UNDER THE LOAN DOCUMENTS MAY BE GRANTED INDULGENCES GENERALLY; (E)
ANY OF THE PROVISIONS OF THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
MODIFIED, AMENDED OR WAIVED; (F) ANY PARTY (INCLUDING ANY CO-GUARANTOR) LIABLE
FOR THE PAYMENT THEREOF MAY BE GRANTED INDULGENCES OR BE RELEASED; AND (G) ANY
DEPOSIT BALANCE FOR THE CREDIT OF THE BORROWER OR ANY OTHER PARTY LIABLE FOR THE
PAYMENT OF THE GUARANTEED OBLIGATIONS OR LIABLE UPON ANY SECURITY THEREFOR MAY
BE RELEASED, IN WHOLE OR IN PART, AT, BEFORE OR AFTER THE STATED, EXTENDED OR
ACCELERATED MATURITY OF THE GUARANTEED OBLIGATIONS, ALL WITHOUT NOTICE TO OR
FURTHER ASSENT BY SUCH GUARANTOR, WHICH SHALL REMAIN BOUND THEREON,
NOTWITHSTANDING ANY SUCH EXCHANGE, COMPROMISE, SURRENDER, EXTENSION, RENEWAL,
ACCELERATION, MODIFICATION, INDULGENCE OR RELEASE.  EACH GUARANTOR HEREBY
APPOINTS THE BORROWER AS ITS AGENT TO EXECUTE AND DELIVER ANY AMENDMENTS TO OR
MODIFICATIONS OR WAIVERS OF THE LOAN DOCUMENTS, AND THE AGENT AND THE LENDERS
MAY RELY ON SUCH APPOINTMENT UNTIL SUCH TIME AS A GUARANTOR ADVISES THE AGENT
AND THE LENDERS IN WRITING THAT THE BORROWER IS NO LONGER AUTHORIZED TO SO ACT
AS ITS AGENT.

 


§18.4.                 WAIVER OF RIGHTS.  EACH GUARANTOR EXPRESSLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW: (A) NOTICE OF ACCEPTANCE OF THIS
GUARANTY BY THE LENDERS AND OF ALL EXTENSIONS OF CREDIT TO THE BORROWER BY THE
LENDERS; (B) PRESENTMENT AND DEMAND FOR PAYMENT OR PERFORMANCE OF ANY OF THE
GUARANTEED OBLIGATIONS; (C) PROTEST AND NOTICE OF DISHONOR OR OF DEFAULT (EXCEPT
AS SPECIFICALLY REQUIRED IN THIS AGREEMENT) WITH RESPECT TO THE GUARANTEED
OBLIGATIONS OR WITH RESPECT TO ANY SECURITY THEREFOR: (D) NOTICE OF THE LENDERS
OBTAINING, AMENDING, SUBSTITUTING FOR, RELEASING, WAIVING OR MODIFYING ANY
SECURITY INTEREST, LIEN OR ENCUMBRANCE, IF ANY, HEREAFTER SECURING THE
GUARANTEED OBLIGATIONS, OR THE LENDERS’ SUBORDINATING, COMPROMISING, DISCHARGING
OR RELEASING SUCH SECURITY INTERESTS, LIENS OR ENCUMBRANCES, IF ANY; (E) ALL
OTHER NOTICES TO WHICH SUCH GUARANTOR MIGHT OTHERWISE BE ENTITLED; AND (F)
DEMAND FOR PAYMENT UNDER THIS GUARANTY.

 


§18.5.                 REINSTATEMENT.  THE OBLIGATIONS OF THE GUARANTORS UNDER
THIS §18 SHALL BE AUTOMATICALLY REINSTATED IF AND TO THE EXTENT THAT FOR ANY
REASON ANY PAYMENT BY OR ON BEHALF OF ANY PERSON IN RESPECT OF THE GUARANTEED
OBLIGATIONS IS RESCINDED OR MUST BE OTHERWISE RESTORED BY ANY HOLDER OF ANY OF
THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT OF ANY PROCEEDINGS IN BANKRUPTCY
OR REORGANIZATION OR OTHERWISE, AND EACH GUARANTOR AGREES THAT IT WILL INDEMNIFY
THE

 

66

--------------------------------------------------------------------------------


 


AGENT AND EACH LENDER ON DEMAND FOR ALL REASONABLE COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE FEES OF COUNSEL) INCURRED BY THE
AGENT OR SUCH LENDER IN CONNECTION WITH SUCH RESCISSION OR RESTORATION,
INCLUDING ANY SUCH COSTS AND EXPENSES INCURRED IN DEFENDING AGAINST ANY CLAIM
ALLEGING THAT SUCH PAYMENT CONSTITUTED A PREFERENCE, FRAUDULENT TRANSFER OR
SIMILAR PAYMENT UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW.

 


§18.6.                 REMEDIES.  THE GUARANTORS AGREE THAT, AS BETWEEN THE
GUARANTORS, ON THE ONE HAND, AND THE AGENT AND THE LENDERS, ON THE OTHER HAND,
THE GUARANTEED OBLIGATIONS MAY BE DECLARED TO BE FORTHWITH DUE AND PAYABLE AS
PROVIDED IN §12 HEREOF (AND SHALL BE DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND
PAYABLE IN THE CIRCUMSTANCES PROVIDED IN §12 HEREOF) NOTWITHSTANDING ANY STAY,
INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH DECLARATION (OR PREVENTING SUCH
GUARANTEED OBLIGATIONS FROM BECOMING AUTOMATICALLY DUE AND PAYABLE) AS AGAINST
ANY OTHER PERSON AND THAT, IN THE EVENT OF SUCH DECLARATION (OR SUCH GUARANTEED
OBLIGATIONS BEING DEEMED TO HAVE BECOME AUTOMATICALLY DUE AND PAYABLE), SUCH
GUARANTEED OBLIGATIONS (WHETHER OR NOT DUE AND PAYABLE BY ANY OTHER PERSON)
SHALL FORTHWITH BECOME DUE AND PAYABLE BY THE GUARANTORS.

 


§18.7.                 LIMITATION OF GUARANTY.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY CONTAINED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS, TO THE
EXTENT THE OBLIGATIONS OF ANY GUARANTOR SHALL BE ADJUDICATED TO BE INVALID OR
UNENFORCEABLE FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, BECAUSE OF ANY
APPLICABLE STATE OR FEDERAL LAW RELATING TO FRAUDULENT CONVEYANCES OR
TRANSFERS), THEN THE OBLIGATIONS OF SUCH GUARANTOR HEREUNDER SHALL BE LIMITED TO
THE MAXIMUM AMOUNT THAT IS PERMISSIBLE UNDER APPLICABLE LAW (WHETHER FEDERAL OR
STATE AND INCLUDING, WITHOUT LIMITATION, THE BANKRUPTCY CODE).

 


§18.8.                 RELEASE OF GUARANTY.  UPON CONSUMMATION OF THE SALE,
CONVEYANCE, PLEDGE OR OTHER TRANSFER OF ALL OF THE STOCK OR OTHER EVIDENCE OF
BENEFICIAL OR LEGAL OWNERSHIP, OR A SALE, MORTGAGE OR PLEDGE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS, OF ANY GUARANTOR OTHER THAN THE COMPANY, SO
LONG AS THE TRANSFER OF COLLATERAL PLEDGED BY SUCH GUARANTOR IS OTHERWISE
PERMITTED UNDER THE TERMS OF THIS AGREEMENT, AND SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE GUARANTY OF SUCH
GUARANTOR, AND ALL OF ITS OBLIGATIONS AND LIABILITIES UNDER THE LOAN DOCUMENTS,
SHALL BE, AND SHALL BE DEEMED TO BE, RELEASED AND DISCHARGED, AND UPON THE
REQUEST OF SUCH RELEASED GUARANTOR, THE AGENT SHALL ACKNOWLEDGE SUCH RELEASE IN
WRITING.

 


§19.                          ASSIGNMENT; PARTICIPATIONS; ETC.


 


§19.1.                 CONDITIONS TO ASSIGNMENT BY LENDERS.  EXCEPT AS PROVIDED
HEREIN, EACH LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A
PORTION OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING
ALL OR A PORTION OF ITS COMMITMENT PERCENTAGE AND COMMITMENT AND THE SAME
PORTION OF THE LOANS AT THE TIME OWING TO IT, AND THE NOTES HELD BY IT);
PROVIDED THAT (A) THE AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT TO SUCH
ASSIGNMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, EXCEPT
THAT SUCH CONSENT SHALL NOT BE NEEDED WITH RESPECT TO AN ASSIGNMENT FROM A
LENDER TO EITHER ONE OF ITS AFFILIATED LENDERS OR TO ANOTHER LENDER HEREUNDER,
(B) EACH SUCH ASSIGNMENT SHALL BE OF A PORTION (OR WHICH MAY BE ALL) OF THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT RELATING TO A
SPECIFIED COMMITMENT AMOUNT AND COMMITMENT PERCENTAGE, (C) EACH ASSIGNMENT SHALL
BE IN AN AMOUNT OF

 

67

--------------------------------------------------------------------------------


 


NOT LESS THAN $5,000,000 AND IN INTEGRAL MULTIPLES OF $1,000,000, (D) EACH
LENDER EITHER SHALL ASSIGN ALL OF ITS COMMITMENT AND CEASE TO BE A LENDER
HEREUNDER OR SHALL RETAIN, FREE OF ANY SUCH ASSIGNMENT, AN AMOUNT OF ITS
COMMITMENT OF NOT LESS THAN $5,000,000, AND (E) THE PARTIES TO SUCH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE AGENT, FOR RECORDING IN THE REGISTER (AS
HEREINAFTER DEFINED), AN ASSIGNMENT AND ACCEPTANCE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT E HERETO (AN “ASSIGNMENT AND ACCEPTANCE”) , TOGETHER WITH ANY NOTES
SUBJECT TO SUCH ASSIGNMENT.   UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND
RECORDING, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND
ACCEPTANCE, WHICH EFFECTIVE DATE SHALL BE AT LEAST FIVE (5) BUSINESS DAYS AFTER
THE EXECUTION THEREOF, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER, AND (II) THE ASSIGNING LENDER SHALL, TO THE
EXTENT PROVIDED IN SUCH ASSIGNMENT AND UPON PAYMENT TO THE AGENT OF THE
REGISTRATION FEE REFERRED TO IN §19.3, BE RELEASED FROM ITS OBLIGATIONS UNDER
THIS AGREEMENT.

 


§19.2.                 CERTAIN REPRESENTATIONS AND WARRANTIES; LIMITATIONS;
COVENANTS.  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
PARTIES TO THE ASSIGNMENT THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND
THE OTHER PARTIES HERETO AS FOLLOWS: (A) OTHER THAN THE REPRESENTATION AND
WARRANTY THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING
ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM, THE ASSIGNING LENDER MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (B) THE ASSIGNING LENDER MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF THE BORROWER OR ANY OTHER PERSON PRIMARILY OR SECONDARILY
LIABLE IN RESPECT OF ANY OF THE OBLIGATIONS, OR THE PERFORMANCE OR OBSERVANCE BY
THE BORROWER OR ANY OTHER PERSON PRIMARILY OR SECONDARILY LIABLE IN RESPECT OF
ANY OF THE OBLIGATIONS OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR THERETO; (C) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL
STATEMENTS REFERRED TO IN §6.4 AND §7.4 AND SUCH OTHER DOCUMENTS AND INFORMATION
AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO
ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (D) SUCH ASSIGNEE WILL, INDEPENDENTLY
AND WITHOUT RELIANCE UPON THE ASSIGNING LENDER, THE AGENT OR ANY OTHER LENDER
AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE
TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT, (E) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS AN
ELIGIBLE ASSIGNEE; (F) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE
SUCH ACTION AS “AGENT” ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ARE DELEGATED TO THE AGENT BY THE
TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO; (G) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO
BE PERFORMED BY IT AS A LENDER; AND (H) SUCH ASSIGNEE REPRESENTS AND WARRANTS
THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE.

 


§19.3                    REGISTER.  THE AGENT SHALL MAINTAIN A COPY OF EACH
ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER OR SIMILAR LIST (THE
“REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND
THE COMMITMENT PERCENTAGES OF, AND PRINCIPAL AMOUNT OF THE LOANS

 

68

--------------------------------------------------------------------------------


 


OWING TO THE LENDERS FROM TIME TO TIME. THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND THE BORROWER, THE AGENT AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A
LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND THE LENDERS AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  FROM AND AFTER THE
EFFECTIVE DATE, UPON EACH SUCH RECORDATION, THE ASSIGNING LENDER AGREES TO PAY
TO THE AGENT A REGISTRATION FEE IN THE SUM OF $3,500.00. THE AGENT MAY, WITHOUT
ACTION BY ANY OTHER PARTY, AMEND SCHEDULES 1 AND 1.2 HEREOF TO REFLECT THE
RECORDING OF ANY SUCH ASSIGNMENTS AND SHALL IMMEDIATELY FORWARD A COPY OF ANY
SUCH AMENDMENT TO BORROWER.

 


§19.4.                 NEW NOTES.  UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY THE PARTIES TO SUCH ASSIGNMENT, TOGETHER WITH EACH NOTE
SUBJECT TO SUCH ASSIGNMENT, THE AGENT SHALL (A) RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER, AND (B) GIVE PROMPT NOTICE THEREOF TO THE BORROWER AND
THE LENDERS (OTHER THAN THE ASSIGNING LENDER). WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT OF SUCH NOTICE, THE BORROWER, AT ITS OWN EXPENSE, SHALL EXECUTE
AND DELIVER TO THE AGENT, IN EXCHANGE FOR EACH SURRENDERED NOTE, A NEW NOTE TO
THE ORDER OF SUCH ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE AMOUNT ASSUMED BY
SUCH ELIGIBLE ASSIGNEE PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF THE
ASSIGNING LENDER HAS RETAINED SOME PORTION OF ITS LOANS HEREUNDER, A NEW NOTE TO
THE ORDER OF THE ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE AMOUNT RETAINED BY
IT HEREUNDER. SUCH NEW NOTES SHALL PROVIDE THAT THEY ARE REPLACEMENTS FOR THE
SURRENDERED NOTES AND THAT THEY DO NOT CONSTITUTE A NOVATION, SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF THE
SURRENDERED NOTES, SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND
ACCEPTANCE AND SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF THE ASSIGNED
NOTES.  WITHIN FIVE (5) DAYS OF ISSUANCE OF ANY NEW NOTES PURSUANT TO THIS
§19.4, THE BORROWER SHALL DELIVER AN OPINION OF COUNSEL, ADDRESSED TO THE
LENDERS AND THE AGENT, RELATING TO THE DUE AUTHORIZATION, EXECUTION AND DELIVERY
OF SUCH NEW NOTES AND THE LEGALITY, VALIDITY AND BINDING EFFECT THEREOF, AND
THAT THE OBLIGATIONS EVIDENCED BY THE NEW NOTES HAVE THE SAME VALIDITY AND
ENFORCEABILITY AS IF GIVEN ON THE EFFECTIVE DATE, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDERS WHO ARE THE HOLDERS OF SUCH NEW NOTES.
THE SURRENDERED NOTES SHALL BE HELD BY THE AGENT IN ESCROW AND SHALL BE DEEMED
CANCELLED AND RETURNED TO THE BORROWER SIMULTANEOUSLY UPON THE ISSUANCE AND
RECEIPT BY THE AGENT OF, AND IN EXCHANGE FOR, THE NEW NOTES.

 

§19.5.                 Participations.  Each Lender may sell participations to
one or more banks or other entities of all or a portion of such Lender’s rights
and obligations under this Agreement and the other Loan Documents; provided that
(a) the Agent shall have given its prior written consent to such participation,
which consent shall not be unreasonably withheld or delayed, except that any
Lender may sell participations to its Affiliated Lenders without such consent,
(b) each such participation, other than participations to its Affiliated Lenders
or to another Lender hereunder, shall be in an amount of not less than
$5,000,000, (c) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Lender shall
continue to exercise all approvals, disapprovals and other functions of a
Lender, (d) the only rights granted to the participant pursuant to such
participation arrangements with respect to waivers, amendments or modifications
of the Loan Documents shall be the rights to approve the vote of the Lender as
to waivers, amendments or modifications that would reduce the principal of or
the interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such

 

69

--------------------------------------------------------------------------------


 

participant is entitled or extend any regularly scheduled payment date for
principal or interest, and (e) no participant which is not a Lender hereunder
shall have the right to grant further participations or assign its rights,
obligations or interests under such participation to other Persons without the
prior written consent of the Agent. The Agent shall promptly advise the Borrower
in writing of any such sale or participation.

 

§19.6.                 Pledge by Lender.  Any Lender may at any time pledge all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 


§19.7.                 NO ASSIGNMENT BY BORROWER.

Neither the Borrower nor any Guarantor shall assign or transfer any of its
rights or obligations under any of the Loan Documents without the prior written
consent of each of the Lenders, and any such attempted assignment shall be null
and void.

 


§19.8.                 DISCLOSURE.  (A)  EACH OF THE BORROWER AND THE GUARANTORS
AGREES THAT IN ADDITION TO DISCLOSURES MADE IN ACCORDANCE WITH STANDARD BANKING
PRACTICES ANY LENDER MAY DISCLOSE INFORMATION OBTAINED BY SUCH LENDER PURSUANT
TO THIS AGREEMENT TO ASSIGNEES OR PARTICIPANTS AND POTENTIAL ASSIGNEES OR
PARTICIPANTS HEREUNDER SUBJECT TO CUSTOMARY BANKING CONFIDENTIALITY PRACTICES.

 

(b)  The Borrower, the Company and each Guarantor (and each employee,
representative or other agent of each of the foregoing) may disclose to any and
all persons without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of this Agreement and the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Borrower, the Company or any Guarantor relating to such U.S. tax
treatment and U.S. tax structure.

 


§20.                          NOTICES, ETC.EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, ALL NOTICES AND OTHER COMMUNICATIONS MADE OR
REQUIRED TO BE GIVEN PURSUANT TO THIS AGREEMENT OR THE NOTES SHALL BE IN WRITING
AND SHALL BE DELIVERED IN HAND, MAILED BY UNITED STATES REGISTERED OR CERTIFIED
FIRST CLASS MAIL, POSTAGE PREPAID, SENT BY OVERNIGHT COURIER, OR SENT BY
TELEGRAPH, TELECOPY, TELEFAX OR TELEX AND CONFIRMED BY DELIVERY VIA COURIER OR
POSTAL SERVICE, ADDRESSED AS FOLLOWS:

 

(a)  if to the Borrower, the Company or any of the Guarantors, at SL Green
Operating Partnership, L.P., 420 Lexington Avenue, New York, New York 10170
(telecopy number 212-216-1785), Attention: Chief Financial Officer and General
Counsel, with a copy to Robert Ivanhoe, Esq., Greenberg Traurig, 200 Park
Avenue, New York, New York 10166 (telecopy number 212-801-6400), or at such
other address for notice as the Borrower shall last have furnished in writing to
the Agent; and

 

(b)  if to the Agent, at 100 Federal Street, Boston, Massachusetts 02110,
Attention: Structured Real Estate, or such other address for notice as the Agent
shall last have furnished in writing to the Borrower.

 

70

--------------------------------------------------------------------------------


 

(c)  if to any Lender, at such Lender’s address set forth on Schedule 1, hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.

 


§21.                          GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE.  THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE. EACH OF THE BORROWER,  THE GUARANTORS, THE
AGENT AND THE LENDERS AGREES THAT ANY SUIT BY IT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
CITY OF NEW YORK, STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT FOR ANY SUIT BY
AGENT OR ANY LENDER AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON
THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §20. EACH OF THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH
SUIT IS BROUGHT IN AN INCONVENIENT COURT. IN ADDITION TO THE COURTS OF THE CITY
OF NEW YORK, STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL EXISTS AND EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND
THE LENDERS CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS BY MAIL AT THE ADDRESS SPECIFIED IN §20.

 


§22.                          HEADINGS.  THE CAPTIONS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT THE PROVISIONS
HEREOF.

 


§23.                          COUNTERPARTS.  THIS AGREEMENT AND ANY AMENDMENT
HEREOF MAY BE EXECUTED IN SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE
COUNTERPART, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. IN PROVING THIS
AGREEMENT IT SHALL NOT BE NECESSARY TO PRODUCE OR ACCOUNT FOR MORE THAN ONE SUCH
COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.

 


§24.                          ENTIRE AGREEMENT.  THE LOAN DOCUMENTS AND ANY
OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH EXPRESS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH

 

71

--------------------------------------------------------------------------------


 


RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY. NEITHER THIS AGREEMENT NOR ANY
TERM HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED, EXCEPT AS PROVIDED
IN §26.

 


§25.                          WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. 
EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY
LAW, EACH OF THE BORROWER AND THE GUARANTORS HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND THE GUARANTORS (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR SUCH LENDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 


§26.                          CONSENTS, AMENDMENTS, WAIVERS, ETC.  EXCEPT AS
OTHERWISE SPECIFICALLY SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT, ANY
CONSENT OR APPROVAL REQUIRED OR PERMITTED BY THIS AGREEMENT MAY BE GIVEN, AND
ANY TERM OF THIS AGREEMENT OR OF ANY OTHER INSTRUMENT RELATED HERETO OR
MENTIONED HEREIN MAY BE AMENDED, AND THE PERFORMANCE OR OBSERVANCE BY THE
BORROWER AND THE GUARANTORS OF ANY TERMS OF THIS AGREEMENT OR SUCH OTHER
INSTRUMENT OR THE CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY) WITH, BUT ONLY WITH, THE WRITTEN CONSENT OF THE REQUISITE
LENDERS, AND, IN THE CASE OF AMENDMENTS, WITH THE WRITTEN CONSENT OF THE
BORROWER OTHER THAN AMENDMENTS TO SCHEDULES MADE IN THE ORDINARY COURSE AS
CONTEMPLATED BY THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, (I) THE RATE OF
INTEREST ON, AND THE TERM OR AMOUNT OF, THE NOTES OR THE DATE OF ANY PAYMENT DUE
HEREUNDER OR THEREUNDER, (II) THE AMOUNT OF THE COMMITMENTS OF THE LENDERS
(OTHER THAN CHANGES IN COMMITMENTS PURSUANT TO ASSIGNMENTS UNDER §19 OR PURSUANT
TO CHANGES IN THE TOTAL COMMITMENT UNDER §2.2), (III) THE AMOUNT OF ANY FEE
PAYABLE TO A LENDER HEREUNDER, (IV) ANY PROVISION HEREIN OR IN ANY OF THE LOAN
DOCUMENTS WHICH EXPRESSLY REQUIRES CONSENT OF ALL THE LENDERS (INCLUDING THIS
§26), (V) THE FUNDING PROVISIONS OF §2.5 AND §2.7 HEREOF, (VI) THE RIGHTS,
DUTIES AND OBLIGATIONS OF THE AGENT SPECIFIED IN §14 HEREOF, AND (VII) THE
DEFINITIONS OF MAJORITY LENDERS OR REQUISITE LENDERS, MAY NOT BE AMENDED OR
COMPLIANCE THEREWITH WAIVED WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, NOR MAY THE AGENT RELEASE THE BORROWER OR ANY GUARANTOR FROM ITS
LIABILITY WITH RESPECT TO THE OBLIGATIONS (OTHER THAN PURSUANT TO §18.8),
WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF ALL THE LENDERS.  UNLESS
OTHERWISE DIRECTED BY THE AGENT, ANY REQUEST FOR AMENDMENT OR WAIVER SHALL BE
MADE ON NO LESS THAN TEN (10) BUSINESS DAYS NOTICE TO THE LENDERS. UNLESS
OTHERWISE DIRECTED BY THE AGENT, THE FAILURE OF A LENDER TO RESPOND TO A REQUEST
FOR WAIVER OR AMENDMENT SHALL BE DEEMED TO CONSTITUTE SUCH LENDER’S CONSENT TO
SUCH WAIVER OR AMENDMENT

 

72

--------------------------------------------------------------------------------


 


REQUESTED (UNLESS SUCH WAIVER OR AMENDMENT REQUIRES THE CONSENT OF ALL
LENDERS).  NO WAIVER SHALL EXTEND TO OR AFFECT ANY OBLIGATION NOT EXPRESSLY
WAIVED OR IMPAIR ANY RIGHT CONSEQUENT THEREON. NO COURSE OF DEALING OR DELAY OR
OMISSION ON THE PART OF THE AGENT OR ANY LENDER IN EXERCISING ANY RIGHT SHALL
OPERATE AS A WAIVER THEREOF OR OTHERWISE BE PREJUDICIAL THERETO. NO NOTICE TO OR
DEMAND UPON THE BORROWER SHALL ENTITLE THE BORROWER TO OTHER OR FURTHER NOTICE
OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.

 


§27.                          SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT
ARE SEVERABLE, AND IF ANY ONE CLAUSE OR PROVISION HEREOF SHALL BE HELD INVALID
OR UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, THEN SUCH INVALIDITY
OR UNENFORCEABILITY SHALL AFFECT ONLY SUCH CLAUSE OR PROVISION, OR PART THEREOF,
IN SUCH JURISDICTION, AND SHALL NOT IN ANY MANNER AFFECT SUCH CLAUSE OR
PROVISION IN ANY OTHER JURISDICTION, OR ANY OTHER CLAUSE OR PROVISION OF THIS
AGREEMENT IN ANY JURISDICTION.

 


§28.                          ACKNOWLEDGMENTS.  EACH OF THE BORROWER AND THE
GUARANTORS HEREBY ACKNOWLEDGES THAT: (I) NEITHER THE AGENT NOR ANY LENDER HAS
ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, THE BORROWER AND THE
GUARANTORS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS; (II) THE RELATIONSHIP IN CONNECTION HEREWITH BETWEEN THE
AGENT AND THE LENDERS, ON THE ONE HAND, AND THE BORROWER AND EACH GUARANTOR, ON
THE OTHER HAND, IS SOLELY THAT OF CREDITOR AND DEBTOR AND (III) NO JOINT VENTURE
OR PARTNERSHIP AMONG ANY OF THE PARTIES HERETO IS CREATED HEREBY OR BY THE OTHER
LOAN DOCUMENTS, OR OTHERWISE EXISTS BY VIRTUE OF THE FACILITY OR THE LOANS.

 


§29.                          CONSENT TO AMENDMENT AND RESTATEMENT; TRANSITIONAL
ARRANGEMENTS.


 

§29.1.                 Existing Credit Agreement Superseded.  This Agreement
shall supersede the Existing Credit Agreement in its entirety, except as
provided in this § 29.  On the Effective Date, the rights and obligations of the
parties under the Existing Credit Agreement and the “Notes” defined therein
shall be subsumed within and be governed by this Agreement and the Notes,
provided, however, that any of the “Loans” (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement shall, for purposes
of this Agreement, be Loans hereunder.  This Agreement is given as a
substitution of, and not as a payment of, the obligation of Borrower under the
Existing Credit Agreement and is not intended to constitute a novation of the
Existing Credit Agreement.

 

§29.2.                 [Intentionally Omitted].

 

§29.3.                 Interest and Fees under the Existing Agreement.  All
interest and all commitment, facility and other fees and expenses that have
accrued before the date hereof under or in respect of the Existing Credit
Agreement shall be calculated as of the Effective Date (prorated in the case of
any fractional periods), and Borrower shall continue to be liable in respect of
such amounts to the Lenders party to the Existing Credit Agreement and to Agent,
in accordance with the Existing Credit Agreement, as if the Existing Credit
Agreement were still in effect.

 

73

--------------------------------------------------------------------------------


 

[The remainder of this page intentionally left blank]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

BORROWER:

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:  SL GREEN REALTY CORP., its general

 

 

partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

Green 1412 Preferred LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,
a Delaware limited partnership,
its managing member

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,
a Maryland corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

Green Funding W26 LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

By:

SL Green Funding LLC,
a Delaware limited liability company,
its managing member

 

 

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,
a Delaware limited partnership,
its managing member

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,
a Maryland corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

SL Green Funding LLC,

 

a New York limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

SL Green Operating Partnership, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

SL Green Realty Corp.,
a Maryland corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

469 Preferred Member LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

SLG 500-512 Funding LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

SLG 40 Wall Funding LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

SLG Penncom Funding LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

GUARANTOR:

 

 

 

 

SLG 609 Funding LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND COLLATERAL
AGENT:

 

 

 

 

 

 

FLEET NATIONAL BANK,

 

 

 

 

As Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

FLEET NATIONAL BANK,

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

WACHOVIA BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Lenders; Domestic and LIBOR Lending Offices

 

FLEET NATIONAL BANK

100 Federal Street

Boston, MA 02110

Attn:

Structured Real Estate

Fax:

(617) 434-1337

Tel:

(617) 434-8501

 

 

WACHOVIA BANK NATIONAL ASSOCIATION

Wachovia Securities

301 S. College Street, NC5604

Charlotte, NC 28288

Attn: Rex Rudy

Tel: 704-383-6506

Fax: 704-383-6205

 

SOVEREIGN BANK

75 State Street

MA 1SST 0411

Boston, MA 02109

Attn: T. Gregory Donohue

Fax: (617) 757-5652

Tel: (617) 757-5578

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

Commitments and Commitment Percentages

 

Financial Institution

 

Commitment

 

Commitment Percentage

 

 

 

 

 

 

 

Fleet National Bank

 

$

25,000,000

 

33.3333

%

Wachovia Bank National Association

 

$

25,000,000

 

33.3333

%

Sovereign Bank

 

$

25,000,000

 

33.3333

%

 

 

 

 

 

 

TOTALS

 

$

75,000,000

 

100

%

 

--------------------------------------------------------------------------------